       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 1 of 125




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL SNIDER                                     : CIVIL ACTION
                                                :
                      v.                        : NO. 15-951
                                                :
PENNSYLVANIA DOC, et al.                        :
                                      MEMORANDUM
KEARNEY, J.                                                                     December 8, 2020

       Consistent with years of academic, medical, and sociological criticism of the criminal

justice system’s treatment of mentally ill and intellectually impaired prisoners including the

Department of Justice’s 2014 review of the Pennsylvania Department of Corrections, our Court

of Appeals has now issued three opinions in the last two years confirming these vulnerable

persons’ constitutional and statutory rights while incarcerated. We appreciate corrections officers

are not medical professionals; society elected decades ago to spend public funds to imprison

many mentally ill persons rather than place them in alternate forms of custody. As shown in

cases now awaiting trial in Spring 2021, the criminal justice system placed some mentally ill

prisoners in solitary confinement as discipline which may only further their illness. The system

allegedly reacts with excessive discipline in prison because the mentally ill cannot conform to

prison strictures and then compounds the harm with some measure of resigned apathy from the

overwhelmed state courts which cannot find suitable places for rehabilitation and care. These

prisoners may not afford lawyers and there is no right to counsel in these civil rights/conditions-

of-confinement cases. And so they sit in jail with mental illness and no ability, other than their

often rambling pro se filings, to shed light on the criminal justice system’s alleged deficiencies.

       Joel Snider pro se pleads facts consistent with the harm found by our Court of Appeals

and described by medical professionals for years. Joel Snider is serving a thirty to sixty-year
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 2 of 125




sentence in Pennsylvania prison after pleading guilty but mentally ill to murder and burglary in

Pennsylvania state court. Mr. Snider began challenging both his plea and his prison treatment

shortly after his plea and sentence. We today scrutinize one of his cases alleging several state

actors’ mistreatment of him as an allegedly mentally ill person. Mr. Snider pro se pleads years of

alleged mistreatment in almost diary-fashion beginning with his claiming mental illness leading

to murder. He alleges nine groups of over sixty state actors discriminated against him during his

incarceration under the Americans with Disabilities Act and Rehabilitation Act; created “an

ongoing hostile environment of cruel and unusual conditions” and deliberate indifference to his

serious medical needs in violation of the Eighth Amendment; denied him “meaningful court

access” in state and federal courts and retaliated against him for “attempted court access” in state

and federal courts; obstructed his ability to directly appeal his criminal state court conviction;

used excessive force, destroyed his religious materials;           fabricated evidence to justify

transferring him between correctional facilities in violation of the First, Fifth, Sixth, Eighth, and

Fourteenth Amendments; and intentionally inflicted emotional distress under Pennsylvania law.

Mr. Snider asks we declare all these state actors violated his rights and award him damages in an

unspecified amount. He also seeks injunctive relief “to address ongoing retaliation, obstruction,

defamation, exclusion, and failure to accommodate” and a “name-clearing hearing.”

       We address the sufficiency of Mr. Snider’s pro se claims through the prism of rather

limited motions to dismiss filed by the nine groups of state actors and consistent with our

screening obligations for cases proceeding without paying filing fees. 1 We waited months for

Mr. Snider to respond given his repeated requests for more time and the effects of COVID-19

mitigation upon pro se parties in state prisons. He responded to some motions but not others. 2




                                                 2
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 3 of 125




       After working our way through his often confusing fact recitals and with many state

actors electing to challenge his claims based only on procedural grounds like Rule 20, we find

Mr. Snider pleads claims against some but not all responsible entities under the Americans with

Disabilities Act and Rehabilitation Act (together, “Disabilities Act”), against some but not all

responsible persons under the civil rights laws, and for intentional infliction of emotional distress

against two corrections officers. We proceed into discovery on claims against:

       •   the Commonwealth and Department of Corrections on Mr. Snider’s Title II
           Americans with Disabilities Act and Rehabilitation Act discrimination claims;

       •   Corrections Officers McKeehan and Nichtman alleging excessive force under the
           Eighth Amendment and a state law claim for intentional infliction of emotional
           distress;

       •   Corrections Officers McKeehan and Nichtman, and Sergeant Romig on a right to
           exercise his religion under the First Amendment;

       •   Deputy Superintendent Miller, Deputy Superintendent Luscavage, Superintendent
           Mooney, Corrections Officers Crawford, Killeen, Byrne, Longendorfer, Sanders,
           Lieutenant Kuzar, Sergeant Cleaver, Sergeant Rivera, Psychology Services
           Specialists Shrieve, Valko, Falcione, Burt, and Waine, and Grievance Hearing Officer
           Kerns-Barr for First Amendment retaliation; and,

       •   Secretary Wetzel, Superintendents Mooney, Harry, Gilmore, Deputy Superintendent
           Luscavage, Deputy Superintendent Miller, Chief Grievance Coordinator Varner,
           Grievance Coordinators Shawley, Alvord, and Kelly, and Major Caro for cruel and
           unusual punishment under the Eighth and Fourteenth Amendment.

       Without counsel, Mr. Snider over pleaded his claims in one lawsuit. He is unable to

obtain discovery yet. He fails to plead claims against the other state actors or medical

professionals. We dismiss all other named parties and claims without prejudice to possibly plead

facts supporting his presently untenable claims based on discovery. 3




                                                 3
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 4 of 125




                                        Table of Contents

I.     Background from the public dockets leading to Mr. Snider’s claims…..……………7

       A.    Mr. Snider files his first federal action in May 2013 while a pretrial
             detainee……………………………………..…….….……………….......………7

       B.    Mr. Snider files this action on May 7, 2015........................................................8

       C.    Mr. Snider’s 2015 motion for post-conviction relief in state court…………...9

       D.    Mr. Snider’s April and September 2018 federal actions……………..………..9

II.    Alleged pro se facts……………………………………………………………………...11

       A.    Treatment of Mr. Snider as a pretrial detainee from July 2010 to August
             2014……………………………………………………………………………....11

       B.    Post-conviction treatment of Mr. Snider from August 8, 2014 to August
             2016………………………………………………………………………..……..20

III.   Mr. Snider’s legal claims….………...……………………………………………….…27

       A.    We dismiss Mr. Snider’s Title II and the Rehabilitation Act claims against
             individuals…………………………………………………………………….…37

       B.    Mr. Snider may proceed on his Title II and Rehabilitation Act claims against
             the Commonwealth challenging placing and keeping him in solitary
             confinement despite knowing of his disabling mental illness and depression
             …………………………………………………………………………………....38

             1.       Mr. Snider may proceed against the Commonwealth through the
                      Department of Corrections for not providing him with the services,
                      programs, or activities under Title II………………………………….39

             2.       Mr. Snider does not plead a Title II claim against the Commonwealth
                      through the Unified Judicial System……………………………….….44

             3.       Mr. Snider cannot state a Title II claim against the Attorney
                      General…………………………………………………………….…….48

             4.       We dismiss Mr. Snider’s Title II claims against Torrance State
                      Hospital……………………………………………………………….…50

             5.       We dismiss Mr. Snider’s Title II claims against Clinton County
                      Defendants………………………………………………………………51


                                                     4
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 5 of 125




            6.    We dismiss Mr. Snider’s Title II claims against Union County……..54

            7.    We dismiss Mr. Snider’s Title II claims against Snyder County........57

            8.    We dismiss Mr. Snider’s Title II claims based on an alleged hearing
                  impairment against SCI Green Officers Jones and Adamson…….…58

            9.    We dismiss Mr. Snider’s Title II retaliation claims…..………………58

IV.   We will proceed on Section 1983 claims under the First, Eighth, and Fourteenth
      Amendments…………………………………………………………………………….60

      A.    Mr. Snider may proceed on Eighth Amendment excessive force claims
            against Corrections Officers McKeehan and Nichtman………………….….62

      B.    Mr. Snider may proceed on his First Amendment right to exercise his
            religion claim against Officers McKeehan, Nichtman, and Sergeant
            Romig…………………………………………………………………………....63

      C.    Mr. Snider may proceed on his First Amendment retaliation claim against
            individual prison officials and employees as defined…………………………64

      D.    Mr. Snider may proceed on his Eighth and Fourteenth Amendment cruel
            and unusual punishment claims against Secretary Wetzel, Superintendent
            Mooney, Deputy Superintendent Luscavage, Deputy Superintendent Miller,
            Superintendents Harry and Gilmore, Chief Grievance Coordinator Varner,
            Grievance Coordinators Shawley, Alvord, and Kelley, and Major Caro
            alleged to have personal knowledge of the violations of constitutional
            rights……………………………………………………………………………..68

V.    We dismiss Mr. Snider’s remaining section 1983 claims…………………………….73

      A.    We dismiss Mr. Snider’s civil rights claims against the Commonwealth,
            Department of Corrections, Office of Attorney General, Torrance State
            Hospital, Unified Judicial System, and Clinton County Correctional
            Facility…………………………………………………………………………...74

      B.    We dismiss Mr. Snider’s civil rights claims against individual
            Commonwealth officials in their official capacity……………………….……74

      C.    We dismiss Mr. Snider’s Monell claims against Union County, the Union
            County Prison Board, and Snyder County……………………………………75

      D.    We dismiss Mr. Snider’s request for injunctive relief as moot………………75

      E.    We dismiss access-to-court claims……………………………………………..76


                                          5
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 6 of 125




       F.    We dismiss Eighth Amendment claims against Medical Defendants……….79

       G.    We dismiss remaining section 1983 claims against individual defendants….85

       H.    We dismiss the Sixth Amendment claims……………………………..……....86

       I.    We     dismiss the civil rights claims against Warden
             Shaffer…………………………………………………………………………...87

       J.    We dismiss the civil rights claims against Warden Cooper……………….....89

       K.    We dismiss Mr. Snider’s civil rights claims against Clinton County
             Defendants Warden Motter, Deputy Warden Bechdel, and Corrections
             Officers Nolte, Shearer, Richard, Walker, and Hughes…………………..….90

VI.    We allow Mr. Snider’s intentional infliction of emotional distress state law claim
       against Corrections Officers McKeehan and Nichtman only…………………..……93

VII.   Conclusion………………………………………………………………………………95




                                            6
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 7 of 125




                                               I.
      Background from the public dockets leading to Mr. Snider’s claims.

       In July 2010, police arrested Joel Snider for murder and other charges for the shooting
                                                                        4
death of Sudharman Joseph Fenton in Union County, Pennsylvania.             After an October 12, 2010

preliminary hearing, a magisterial district judge held Mr. Snider over for trial. 5 Mr. Snider

alleges incarceration as a pretrial detainee from July 2010 to August 2014 at the Union County

Prison, Snyder County Prison, the Clinton County Correctional Facility, state correctional

institutions of the Pennsylvania Department of Corrections and Torrance State Hospital. 6

       Over four years after his arrest, Mr. Snider entered into a negotiated plea of guilty but

mentally ill to one count of third-degree murder and one count of burglary. 7 Mr. Snider received

a sentence at the time of his plea in August 2014 to the agreed upon aggregate term of thirty to

sixty years’ imprisonment. 8 From 2014 to today, the Commonwealth housed Mr. Snider in

several Pennsylvania correctional facilities including SCI-Coal Township, SCI-Camp Hill, SCI-

Greene, SCI-Somerset, and SCI-Houtzdale where he resides today.

       A.      Mr. Snider files his first federal action in May 2013 while a pretrial detainee.

       On May 6, 2013, Mr. Snider filed his first federal action, Snider v. Motter, No. 13-1226

in this District, claiming a variety of civil rights violations relating to his state criminal case and

conditions of confinement as a pretrial detainee from September 2010 to May 2013. 9 An attorney

at Pennsylvania Institutional Law Project entered her appearance on behalf of Mr. Snider and

filed a second amended complaint on December 19, 2015. 10

       Mr. Snider’s counseled second amended complaint alleged Fourteenth Amendment

excessive force claims and Eighth and Fourteenth Amendment deliberate indifference to serious

medical needs claims and violations of Title II of the Americans with Disabilities Act (“Title



                                                    7
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 8 of 125




II”), 42 U.S.C. § 12132. 11 Mr. Snider alleged these violations occurred while a pretrial detainee

at the Clinton County Correctional Facility from December 6, 2012 until May 7, 2013.

       The parties settled the case and the court dismissed the action on July 18, 2018. 12 After

finalizing the terms of the settlement agreement, the parties filed a joint stipulation of

dismissal. 13 After the parties’ settlement, Mr. Snider filed a notice of appeal challenging, among

other orders, the stipulation of dismissal because he disagrees with the settlement reached by his

volunteer lawyer from the Pennsylvania Institutional Law Project. Mr. Snider’s appeal is

currently pending in our Court of Appeals at No. 19-1991.

       B.      Mr. Snider files this action on May 7, 2015. 14

       Two years after filing Snider v. Motter, Mr. Snider filed this case alleging state actors

retaliated against him for filing Motter and challenging his conditions of confinement both as a

pretrial detainee (as already alleged in Motter) and after his August 8, 2014 conviction. He

sought to bring claims on behalf of a class of prisoners. 15

       After years of motions practice and dismissal of his amended Complaint following our

judicial screening under 28 U.S.C. § 1915, Mr. Snider filed a second amended Complaint on

December 21, 2018. 16     He now sues on his own behalf over sixty individuals and entities

alleging civil rights violations, violations of the Americans with Disabilities Act and

Rehabilitation Act, and a state law tort claim. Mr. Snider challenges his conditions of

confinement and alleges his lack of capacity as well as Defendants’ wrongdoing deprives him of

meaningful access to state and federal courts. Mr. Snider challenges conduct beginning in 2010

as a pretrial detainee through 2018.




                                                  8
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 9 of 125




       C.      Mr. Snider’s 2015 motion for post-conviction relief in state court.

       After filing two federal lawsuits, Mr. Snider moved for post-conviction collateral relief

on September 11, 2015 under the Post-Conviction Relief Act. 17 On November 10, 2016, the

Union County Court of Common Pleas granted, without a hearing, the Commonwealth’s Motion

to dismiss Mr. Snider’s petition, including ineffective assistance of counsel in failing to file a

timely direct appeal. 18 Mr. Snider appealed to the Pennsylvania Superior Court. On November

21, 2017, the Pennsylvania Superior Court vacated the trial court’s order dismissing Mr. Snider’s

petition and remanded. 19 The Superior Court did not address the merits of Mr. Snider’s petition,

instead concluding the trial court should have considered Mr. Snider’s request as a post-

conviction petition, and Mr. Snider should have been appointed counsel. 20

       After remand, the post-conviction trial court held a hearing on Mr. Snider’s petition and,

on June 7, 2019, denied Mr. Snider’s amended petition. 21 On July 8, 2019, Mr. Snider,

represented by appointed counsel, appealed this denial. 22 On October 30, 2020, the Pennsylvania

Superior Court affirmed the denial of his petition and the trial court’s finding Mr. Snider did not

establish his burden of proving he requested a direct appeal. 23 Mr. Snider filed an application for

reargument in the Pennsylvania Superior Court on November 12, 2020 which remains pending.

       D.      Mr. Snider’s April and September 2018 federal actions.

       Mr. Snider filed two new actions in April and September 2018. On April 13, 2018,

Mr. Snider filed Snider v. McKeehan, No. 18-801 challenging conduct of the Pennsylvania

Department of Corrections, the Secretary of the Department of Corrections, Director of the

Pennsylvania Board of Probation and Parole, various prison officials and employees, and a

Department of Corrections physician at SCI-Somerset from July 2017 to December 2018. 24

Mr. Snider asserts he brought No. 18-801 to “address the impeding and frustrating of [his]



                                                 9
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 10 of 125




attempts to have meaningful court access for the claims he is attempting to present” here (No.

15-951) and his state court post-conviction petition. 25

       Mr. Snider alleged Department of Corrections discriminated against him on the basis of

his mental health disability and excluded him from programs, activities, and services including

“the law library, legal research, production of legal documents, meaningful access to the court,

recreation, socialization, general living, housing, adjustment, conferral with counsel, religious

services, employment, mental health services, grievance services, etc. and has made his

participation unusually difficult.” 26 He alleged the Department of Corrections “regards him” as

having personality disorder, a diagnosis which he contests. 27 He alleged Defendants’ conduct

impeded and frustrated his post-conviction relief action in state court and his “contemplated

challenges” to prison conditions in this action, No. 15-951. 28 Mr. Snider brought civil rights

claims alleging violations of his rights under the First, Sixth, Eighth, and Fourteenth

Amendments; violations of the Americans with Disabilities Act, 42 U.S.C. § 12111, et seq. and

the Rehabilitation Act, 29 U.S.C. § 794; and Pennsylvania state law claims.

       On November 2, 2020, we dismissed all claims against all defendants except an Eighth

Amendment deliberate indifference claim against Psychological Services Specialists Robin

Alvarez and Stevens in their alleged failure to treat his mental illness. 29

       On September 10, 2018, Mr. Snider filed a claim against the United States and the United

States District Court for the Middle District of Pennsylvania alleging violations of the

Rehabilitation Act. 30 We dismissed the action with prejudice finding the Rehabilitation Act does

not apply to the District Courts and the United States is immune from suit.31 Mr. Snider appealed

from our order. Our Court of Appeals dismissed his appeal on November 1, 2019. 32




                                                  10
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 11 of 125




                                              II.

                                      Alleged pro se facts.33
        We consider Mr. Snider’s well pleaded allegations to be truthful for purposes of

addressing the nine motions to dismiss and our obligations to screen his allegations under section

1915. Mr. Snider alleges he is disabled by mental health illnesses including attention deficit

disorder without hyperactivity, schizophrenia paranoid type or schizoaffective disorder bi-polar

type, bi-polar I disorder with psychotic features, and post-traumatic stress disorder, as well as a

hearing impairment. 34 These illnesses substantially limit his brain function and ability to care for

himself, but he concedes his mental health disability is episodic and treatable with medication.35

When his illnesses are active, he experiences symptoms including slow intellectual processing,

disorganized speech and thought, confusion, inhibited or excessive speech, compulsive behavior,

depression, paranoia, hallucinations, self-harm and suicide attempts. 36

        Mr. Snider alleges the Department of Corrections “regards” him as having personality

disorders including anti-social personality disorder, borderline personality disorder, and

narcissistic personality disorder. 37 Mr. Snider disagrees with a diagnosis of personality disorder,

arguing he does not meet the diagnostic criteria for personality disorder and such a disorder is

derogatory and can injure “a person’s” character, reputation, and credibility. 38

        A.      Treatment of Mr. Snider as a pretrial detainee from July 2010 to August
                2014.

        Either Union County or the Union County Prison Board held Mr. Snider as a pretrial

detainee from July 7, 2010 until August 21, 2014. 39 During the approximately four year period as

a pretrial detainee, Union County detained Mr. Snider at the Union County Prison, Snyder

County Prison, the Clinton County Correctional Facility, Torrance State Hospital, and various

state correctional institutions. 40

                                                 11
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 12 of 125




        From his July 7, 2010 arrest on state criminal charges to the present, Mr. Snider “has

been attempting to participate in the programs, activities and services or judicial proceedings of

the Court of Common Pleas of Pennsylvania – Union County . . . while being prosecuted” in his

underlying criminal case by Pennsylvania’s Attorney General’s Office. 41

        From May 3, 2013 (when Mr. Snider filed his first federal action) to the present,

Mr. Snider “has been attempting to participate in the programs, activities and services or judicial

proceedings of the United States District Court for the Middle District of Pennsylvania.” 42

        There are no allegations challenging Defendants’ conduct from July 7, 2010 until

December 2012.

      Conditions of confinement beginning December 2012 at Snyder County Prison and
                       transfer to Clinton County Correctional Facility.

        From September 2010 to December 6, 2012, Union County or Union County Prison

Board incarcerated Mr. Snider at the Snyder County Prison.43 Mr. Snider’s troubles began in

early December 2012, when he complained to Snyder County Prison Warden Shawn Cooper

about abuse which exacerbated Mr. Snider’s symptoms of mental health illness. 44 Mr. Snider

requested psychiatric medications. 45

        On December 5, 2012, Warden Cooper threatened he would “make the abuse worse”;

“bring . . . a [State Trooper] to harass you”; and “will make your case more difficult” if

Mr. Snider continued to complain and “ask for grievances.” 46 At this point in his underlying state

criminal action, Mr. Snider and his counsel intended to pursue a mental health defense of not

guilty by reason of insanity. 47

        On December 6, 2012, Mr. Snider asked Warden Cooper for a grievance form and to

speak with State Police about abuse in the prison affecting his mental health. 48 Within hours of

his December 6, 2012 request, Snyder County Prison, Union County or the Union County Prison

                                                12
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 13 of 125




Board, Warden Cooper, and Doug Shaffer, Warden of the Union County Prison, transferred

Mr. Snider to the Clinton County Correctional Facility.49

       Warden Cooper falsely told Clinton County Correctional Facility staff Mr. Snider

assaulted a female officer at the Snyder County Prison. 50 Mr. Snider alleges this false

information went into his file at the Clinton County Correctional Facility and, later, in his

Department of Corrections’ file where it remains. 51 Mr. Snider concludes Warden Cooper

“could reasonably understand” his actions “would set in motion a chain-of-events” causing

Mr. Snider severe harm, a violation of his rights, and “severe injury to his criminal defense.” 52

       Over the next five months (until May 2013), unidentified Clinton County Correctional

Facility staff harassed Mr. Snider with the intent to exacerbate the symptoms of his mental

illness to cause him harm and to cause harm to his defense in the underlying criminal action.53

Mr. Snider alleges the harassment by Clinton County Correctional Facility staff consisted of

unidentified staff obstructing his access to his psychiatrist and withholding psychiatric

medications and Corrections Officers Nolte, Shearer, Hughes, Walker, and Richards, and non-

party Corrections Officer Edger writing false documents and imposing disciplinary sanctions

based on Mr. Snider’s “resulting behavior” caused by his mental health disability, stealing his

pens, and obstructing his ability to purchase paper, pens, and envelopes from the commissary. 54

       Jacqueline Motter, Warden of the Clinton County Correctional Facility, and Wayne

Bechdel, Deputy Warden, then used the alleged falsified disciplinary documents and sanctions

created by Corrections Officers Nolte, Shearer, Hughes, Walker, Richards, and non-party

Corrections Officer Edger for a report provided to the Department of Corrections, Union County

Prison Warden Shaffer, Union County, and Union County Prison Board. 55 Mr. Snider concludes

Warden Motter and Deputy Warden Bechdel “could understand” their actions would cause him



                                                 13
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 14 of 125




harm, violation of his rights, harm to his criminal defense, and “indefinite placement into solitary

confinement.”

       Mr. Snider asked Deputy Warden Bechdel for information on how the Disabilities Act

applied to prisoners and prison, and Deputy Warden Bechdel “only provided” information on

architectural requirements of the Disabilities Act. Mr. Snider “could not properly plead” his

Disabilities claim against the Clinton County Correctional Facility. 56

       Mr. Snider alleges before arriving at Clinton County Correctional Facility, he had no

disciplinary issues, and his conduct report showed respect for staff and good behavior during his

two years of incarceration. 57 After five months at the Clinton County Correctional Facility,

Warden Motter signed a conduct report showing Mr. Snider as disorderly, refusing to follow

orders, and requiring segregation. 58 He alleges someone sent the false misconduct reports to

Warden Shaffer, Union County, the Union County Prison Board, and the Department of

Corrections including a false report from Corrections Officer Nolte reporting Mr. Snider wrote

“frivolous grievances” against staff, “lied” in the grievances, and should not be permitted to

“receive grievances.” 59 Mr. Snider disagrees with this report and complains it is currently in his

Department of Corrections file. 60

       Mr. Snider began drafting a civil action to challenge the perceived abuse at the Clinton

County Correctional Facility resulting in his first federal action, Snider v. Motter, No. 13-1226.

He alleges he filed the action “while . . . severely mentally ill.” 61 Mr. Snider concedes in his

pleading “[t]he content of this abuse [at Clinton County Correctional Facility] has been litigated

in Snider v. Motter, No. 13-1226, resulting in settlement. However, the sequence of retaliatory

transfer out of discrimination, from [Snyder County Prison] to [Clinton County Correctional




                                                14
        Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 15 of 125




Facility] and from [Clinton County Correctional Facility] to the [Pennsylvania Department of

Corrections] has not been litigated.” 62 He nevertheless raises the same issues in this action.

                   Mr. Snider is transferred to SCI-Coal Township in May 2013.

        On May 7, 2013, Union County, the Union County Prison Board, Warden Shaffer,

Secretary Wetzel, Vincent Mooney, Superintendent of SCI-Coal Township, Anthony Luscavage,

Deputy Superintendent of Centralized Services at SCI-Coal Township, Michael Miller, Deputy

Superintendent of Facilities at SCI-Coal Township, and John Doe One agreed to transfer

Mr. Snider from Clinton County Correctional Facility to the Department of Corrections’ SCI-

Coal Township, immediately placing him in solitary confinement where he remained for fifteen

months. 63 Other than two weeks at SCI-Graterford and three months at Torrance State Hospital,

Mr. Snider spent the entirety of his incarceration at SCI-Coal Township from May 7, 2013 to

August 21, 2014 in solitary confinement. 64

        Mr. Snider alleges he did not receive a hearing before transfer to the Department of

Corrections’ custody, “was not put through any [Department of Corrections] classification,” his

defense attorneys were not notified of his transfer, and when his attorneys called SCI-Coal

Township, unnamed “administrators” refused to confirm Mr. Snider’s presence there and refused

to allow attorneys to speak with him.” 65

        Mr. Snider challenges the following conditions of his confinement at SCI-Coal Township

and retaliation:

    •    Horrific and oppressive conditions on the solitary unit including inmates banging on
         doors and sinks and yelling twenty-four hours a day making sleep impossible; he and
         inmates locked in cells twenty-three hours a day with only one hour of recreation which
         was infrequently given; only one fifteen minute phone call per week; noise and
         proximity to other inmates made it impossible to communicate with mental health staff;
         and when he and inmates complained either verbally or through the grievance procedure,
         prison officials punished them and made the grievance process impossible causing him
         and other inmates to resort to hunger strikes. 66

                                                 15
        Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 16 of 125




    •    Upon arrival at SCI-Coal Township, Defendant Sergeant Romig threatened him with
         retaliation if Mr. Snider caused any problems, forced Mr. Snider to either “mail home”
         or “have destroyed” his Hindu religious items, and threatened retaliation for any
         attempted court access. 67

    •    After complaining in writing to Deputy Superintendent Miller, Deputy Superintendent
         Luscavage, Superintendent Mooney, and Secretary Wetzel about conditions in solitary
         confinement and how those conditions exacerbated his mental illness, these officials and
         “other staff” repeatedly threatened and punished him and obstructed his grievance appeal
         rights. 68

    •    Deputy Superintendent Miller, Deputy Superintendent Luscavage, Superintendent
         Mooney, and “other staff” obstructed Mr. Snider’s meaningful access to his attorneys in
         the state criminal action including denying his attorneys the ability to visit him. 69

    •    After submitting grievances about solitary confinement and loss of his religious items,
         Defendant Corrections Officer Longendorfer or his supervisors left Mr. Snider in a cell
         for thirty-one hours with no working toilet, unknown individuals flooded the cell, and
         tore apart one of his remaining religious books. 70


        Mr. Snider alleges the circumstances of his solitary confinement made his criminal case

“more difficult” as threatened by Snyder County Prison Warden Cooper. 71

        Mr. Snider alleges Law Librarian Eric Stracco, Deputy Superintendent Miller, Deputy

Superintendent Luscavage, and Superintendent Mooney refused to provide him “meaningful

court access” and removed all civil litigation materials from the unit law library including the

instructions for computer research and allowed only one, three hour visit to the law library per

month. 72




                                               16
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 17 of 125




         Mr. Snider’s attempted suicide at SCI-Coal Township in early June 2013 and
                            treatment at Torrance State Hospital.

       Mr. Snider attempted suicide on June 6, 2013. 73 Medical Defendants Nurse Practitioner

Kaskie, Dr. Polmueller, Dr. Martinez, and Commonwealth Defendants Jeremiah and Fallon, both

Psychological Services Specialists at SCI-Coal Township “refused to view” Mr. Snider’s pre-

incarceration mental health record; ignored the records and diagnoses of non-party Dr. Calvert,

psychiatrist from Clinton County Correction Facility; created “false documentation” in

Mr. Snider’s mental health records by falsely documenting Mr. Snider “was faking mental illness

and being manipulative” and a malingerer; intentionally omitted actual mental illness symptoms

in his mental health records; and, documented a false diagnosis of personality disorder. 74

       An unpleaded person transferred Mr. Snider to a mental health unit at SCI-Graterford

where non-party Sergeant Rivera befriended Mr. Snider and told him “the staff there were

‘against him because he had ‘filed grievances’ and a ‘lawsuit,’ and . . . staff were not going to

treat him or allow him out of his cell’” because of his “mental health defense.” 75

       Mr. Snider alleges an unpleaded person(s) did not allow him to participate in the

programs, activities, or services at SCI-Graterford’s mental health unit and Dr. Martinez claimed

Mr. Snider as malingering and stopped one of his medications causing him painful headaches

and hallucinations. 76

       Two weeks after the attempted suicide, Mr. Snider’s criminal defense counsel moved the

Union County Court of Common Pleas for an order transferring Mr. Snider to Torrance State

Hospital for treatment and competency evaluation. 77 Counsel apparently won this motion as Mr.

Snider transferred to Torrance State Hospital on August 12, 2013 where he remained until

approximately October 31, 2013. 78




                                                17
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 18 of 125




       Non-party psychiatrist Dr. Daly evaluated Mr. Snider at Torrance State Hospital and

found Mr. Snider to have, among other symptoms, auditory hallucinations, paranoia, and

delusions. 79 Mr. Snider alleges his defense counsel asked Torrance State Hospital staff to address

“how solitary confinement placement was affecting his mental health and competency,” but the

Hospital refused to do so and “did not comment on this in their report.” 80 After three months of

treatment, an unpleaded person at the Hospital deemed Mr. Snider stable and competent. 81

Mr. Snider challenges the Hospital’s evaluation because it only measured his “‘competency’ to

provide information to a defense attorney and to make decisions regarding plea negotiations” and

“did not measure his ability to represent himself pro se in any legal matter or his legal

education.” 82

            Mr. Snider returns to SCI-Coal Township after Torrance State Hospital.

       Mr. Snider returned to SCI-Coal Township on October 31, 2013 and Union County, the

Union County Prison Board, and Warden Shaffer put him back in solitary confinement without

considering his mental health disability. 83 Mr. Snider alleges he remained in solitary confinement

for nine more months and became severely mentally ill with the same symptoms as before his

treatment at Torrance State Hospital. 84 Mr. Snider alleges his housing in solitary confinement

“obstructed his ability to work with defense counsel, engage in the plea negotiation process, and

participate in” the Union County Court of Common Pleas’ judicial process. 85

       On December 10, 2013, Mr. Snider’s defense attorney in his state criminal case filed a

motion in the Union County Court of Common Pleas to transfer Mr. Snider from solitary

confinement at SCI-Coal Township to the Union County Prison. Mr. Snider’s attorney argued

solitary confinement only exacerbated Mr. Snider’s mental health, legal visits are limited, access




                                                18
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 19 of 125




to Mr. Snider “has been severely curtailed and infringed upon” by the Department of

Corrections, and these conditions “severely infringe on trial preparation.” 86

        The Union County Court of Common Pleas refused to hold an evidentiary hearing,

claiming lack of jurisdiction. But the Union County Court of Common Pleas ordered him to be

transferred to a county jail a month before his criminal trial contingent on “maintenance of the

status quo” which Mr. Snider alleges means “as long as Mr. Snider is not having severe mental

health issues or having behaviors caused by his mental illness.” 87

                     Mr. Snider prepares for his state criminal trial and pleads
                                      guilty but mentally ill.

        The docket of Mr. Snider’s state criminal action confirms on February 7, 2014, the Union

County Court of Common Pleas granted Mr. Snider’s motion to transfer to the Union County

Prison and ordered trial. 88 It is unclear when Mr. Snider transferred to Union County Prison. The

docket reflects Mr. Snider’s attorneys explained his “rights non-jury trial [sic],” Mr. Snider

waived his right to a jury trial on April 2, 2014, and the trial court granted his attorneys’ request

for a trial continuance. 89

        Mr. Snider alleges between February and August 2014, he needed to prepare for trial and

“engage in the plea negotiation process” with his attorneys but could not do so because of the

“substantially limiting symptoms” of his mental illness. 90 He alleges during June and July 2014,

he experienced delusions, drank his own urine, and did not eat for twenty-four days. 91

        Mr. Snider alleges because of his mental state, he could not competently accept a guilty

but mentally ill plea and “felt coerced” by the unidentified actions of unnamed “prison staff” and

by the conditions of his confinement. 92

        The docket of the state criminal action in Union County confirms Mr. Snider pleaded

guilty after a mentally ill colloquy on August 8, 2014. 93 Mr. Snider read a statement at his

                                                 19
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 20 of 125




sentencing in the trial court regarding the isolation and conditions in the Department of

Corrections, its effect on his mental health, and effect on his court access. 94 The court sentenced

Mr. Snider to the agreed upon thirty to sixty years’ imprisonment.

       B.       Post-conviction treatment of Mr. Snider from August 8, 2014 to August 2016.

       After his August 8, 2014 sentencing, Mr. Snider returned to SCI-Coal Township. He

alleges Deputy Superintendent Miller, Deputy Superintendent Luscavage, and Superintendent

Mooney were angry with him for reading his statement to the trial court at sentencing.

Superintendent Mooney rejected Mr. Snider’s request to be housed in the general population,

responding, “No! You are going back to the hole!” 95 Mr. Snider appealed his placement in

solitary confinement to Superintendent Mooney and wrote a letter to Secretary Wetzel

complaining about his placement in solitary confinement and conditions there. 96

       Mr. Snider returned to solitary confinement despite having no disciplinary sanction and

without a hearing. He alleges Psychological Services Specialist Fallon performed a mental health

evaluation upon his return to SCI-Coal Township where she threatened he would remain in

solitary confinement for the rest of his life if he continued to complain. 97

        Non-party Psychological Services Specialist Jessica Carey spoke with Mr. Snider and

told him Deputy Superintendent Miller, Deputy Superintendent Luscavage, Superintendent

Mooney, and Nurse Practitioner Herrold were angry the trial court found him “mentally ill and

had not given him a more severe sentence.” 98 Mr. Snider alleges Nurse Practitioner Herrold

refused to render treatment for the remainder of his time at SCI-Coal Township, refused to

increase his medication, and refused to provide “continuity of care” upon his transfer to SCI-

Camp Hill. 99




                                                  20
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 21 of 125




                   Mr. Snider is transferred to SCI-Camp Hill in August 2014.

        On August 21, 2014, the Department of Corrections transferred Mr. Snider to SCI-Camp

Hill and placed him in solitary confinement. 100 Mr. Snider asserts his plea of guilty but mentally

ill required the Department of Corrections to house him in a mental health facility for evaluation

and treatment, but it failed to do so. 101 Mr. Snider alleges although his attorneys provided his

mental health files dating back to 2003 “from prison-to-prison” to John Doe Two, John Doe Two

did not put these records in his mental health file. 102

        Upon arrival at SCI-Camp Hill, Corrections Officers McKeehan and Nichtman told

Mr. Snider they would destroy his legal files and religious items or he could “mail them

home.” 103 Mr. Snider needed his legal files to appeal his criminal conviction and for his federal

action in Snider v. Motter. Mr. Snider alleges Corrections Officers McKeehan and Nichtman

received “prior instruction” from an unidentified person(s) to “ship out or destroy” his

property. 104

        When Mr. Snider asked to file a grievance regarding his property, Corrections Officers

McKeehan and Nichtman became “enraged”; yelled at him; grabbed his arm causing bruising;

pushed him into a cell; after telling Corrections Officer McKeehan he had not received his

psychiatric medication for the day, Corrections Officer McKeehan grabbed him by the shirt

collar and throat and tried to strangle him while slamming his head and body into a concrete wall

causing injury to his back and neck, threatened him with physical harm, called him a derogatory

term, and mocked his religious items; and Corrections Officer Nichtman read aloud his

integrated case summary to all staff and inmates on the unit, and sang the “Twilight Zone” theme

song, and mocked his mental illness. 105 Corrections Officers McKeehan and Nichtman wrote a




                                                   21
         Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 22 of 125




false disciplinary sanction on Mr. Snider which he alleges “could have been caused by” his

mental illness.

         Mr. Snider complains of the conditions in solitary confinement at SCI-Camp Hill which

he alleges is “notorious throughout” the Department of Corrections to staff and inmates “due to

its long tradition of extremely cruel conditions and abuse of inmates by staff,” conditions so “bad

for so long, and complained of by so many inmates that it would be impossible” for

Superintendent Harry, Secretary Wetzel, or “any employee” at SCI-Camp Hill to be unaware of

the conditions and “tradition of abuse.” 106 Mr. Snider complains of cockroaches, vermin, rusted

metal, black mold, small cells, non-working toilets, inmates being deprived of food, showers,

and recreation, and threats and physical assault. 107

         Mr. Snider alleges Corrections Officers McKeehan and Nichtman stole his legal files and

broke, damaged, or stole his religious items.108 An unpleaded person(s) at an unpleaded time

denied Mr. Snider his anti-psychotic medication for four days. 109 Mr. Snider spent the next

eighteen days attempting to file grievances and an unpleaded person(s) denied him his

psychiatric medications, food, recreation, pens, paper, cleaning supplies, a working toilet, and

access to a phone. 110 Mr. Snider alleges solitary confinement unit staff Lieutenant Kuzar,

Sergeant Cleaver, Corrections Officer Killeen and non-parties Sergeant Khoelsch, Counselor

Schneck, and Lieutenant Davy told him the filing of grievances caused, and will continue to

cause, him problems and threatened him with bodily harm and denial of medications, showers,

food, recreation. 111 After Mr. Snider appealed disciplinary sanctions, Major Horner told him he

would cut his time in solitary confinement in half if Mr. Snider did not mention the conditions

there.




                                                  22
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 23 of 125




       Mr. Snider alleges he told Sergeant Cleaver, Lieutenant Kuzar, and non-parties he needed

to speak with his attorney because the deadline for filing a direct appeal from his conviction ran

on September 8, 2013 and asked to make a phone call to counsel. 112 Mr. Snider alleges these

state actors denied his requests and non-party Corrections Classification Programs Manager

Scott Moore told him he could make a call when he moved from the solitary confinement unit. 113

       State actors at SCI-Camp Hill transferred Mr. Snider out of solitary confinement on

September 8, 2014. He does not allege he attempted to make a phone call to his attorney upon

arriving in his new housing block that day. He alleges when leaving the solitary confinement

unit, Corrections Officer Byrne told him the officers on his new housing block will assault him

and, when he arrived on his new block, Sergeant Rivera threatened him with physical harm if he

continued to file grievances. 114

       An unpleaded person(s) denied Mr. Snider his anti-psychotic medication for six days.

       The day after Sergeant Rivera’s threats, Corrections Officer Crawford forced Mr. Snider

to carry two boxes of his records to another block and, upon reaching the new block, Corrections

Officer Crawford confiscated his legal materials and religious items because he filed grievances.

Mr. Snider alleges Corrections Officer Morton put the items confiscated by Corrections Officer

Crawford in a box in the “property/intake unit” and told Mr. Snider the property would be

returned when he proved it is his and received permission from the Warden. 115

       After Mr. Snider submitted a written complaint to Superintendent Harry about his

confiscated property, Corrections Officers McKeehan and Nichtman threatened to kill him,

ripped apart and damaged his religious items.116 Mr. Snider alleges unpleaded actors retaliated

through obstruction, threats, and destruction of religious items for his attempts to use the

grievance procedure or “access court.” 117



                                               23
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 24 of 125




  Mr. Snider is transferred to SCI-Greene in October 2014 and files this action in May 2015.

        The Commonwealth, through its Department of Corrections, transferred Mr. Snider to

SCI-Greene on October 9, 2014 without a misconduct finding or hearing and placed him in

solitary confinement there. 118 Upon arrival at SCI-Greene, Mr. Snider requested mental health

treatment. He alleges receipt of treatment but Dr. Pillai, Psychological Services Specialists

Shreve, Valko, Falcione, Burt, and Waine, and non-party Dr. Wittig 119 harassed him and

threatened him during mental health sessions. 120

        Unidentified person(s) denied him psychiatric medication when Mr. Snider attempted to

access the grievance procedure, attempted to pursue his claims against the Department of

Corrections in court, and attempted to help other disabled inmates with their grievances. He

alleges Psychological Services Specialists Shreve, Valko, Falcione, and Burt falsified his mental

health records and non-party Dr. Wittig, Psychological Services Specialists Waine and Falcione,

and Unit Manager Cowan threatened him for his continued grievances and helping other

inmates. 121 Undeterred, Mr. Snider “did not stop using the grievance procedure, writing this

[Middle District of Pennsylvania] court and attempting to assist other disabled inmates.” 122

        Mr. Snider asked for legal assistance from Law Librarian Jay Gardener and Deb Rand, an

attorney for the Department of Corrections and “other staff” but they denied assistance and

threatened him. Mr. Snider asked for legal assistance from Secretary Wetzel and Dan Caro,

formerly Secretary Wetzel’s staff assistance until August 2015, but they denied him legal

assistance. 123

        Mr. Snider filed his case on May 7, 2015. He alleges days after filing this lawsuit,

Corrections Officer King wrote a false misconduct for Mr. Snider, someone again denied him

psychiatric medications, Hearing Examiner Kerns-Barr refused to allow Mr. Snider to call



                                                24
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 25 of 125




witnesses in a later misconduct hearing and sentenced him to solitary confinement, and Dr. Pillai

threatened him by explaining the reason for a misconduct finding is because of his legal activity

and helping others. 124

       Mr. Snider’s mental health deteriorated because of alleged “indifferent mental health care

and abuse” but he pleads it “did not stop” him from assisting other disabled inmates “to address

their problems about their disabilities through the grievance procedure.” 125

       On February 12, 2016, Corrections Officer Collins and Lieutenant Stickle wrote another

false misconduct charge on Mr. Snider claiming he engaged in “unauthorized group activity”

assisting disabled and illiterate inmates in writing letters and using the grievance procedure. 126

At a misconduct hearing, Hearing Officer Kerns-Barr refused to allow Mr. Snider to call

witnesses, present evidence or a defense, and sentenced him to solitary confinement for six

months. 127

       Mr. Snider’s mental health deteriorated and he repeatedly banged his head on the wall,

including as a result of Corrections Officer Sanders’s harassment about his litigation and

disability. 128 Unpleaded person(s) in “medical” repeatedly refused to give Mr. Snider treatment

for injuries to his head and for mental health care. 129 Mr. Snider attempted to appeal the

February 12, 2016 misconduct ruling and placement in solitary confinement but unpleaded

“prison staff” and Superintendent Gilmore obstructed the process. 130

       Unidentified “solitary staff” denied Mr. Snider meals, recreation, showers, and “groups”

because his mental illness caused him to frequently sleep or because of his hearing impairment.

Non-party Corrections Health Care Administrator Kyle Guth refused to administer a hearing test

or make accommodations for his self-reported hearing impairment. 131




                                                25
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 26 of 125




       On June 23, 2016, Corrections Officers Jones and Adamson denied him a shower due to

his hearing impairment. Mr. Snider does not allege how his hearing impairment relates to the

denial of a shower.

       Mr. Snider, overwhelmed and manic because of his mental health symptoms, requested

from Corrections Officers Jones and Adamson to speak with Psychological Services Specialist

Burt because of his (Mr. Snider’s) history of self-harm. Corrections Officers Jones and Adamson

refused to do so and Corrections Officer Jones laughed and yelled at him “in front of the entire

block.” Mr. Snider began banging his head on the wall until he began to bleed to which

Corrections Officer Jones laughed and Corrections Officers Jones and Adamson and John Doe

Three failed to notify medical staff or mental health staff. 132

       On June 27, 2016, Major Caro threatened Mr. Snider if he filed a grievance about the

head banging event he “will have more problems,” but Mr. Snider wrote to Secretary Wetzel and

never received a response. 133

                      Mr. Snider transfers to SCI-Waymart in August 2016.

       On August 16, 2016, the Department of Corrections transferred Mr. Snider to the ICU

mental health program at SCI-Waymart. He remained there for one year. 134

       After arriving at SCI-Waymart, Mr. Snider attempted to write to this Court and our Court

of Appeals about his litigation against the Department of Corrections pending at No. 15-951.

Immediately after his attempt, unidentified “mailroom staff” began tearing his incoming mail,

obstructing his incoming mail, and tore apart a religious prayer card. 135

       Mr. Snider alleges he “was so afraid of further retaliation and these events exacerbated

his mental illness to the point where he was afraid to write to this [Court] pro se or to file any

documents in this present case or any other case for the next seven months, until April 2017.” 136



                                                  26
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 27 of 125




                                               III.
                                  Mr. Snider’s legal claims.

       Mr. Snider alleges multiple claims against dozens of state actors. His overarching

allegations are persons participated in the Commonwealth’s policy and practice of “silencing and

punishing prisoners who attempt to utilize the avenues of court access” and the Commonwealth

housed him in solitary confinement because of his disabling mental illness. 137 He brings his

claims of disability discrimination and retaliation under Title II and Title III of the Disabilities

Act and the Rehabilitation Act 138 and civil rights claims under 42 U.S.C. § 1983.

       Mr. Snider alleges the Commonwealth discriminated against him because of his mental

health disability and failed to provide a reasonable accommodation for the limitations of his

disability, causing his exclusion from participation in the Commonwealth’s programs and

activities and his participation in programs and activities to be unusually difficult and painful.

He identifies the Commonwealth’s “programs [and] activities” to include judicial proceedings in

his underlying state court action both pretrial and post-trial and “the activity” of working with his

defense counsel in his criminal case, and his civil litigation in federal court.

       Against these allegations, we find it helpful to specifically outline Mr. Snider’s causes of

action consistent with Rule 8. Our responsibility is to parse through his pro se allegations to see

if he has a legal claim. Mr. Snider alleges wrongdoing from July 7, 2010 through 2016:

       1. The Commonwealth violated his rights under the Disabilities Act;

       2. The Department of Corrections, Pennsylvania Attorney General’s Office, and the
          Unified Judicial System violated his rights under the Disabilities Act and the
          Rehabilitation Act;

       3. Forty-six (and four John Doe) “Employees of the Commonwealth/Department of
          Corrections,” including the Medical Defendants, created cruel and unusual
          conditions, were deliberately indifferent to his serious medical needs, retaliated
          against him, and denied him meaningful access to defense counsel in his underlying

                                                  27
Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 28 of 125




   state criminal action in violation of his civil rights and the Disabilities Act’s
   retaliation provision, as well as a state law claim of intentional infliction of emotional
   distress;

4. SCI-Camp Hill Corrections Officers McKeehan and Nichtman used excessive force,
   retaliated against him for attempted court access, and obstructed his religious
   practices in violation of his civil rights, the Disabilities Act’s retaliation provision, as
   well as a state law claim of intentional infliction of emotional distress;

5. SCI-Camp Hill Corrections Officers McKeehan, Nichtman, Byrne, Killeen,
   Lieutenant Kuzar, and Sergeant Cleaver obstructed his ability to file a direct appeal,
   possibly at the instruction of others including SCI-Coal Township Superintendent
   Mooney, Deputy Superintendent of Centralized Services Luscavage, and Deputy
   Superintendent of Facilities Miller, in violation of his civil rights, the Disabilities
   Act’s retaliation provision, as well as a state law claim of intentional infliction of
   emotional distress;

6. SCI-Greene Corrections Officers Jones and Adamson, Psychological Services
   Specialist Burt, and John Doe Three violated his civil rights and a state law claim for
   intentional infliction of emotional distress;

7. Clinton County Correctional Facility (or possibly the Clinton County Defendants)
   discriminated against him because of his disability when they provided information
   about his behaviors caused by mental illness to Union County, the Union County
   Prison Board, Union County Prison Warden Shaffer, and the Department of
   Corrections to justify indefinite placement in solitary confinement in violation of the
   Disabilities Act;

8. Clinton County Correctional Facility Warden Motter, Deputy Warden Bechdel, and
   Corrections Officers Nolte, Shearer, Richards, Walker, and Hughes fabricated
   evidence to justify the May 7, 2013 transfer from Clinton County Correctional
   Facility to SCI-Coal Township in violation of his civil rights and the Disabilities
   Act’s retaliation provision;

9. Union County and the Union County Prison Board violated his rights under the
   Disabilities Act;

10. Snyder County Prison Warden Cooper, Union County Prison Board, and Union
    County Prison Warden Shaffer violated his civil rights and the Disabilities Act’s
    retaliation provision; and

11. Clinton County Correctional Facility Deputy Warden Bechdel, SCI-Coal Township
    Law Librarian Stracco, SCI-Coal Township Superintendent Mooney, Deputy
    Superintendent of Centralized Services Luscavage, Deputy Superintendent of
    Facilities Miller, SCI-Greene Unit Management Major Caro, Secretary Wetzel,



                                          28
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 29 of 125




            Department of Corrections Attorney Rand, and SCI-Greene Law Librarian Gardner
            denied him meaningful court access in violation of his civil rights. 139

        The nine groups of state actors separately move to dismiss under Federal Rule of Civil

Procedure 8(a), Rule 12(b)(6), and Rule 20. 140 We may also dismiss all of part of Mr. Snider’s in

forma pauperis amended complaint under 28 U.S.C. § 1915(e)(2)(B) if we determine it “(i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 141 When considering

whether Mr. Snider fails to state a claim under Section 1915(e)(2)(b)(ii), we apply the Rule

12(b)(6) standard. 142

        Screening Mr. Snider’s allegations, and not guessing as to defenses, we will allow him to

proceed into discovery on his damages claims under the Disabilities Acts relating to the decision

by the Commonwealth, through its Department of Corrections, to place Mr. Snider in solitary

confinement allegedly knowing of his disabling mental illnesses. He may also proceed on his

specifically identified Eighth Amendment excessive force claims and violation of his First

Amendment rights to free exercise of his religion against corrections officers.

        Mr. Snider may proceed on defined Title II Disabilities Act claims against the

Commonwealth, Department of Corrections, and Unified Judicial System only. We dismiss all

other Disabilities Act claims against all other individuals and entities.

                                   Title II of the Disabilities Act.

        “Title II of the [Disabilities Act] prohibits discrimination against the disabled in public

services, programs, and activities.” 143 Section 12132 of Title II provides “[n]o qualified

individual with a disability shall, by reason of such disability, be excluded from participation in

or be denied the benefits of the services, programs, or activities of a public entity, or be subjected

to discrimination by any such entity.” 144 State prisons are “public entities” under Title II. 145

                                                  29
           Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 30 of 125




           To state a claim for disability discrimination under either the Disabilities Act, Mr. Snider

must allege he: (1) is a qualified individual with a disability; 146 (2) “who was precluded from

participating in a program, service, or activity, or otherwise was subject to discrimination”; (3)

“by reason of his disability.” 147 “A plaintiff who shows he was ‘otherwise discriminated against’

but not ‘excluded’ by a public entity makes out a prima facie case of discrimination under Title

II.” 148

           To assure the requirements of section 12132 are met, “‘reasonable accommodation’ may

have to be provided to the qualified individual.” 149 Mr. Snider may assert a failure to

accommodate as an independent basis for liability under the Disabilities Act by alleging “the

accommodation he seeks is reasonable . . . i.e. that it is ‘necessary to avoid discrimination on the

basis of disability.’” 150

           Where, as here, a plaintiff seeks compensatory damages, Mr. Snider must also allege

“intentional discrimination under a deliberate indifference standard.” 151 To show deliberate

indifference, Mr. Snider must allege Defendants (1) had “knowledge that a federally protected

right is substantially likely to be violated,” and (2) failed “to act despite that knowledge.” 152

                             Title III of the Disabilities Act does not apply.

           “Title III of the [Disabilities Act] prohibits discrimination against the disabled in the full

and equal enjoyment of public accommodations, 42 U.S.C. § 12182(a), and public transportation

services, § 12184(a).” 153 Title III provides generally: “No individual shall be discriminated

against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations of any place of public accommodation by any person

who owns, leases (or leases to), or operates a place of public accommodation.” 154




                                                    30
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 31 of 125




       The Disabilities Act defines “public accommodation” by twelve specific categories. 155

None of the defined categories of “public accommodation” include state or county prisons or the

Department of Corrections. The language of section 12181(6) excludes “public entit[ies]” from

the definition of “private entities” considered “public accommodations.” As discussed above,

state prisons are “public entities” under Title II of the Disabilities Act and, by definition, are

excluded from “public accommodations” under Title III.

       We dismiss Mr. Snider’s claims under Title III because he fails to allege facts bringing

the Department of Corrections within the definition of “public accommodation.” 156 We will

consider Mr. Snider’s Disabilities Act discrimination claims under Title II only. 157

                        Anti-retaliation protections in the Disabilities Act.

       Section 12203 of Title II prohibits retaliation and interference, coercion, and intimidation

for exercising rights under the Act. 158 To state a claim for retaliation under section 12203(a), Mr.

Snider must allege “(1) he engaged in protected activity, (2) he suffered an adverse action after

or contemporaneous with the protected activity, and (3) a causal connection between the

protected activity and the adverse action.” 159

       Section 12203(b) prohibits coercion, intimidation, threats, and interference with an

individual in the exercise of his own rights under the Act or because he aided or encouraged any

other individual to exercise his rights under the Act. Our Court of Appeals recognizes “the scope

of this second anti-retaliation provision of the [Disabilities Act]‘arguably sweeps more broadly’

than the first.” 160 To state a claim for coercion under section 12203(b), Mr. Snider must allege

“when the defendant ‘coerced,’ ‘threatened,’ ‘intimidated,’ or ‘interfered,’ the plaintiff was

exercising or enjoying a right protected by the [Disabilities Act].” 161 “Although there is little

jurisprudence interpreting this provision, ‘[t]he language of the statute and what case law there is



                                                  31
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 32 of 125




. . . make clear that to establish a violation of § 12203 plaintiffs must show that when the

coercion took place they were exercising or enjoying a right protected by the [Disabilities

Act].’” 162 “The plain words of the statute . . . preclude a party from intimidating or coercing

another party not to exercise his rights under the [Disabilities Act], as well as barring

interference against a person who has exercised his rights under the [Disabilities Act].” 163

     The groundwork for our analysis set by our Court of Appeals in Porter and Geness.

       We begin our analysis with three recent opinions from our Court of Appeals addressing

state actors’ treatment of mentally ill persons in custody: Porter v. Pennsylvania Department of

Corrections, 164 Geness v. Cox, 165 and Geness v. Administrative Office of Pennsylvania Courts. 166

       In Porter, our Court of Appeals held thirty-three years of solitary confinement may

violate the Eighth Amendment’s prohibition on cruel and unusual punishment. Ernest Porter, a

death row inmate whose death sentence had been vacated, challenged his three-decade

incarceration in solitary confinement as violative of the Eighth Amendment and his procedural

and substantive due process rights. Mr. Porter alleged the conditions of solitary confinement

caused “irreversible damage” to his mental health, including “severe anxiety, depression, panic,

paranoia, bipolar mood swings, and at sometimes [sic] suicidal impulses” for which he takes

depression medication. 167

       In analyzing the Eighth Amendment claim, our Court of Appeals noted it “repeatedly

recognized the severe effects of prolonged solitary confinement, as have our sister circuits and

Justices of the Supreme Court.” 168 Citing case law and scientific and medical research,

“prolonged solitary confinement . . . poses a substantial risk of serious psychological and

physical harm.” 169 Highlighting the mental and physical effects of solitary confinement, our

Court of Appeals found: “[t]he empirical record compels an unmistakable conclusion: this



                                                 32
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 33 of 125




experience is psychologically painful, can be traumatic and harmful, and puts many of those who

have been subjected to it at risk of long-term . . . damage.” 170 A representative sample of sensory

deprivation studies show “virtually everyone exposed to such conditions is affected in some

way”; “[t]here is not a single study of solitary confinement wherein non-voluntary confinement

that lasted for longer than 10 days failed to result in negative psychological effects;” and “all

[individuals subjected to solitary confinement] will . . . experience a degree of stupor, difficulties

with thinking and concentration, obsessional thinking, agitation, irritability, and difficulty

tolerating external stimuli.” 171

        Psychological effects of solitary confinement include anxiety, panic, depression, post-

traumatic stress disorder, psychosis, hallucinations, paranoia, claustrophobia, and suicidal

ideation, and the “risk of disintegration.” 172 Physical effects include suicide, self-mutilation,

general physical deterioration, dangerous weight loss, hypertension, heart abnormalities, and the

aggravation of pre-existing medical problems. 173

        After finding Mr. Porter’s conditions of solitary confinement posed a substantial risk of

serious harm, our Court of Appeals found the Pennsylvania Department of Corrections, through

Secretary Wetzel, knew the serious risks of long-term solitary confinement including through the

work of a doctor studying the harmful effects of solitary confinement. 174 In fact, the Department

of Corrections’ policies “specifically recognize the mental health risk posed by solitary

confinement,” including a policy recommending assessment of inmates with mental illness for

placement into “other treatment units as an alternative,” supporting Mr. Porter’s argument

defendants were deliberately indifferent to his health and safety. 175 Upon remand, the court set

trial for May 21, 2021.




                                                 33
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 34 of 125




        Porter squarely recognizes the substantial and serious risk of mental harm resulting from

prolonged solitary confinement and the Department of Corrections’ knowledge of the risk.

        In Geness, our Court of Appeals held intellectually impaired Craig Geness adequately

pleaded the Commonwealth failed to carry out requirements imposed by Title II and

Pennsylvania’s Mental Health Procedures Act, and these alleged failures deprived Mr. Geness of

the benefits of procedural safeguards designed to protect him. 176 The denial of “those procedural

protections . . . lea[d] to the ‘unjustified institutional[ization] . . . of persons with disabilities,’

[and] is ‘a form of discrimination.’” 177

        The Court of Appeals found the Commonwealth had the responsibility to “ensure inmates

or detainees with disabilities are housed in the most integrated setting appropriate to the needs of

the individuals”; not to “place inmates or detainees with disabilities in inappropriate security

classifications because no accessible cells or beds are available”; to timely transfer a detainee in

need of a mental health evaluation to a mental health facility; and not to subject a detainee to

involuntary competency restoration treatment for an unreasonable period of time. 178

        The Court of Appeals held Mr. Geness adequately pleaded a Title II claim by alleging the

Commonwealth failed to carry out its responsibilities imposed by Title II and these alleged

failures deprived Mr. Geness of the benefits of procedural safeguards designed to protect him.179

The Court of Appeals additionally found “[t]hese same circumstances are also sufficient to

sustain Geness’s claim that he was ‘deprived . . . of normal benefits of criminal procedure and

due process of law . . . both as to his protracted incarceration without prompt transfer to a mental

health facility, and his protracted institutionalization without a realistic prospect of trial.” 180

        After our Court of Appeals remanded Mr. Geness’s action allowing claims against the

Commonwealth to go forward, Mr. Geness filed a complaint against the Administrative Office of



                                                   34
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 35 of 125




the Pennsylvania Court (“AOPC”) and the Commonwealth. He later amended his complaint to

add the Pennsylvania Department of Human Services (“DHS”).

       The litigation resulted in Geness II. In Geness II, the AOPC appealed from the denial of

its motion to dismiss arguing sovereign immunity over, among other claims, Title II claims

against the AOPC. On appeal, our Court of Appeals applied United States v. Georgia 181 to

determine whether the AOPC’s conduct violated Title II as a threshold inquiry to Eleventh

Amendment immunity. 182

       In Georgia, the Supreme Court found “Congress unequivocally expressed its intent to

abrogate sovereign immunity for claims brought under Title II of the [Disabilities Act]” 183 and

“insofar as Title II creates a private cause of action for damages against the States for conduct

that actually violates the Fourteenth Amendment, Title II validly abrogates state sovereign

immunity.” 184 The Court established a three-part test to determine whether sovereign immunity

has been abrogated in a particular case, as determined on a “claim-by-claim” basis: “(1) which

aspects of the State's alleged conduct violated Title II; (2) to what extent such misconduct also

violated the Fourteenth Amendment; and (3) insofar as such misconduct violated Title II but did

not violate the Fourteenth Amendment, whether Congress's purported abrogation of sovereign

immunity as to that class of conduct is nevertheless valid.” 185

       The first prong of the Georgia test requires a party sufficiently plead “(1) he is a qualified

individual; (2) with a disability; (3) who was excluded from participation in or denied the

benefits of the services, programs, or activities of a public entity, or was subjected to

discrimination by any such entity; (4) by reason of his disability.” 186 Having met the first two

elements, the Court of Appeals focused on the third and fourth elements—whether the AOPC




                                                 35
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 36 of 125




denied Mr. Geness “the benefits of [its] services, programs, or activities . . . by reason of his

disability.” 187

        Mr. Geness alleged Title II required the AOPC to provide him two services from which

the AOPC excluded him based on his disability: (1) a duty to “intervene directly with the Fayette

County Court to ensure the Plaintiff’s case moved forward,” and (2) a duty to “seek intervention

for such result by the Pennsylvania Supreme Court.” 188

        The Court of Appeals held neither duty is a “service, program, or activity” of the AOPC,

finding “judicial decision-making is not a service AOPC provides to either disabled or

nondisabled individuals.” 189 While recognizing the “service, program, or activity” requirement

under Title II is “extremely broad in scope and includes anything a public entity does,” the

“‘service, program, or activity’ must be one that the entity actually provides.” 190            The

Department of Human Services settled Mr. Geness’s claims by paying him $375,000 for his care

which we approved as fair earlier this year. 191      We are now preparing for the trial of Mr.

Geness’s claims against the Commonwealth early next year. 192

        We are guided by Porter and the Geness opinions: Porter provides us with a primer on

the well-known substantial risks associated with prolonged solitary confinement; Geness

instructs when the Commonwealth denies the Disabilities Act’s procedural protections leading to

the “unjustified institutionalization of persons with disabilities” it is a form of discrimination;

and Geness II guides our inquiry into the “services, programs, and activities” allegedly deprived

an individual to state a claim under Title II.

               The Commonwealth knew or should have known of the standards for
                       treatment of mentally ill incarcerated persons.

        Mr. Snider alleges the state actors knew of constitutional deficiencies in treatment of

mentally ill incarcerated persons before his harm. 193 Discovery will tell. But we can take judicial

                                                 36
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 37 of 125




notice around the same time the Commonwealth repeatedly moved Mr. Snider into solitary

confinement despite knowing he pleaded, and a judge accepted, his mental illness, the

Department of Justice found the Commonwealth’s use of solitary confinement towards mentally

ill incarcerated persons created substantial risks of harm and denied them access to services and

programs offered to other persons. The Department of Justice found in a 2014 report:

       •    The Commonwealth isolates incarcerated persons with serious medical illness in a
            manner exacerbating their mental illness and leading to serious psychological and
            physiological harms

       •    ‘The manner in which [Commonwealth] uses solitary confinement often
            discriminates against prisoners with [serious mental illness]: [The Commonwealth
            often unnecessarily and inappropriately places prisoners in solitary confinement
            because they have [serious mental illness/intellectual disabilities]. Isolating prisoners
            on the basis of their [serious mental illness/intellectual disabilities] without adequate
            justification constitutes impermissible discrimination and unjustifiably denies them
            access to services and programs provided to most other prisoners. [The
            Commonwealth] has failed to make reasonable modifications to its policies,
            procedures, and practices to meet the needs of prisoners with [serious mental
            illness/intellectual disabilities] in the most integrated setting appropriate to their needs
            and consistent with legitimate safety requirements. Instead, it has routinely elected to
            segregate these prisoners unnecessarily in its solitary confinement units’ (p. 3)

       •    The Department of Justice in 2014 suggested “minimum remedial measures”,
            including the necessity for ongoing assessment to determine appropriate housing and
            the prompt address of mental health needs upon credible signs of decompensation in
            isolation. 194


       A.      We dismiss Mr. Snider’s Title II and the Rehabilitation Act claims against
               individuals.

       Mr. Snider alleges over forty-five Department of Corrections’ employees and officials,

including the Medical Defendants, SCI-Coal Township Law Librarian Stracco, SCI-Coal

Township     Deputy    Superintendent     of   Facilities   Miller,   SCI-Coal    Township      Deputy

Superintendent of Centralized Services Luscavage, and SCI-Coal Township Superintendent

Mooney, SCI–Greene Law Librarian Gardner, Department of Corrections Attorney Rand, “other


                                                  37
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 38 of 125




staff,” Secretary Wetzel, and Major Caro, as well as Clinton County Correctional Facility Deputy

Warden Bechdel all discriminated against him because of his disability and failed to

accommodate him under Title II. 195 He alleges some individual defendants retaliated against him

for “attempted court access” purportedly violating the Disabilities Act.

       Individuals are not liable under Title II or the Rehabilitation Act. 196 We dismiss all Title

II and Rehabilitation Act claims against all individual defendants with prejudice.

       B.      Mr. Snider may proceed on his Title II and Rehabilitation Act claims against
               the Commonwealth challenging placing and keeping him in solitary
               confinement despite knowing of his disabling mental illness and depression.

       Having dismissed all individual defendants, we analyze Mr. Snider’s Title II and

Rehabilitation Act claims against the Commonwealth; Pennsylvania’s Department of

Corrections; and the Pennsylvania Attorney General’s Office. Mr. Snider claims discrimination

and retaliation under Title II and the Rehabilitation Act. 197 We analyze Mr. Snider’s Title II

Rehabilitation Act claims together because “the substantive standards for determining liability

are the same.” 198

       The Commonwealth, Pennsylvania’s Department of Corrections, and Pennsylvania

Attorney General’s Office move to dismiss Mr. Snider’s second amended complaint. The

Commonwealth Defendants do not specifically address the Disabilities Act claims. They ask we

dismiss the second amended complaint with prejudice or, alternatively, sever claims under

Federal Rule of Civil Procedure 20. 199 But we must screen his complaint.




                                                38
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 39 of 125




                       1.     Mr. Snider may proceed against the Commonwealth through
                              the Department of Corrections for not providing him with the
                              services, programs, or activities under Title II.

        Mr. Snider alleges the “Commonwealth/Department of Corrections” excluded him from

“numerous programs, activities and services and . . . discriminated against him . . . by reason of

his disability” by:

            •   placing him in solitary confinement for an aggregate of two years;

            •   excluding him from “socialization, recreation, education, employment, legal
                research, legal document production, religious activity, medical, mental health,
                disciplinary, grievance, court-access, etc. activities, services and programs” by
                putting him in “solitary placement”;

            •   failing to make disability accommodations to participate in programs and
                activities;

            •   failing to “take his mental illness into account when issuing misconducts, or when
                considering solitary placement;

            •   failing to provide accommodations for his mental health disability in disciplinary
                hearings;

            •   failing to provide accommodations for use of “administrative exhaustion and
                court access activities and programs”;

            •   punishing him for his symptoms of mental health disability;

            •   intentionally fabricating evidence and creating false mental health diagnosis to
                “make it appear [he] did not have a mental health disability” requiring
                accommodation;

            •   excluding him from meals, recreation, mental health, shower, etc.” because of his
                hearing impairment;

            •   “regarding him” as having personality disorder and treating him harshly and
                discriminating against him on the basis of personality disorder; and

            •   failing to make accommodations to access court from SCI-Waymart in August
                2016. 200




                                                39
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 40 of 125




       Mr. Snider clarifies his Title II claims in his opposition to the Commonwealth

Defendants’ and Unified Judicial System’s motions to dismiss. He cites his allegations the

Commonwealth failed to ensure he received “consistent and proper mental health care” and

failed to house him in “an environment which would support [his] mental health,” instead

housing him in solitary confinement for two years. 201 Mr. Snider argues the Commonwealth’s

failures occurred during the period of time to take a direct appeal in his criminal case and his

post-conviction petition for relief. He alleges the Commonwealth’s failures resulted in his

exclusion from “meaningful participation” in the Commonwealth’s judicial proceedings in his

criminal case and made his participation unusually difficult and painful. 202

       He argues the Commonwealth and Department of Corrections knew he carried a

diagnosis of schizoaffective disorder and schizophrenia; knew about abuse of mentally ill

prisoners by the Department of Corrections; knew, through the Unified Judicial System and the

Union County Court of Common Pleas, of Mr. Snider’s mental health disability and knew he did

not receive appropriate mental health care by being held in solitary confinement; knew solitary

confinement affected his ability to work with his defense counsel in his underlying state criminal

action and to participate in judicial proceedings including during the period of time he should

have filed a direct appeal in his criminal case; failed to take steps to protect him or ensure his

ability to participate in judicial proceedings; and failed to house him in a mental health treatment

facility after the Union County Court of Common Pleas’ finding of guilty but mentally ill as

required by Pennsylvania statute. 203

       Mr. Snider alleges he pleaded guilty but mentally ill and the Union County Court of

Common Pleas found him “severely mentally ill.” 204 Mr. Snider alleges Department of




                                                 40
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 41 of 125




Corrections policy required it to provide him with a mental health treatment facility for

evaluation but failed to do so. 205

        As directed by our Court of Appeals in Geness and Geness II, we apply the Georgia test

to determine if Congress validly abrogated the Commonwealth’s immunity for Mr. Snider’s Title

II claims. Georgia’s test requires us to determine (1) which aspects of the Commonwealth’s

alleged conduct violated Title II; (2) to what extent such misconduct also violated the Fourteenth

Amendment; and (3) if the misconduct violated Title II but did not violate the Fourteenth

Amendment, whether Congress's purported abrogation of sovereign immunity as to that class of

conduct is nevertheless valid. 206

        The first prong of the Georgia test requires us to determine which aspect of the

Commonwealth’s alleged conduct violated Title II. Mr. Snider sufficiently pleads he is a

qualified individual with a disability. 207 We turn our attention to the third prong; whether the first

prong of the Georgia test requires us to determine whether Mr. Snider sufficiently pleads

exclusion from participation in, or the denial of the benefits of, “services, programs, or activities”

of the Commonwealth through its Department of Corrections.

        Under Pennsylvania law, a defendant found guilty but mentally or whose plea of guilty

but mentally ill is accepted and “who is severely mentally disabled and in need of treatment at

the time of sentencing shall, consistent with available resources, be provided such treatment as is

psychiatrically or psychologically indicated for his mental illness. Treatment may be provided by

the Bureau of Correction, by the county or by the Department of Public Welfare in accordance

with the ‘Mental Health Procedures Act.’” 208

        Department of Corrections Policy 13.8.1, “Access to Mental Health Care” provides: “It is

the policy of the Department to deliver a broad continuum of mental health services to ensure



                                                  41
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 42 of 125




that regardless of how major or minor the emotional disturbance, services are available to every

inmate in the Department” including “A. screening for mental health problems on intake as

approved by the mental health professional . . .; B. outpatient services for the detection,

diagnosis, and treatment of mental illness . . . C. crisis intervention and the management of acute

psychiatric episodes . . . ; D. stabilization of the mentally ill and the prevention of psychiatric

deterioration in the correctional setting . . .; E. preventive treatment . . .; F. provision for referral

and admission to a licensed mental health unit/facility . . .; G. facilities for an offender whose

psychiatric needs exceed the treatment capability of the facility . . .; and H. procedures for

obtaining and documenting informed consent . . . .” 209

        The Policy’s Procedures Manual provides a section specifically for the treatment of guilty

but mentally ill individuals. 210 Individual who, at the time of sentencing are found by a court to

be “seriously mentally disabled”—as Mr. Snider alleges the Union County Court of Common

Pleas found him—“and in need of treatment pursuant to the provisions of the Mental Health

Procedures Act at the time of sentencing” shall, among other requirements: “be housed in the

infirmary or other appropriate mental health setting if space, facilities, and security

considerations permit”; “receive such care as available resources permit” while waiting for

transfer to a mental health facility; and “have an initial psychiatric evaluation and psychological

assessment upon arrival to the [Diagnostic and Classification Center].” 211

        Regulations implementing the Disabilities Act prohibit discrimination in jails, detention

and correctional facilities, and community correctional facilities. Such public entities: “shall

ensure that qualified inmates or detainees with disabilities shall not, because a facility is

inaccessible to or unusable by individuals with disabilities, be excluded from participation in, or

be denied the benefits of, the services, programs, or activities of a public entity, or be subjected



                                                   42
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 43 of 125




to discrimination by any public entity” and “shall ensure that inmates or detainees with

disabilities are housed in the most integrated setting appropriate to the needs of the

individuals.” 212 “Unless it is appropriate to make an exception, a public entity—(i) Shall not

place inmates or detainees with disabilities in inappropriate security classifications because no

accessible cells or beds are available; (ii) Shall not place inmates or detainees with disabilities in

designated medical areas unless they are actually receiving medical care or treatment; (iii) Shall

not place inmates or detainees with disabilities in facilities that do not offer the same programs as

the facilities where they would otherwise be housed; and (iv) Shall not deprive inmates or

detainees with disabilities of visitation with family members by placing them in distant facilities

where they would not otherwise be housed.” 213 In Geness, our Court of Appeals specifically

found these federal regulations, as well as Pennsylvania’s Mental Health Procedures Act, to be

“services” under the Disabilities Act. 214

       Mr. Snider alleges the Commonwealth, through its instrumentality the Department of

Corrections, housed him in solitary confinement despite his mental illnesses. He alleges after the

Union County Court of Common Pleas accepted his guilty but mentally ill plea on finding him

“severely mentally ill,” the Department of Corrections did not send him to a mental health

facility for evaluation and treatment. After his attempted suicide in June 2013, Mr. Snider

received treatment at Torrance State Hospital. When he recovered, the Commonwealth returned

him to solitary confinement—the very conditions of which caused his attempted suicide. The

Commonwealth failed to appropriately house Mr. Snider given his mental illnesses, instead

housing him in solitary confinement for an aggregate of two years all while knowing his mental

illnesses. He alleges the Commonwealth excluded him from its services and discriminated

against him “by reason of disability.” 215



                                                 43
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 44 of 125




       Mr. Snider satisfies the first prong of the Georgia test. Turning to the second prong, we

determine the extent to which the Commonwealth’s alleged conduct also violates the Fourteenth

Amendment. Mr. Snider alleges after his August 2014 guilty plea, the Department of Corrections

placed him in solitary confinement without hearing and without a classification assessment and

repeated housing in solitary confinement without hearing upon transfers to various state prisons.

Pennsylvania’s Mental Health Procedures Act requires a defendant who is convicted on a guilty

but mentally ill plea shall “be provided such treatment as is psychiatrically or psychologically

indicated for his mental illness”; Department of Corrections Policy 13.8.1 requires an initial

psychiatric evaluation and assessment upon arrival to the Department’s Diagnostic and

Classification Center; and Disabilities Act regulations require the Department to house Mr.

Snider in “the most integrated setting appropriate” to his needs. Mr. Snider alleges deprivation of

these procedural safeguards.

       In Geness I, our Court of Appeals found the Commonwealth’s conduct violated the

Fourteenth Amendment finding, “[t]hese same circumstances are also sufficient to sustain

Geness’s claim that he was ‘deprived . . . of the normal benefits of criminal procedure and due

process of law . . . both as to his protracted incarceration without prompt transfer to a mental

health facility, and his protracted institutionalization without a realistic prospect of trial.”216

Accepting Mr. Snider’s allegations as true, the Commonwealth’s conduct actually violates the

Fourteenth Amendment. We need not reach the third prong of the Georgia test. Mr. Snider

sufficiently states a claim under Title II and the Rehabilitation Act against the

Commonwealth. 217

                      2.       Mr. Snider does not plead a Title II claim against the
                               Commonwealth through the Unified Judicial System.




                                                44
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 45 of 125




       The judicial power of the Commonwealth is vested in a Unified Judicial System

consisting of the Supreme Court, Superior Court, Commonwealth Court, courts of common

pleas, and other community and municipal courts as defined by statute. 218 “The Unified Judicial

System exercises the judicial power of the Commonwealth.” 219 We grant the Unified Judicial

System’s motion to dismiss the Title II claims against it.

       The Unified Judicial System argues it is a part of the Commonwealth and entitled to

Eleventh Amendment immunity from Mr. Snider’s claims in their entirety, including his Title II

claims. It relies on Benn v. First Judicial District, 220 a 2005 decision of our Court of Appeals,

and the Supreme Court’s decision in Board of Trustees of University of Alabama v. Garrett,221

for its argument it is immune from suit under the Disabilities Act.

       Reliance on Benn is misplaced. In Benn, our Court of Appeals examined the

Commonwealth’s Eleventh Amendment immunity in the context of a Title I Disabilities Act

employment discrimination claim. Relying on the Supreme Court’s decision in Garrett, our

Court of Appeals held the First Judicial District absolutely immune from the plaintiff’s

employment discrimination action under Title I of the Disabilities Act. 222 But Mr. Snider’s

claims arise under Title II, not Title I. Our Court of Appeals explained the Supreme Court’s

decision in Garrett considered Eleventh Amendment immunity in the context of Title I only, and

“expressly reserved the issue of abrogation [of Eleventh Amendment immunity] of Title II …

dealing with the ‘services, programs, and activities of a public entity.’” 223 Distinguishing Title I

and Title II, our Court of Appeals recognized the Supreme Court’s decision in Tennessee v.

Lane 224 holding a plaintiff could maintain a Title II action against a state for its failure to

provide access to judicial proceedings for disabled parties, and recognized, at the time of its

Benn decision, the Supreme Court granted certiorari in United States v. Georgia, on the



                                                 45
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 46 of 125




“question of whether the immunity of the state has been abrogated for a suit under Title II by a

disabled state prisoner.” 225

        We apply Georgia’s three-part test to determine whether Congress validly abrogated

sovereign immunity for Mr. Snider’s claims against the Unified Judicial System. This requires us

to first determine which aspect of the Unified Judicial System’s alleged conduct violated Title II.

        Mr. Snider makes three allegations regarding the Unified Judicial System’s violation of

Title II. First, he alleges on June 20, 2013, his attorney in his state criminal action filed a motion

in the Union County Court of Common Pleas requesting Mr. Snider’s transfer to Torrance State

Hospital. 226 Although Mr. Snider does not plead it, we infer the court granted the motion because

the Commonwealth transferred Mr. Snider to Torrance State Hospital for a period of three

months where he received treatment. 227

        He next alleges on December 10, 2013, after Mr. Snider’s discharge from Torrance State

Hospital, Mr. Snider’s counsel again filed a motion with the Union County Court of Common

Pleas requesting a transfer from solitary confinement at SCI-Coal Township to the Union County

Prison. 228 Mr. Snider alleges the Union County Court of Common Pleas “refused to actually hold

the hearing or to allow evidence, claiming it ‘didn’t have jurisdiction.’” 229 Nevertheless, the

Union County Court of Common Pleas ordered Mr. Snider to be transferred to a county jail

before trial “contingent on ‘maintenance of the status quo.’” 230

        Mr. Snider lastly alleges the Commonwealth, through the Unified Judicial System, knew

of his mental disability, knew he did not receive appropriate mental health care, knew of his

housing in solitary confinement, and knew it affected his ability to work with defense counsel in

his underlying criminal case. He alleges the Commonwealth, through the Unified Judicial




                                                 46
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 47 of 125




System, accepted his guilty by mentally ill plea but failed to transfer him to a mental health

treatment facility as required by Pennsylvania statute. 231

       Applying the first prong of the Georgia test, we must determine whether the Unified

Judicial System denied Mr. Snider “the benefits of [its] services, programs, or activities . . . by

reason of his disability.” 232 Mr. Snider alleges the Union County Court of Common Pleas acted

on two motions: the first granted his motion to transfer him to Torrance State Hospital; the

second denied his motion on a finding it did not have jurisdiction. Mr. Snider does not provide us

with more detail on the court’s jurisdictional analysis.

       Mr. Snider fails to identify the “services, programs, or activities” of the Unified Judicial

System he believes it denied him by reason of his disability. To the extent he alleges the

Commonwealth, through the Unified Judicial System and Union County Court of Common

Pleas, denied him a “service, program, or activity” because it determined it lacked jurisdiction,

he fails to state a claim under Title II. The court did not deny Mr. Snider its “services”; it

considered his motion and determined it did not have jurisdiction to act. Mr. Snider simply

disagrees with the court’s decision. Like the AOPC in Geness II, Mr. Snider fails to allege the

“services, program, or activities” the Unified Judicial System denied him by reason of his

disability. It is axiomatic the court cannot dispose of a motion where it lacks jurisdiction.

       Mr. Snider alleges generally the Commonwealth, through the Unified Judicial System

knew of his mental disability, knew he did not receive appropriate mental health care, knew of

his housing in solitary confinement, knew it affected his ability to work with defense counsel in

his underlying criminal case, and accepted his guilty by mentally ill plea but failed to transfer

him to a mental health treatment facility as required by Pennsylvania.




                                                 47
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 48 of 125




       Mr. Snider again fails to plead a service the Unified Judicial System denied him by

reason of his disability. As in Geness II, we cannot assume a court or court system “knows” facts

and fails to perform a service. The courts respond to motions. Courts do not look for injustice;

we instead work to remedy injustice after due process. Many of Mr. Snider’s challenges

seemingly relate to acts leading to his guilty plea. But he pleads no facts as to services the

Unified Judicial System did not provide him by reason of his disability. He may disagree with a

Union County judge’s decision declining jurisdiction but the court provided him with the service

of a hearing. Like the AOPC in Geness II, Mr. Snider cannot cite a service not provided him.

Unlike the Commonwealth in Geness II which faces a trial based on judges’ alleged deliberate

indifference after a specific judicial finding, Mr. Snider does not plead the judge declining

jurisdiction deprived him of a service under the Disabilities Act. 233

       Mr. Snider fails to meet the first prong of Georgia’s test; he fails to allege the Unified

Judicial System’s conduct violated Title II. We dismiss his Title II claim against the Unified

Judicial System.

                       3.      Mr. Snider cannot state a Title II claim against the Attorney
                               General.

       Mr. Snider alleges Pennsylvania’s Attorney General’s Office prosecuted the underlying

criminal action against him “as any other non-disabled defendant.” 234

       Mr. Snider alleges the Attorney General’s Office violated Title II by:

           •   arguing he should be housed in solitary confinement “due to behaviors which they
               knew to be caused by his mental health disability in the county prisons”;

           •   coordinating with Snyder County Prison to use “confidential informants who
               encouraged conflict” between him and his counsel to obstruct his defense his
               actions “were caused entirely by reason of disability”;

           •   preventing him from “meaningful participation” in his underlying criminal case;
               and,

                                                 48
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 49 of 125




            •   performing a psychiatric review “for his mental health defense” when
                incompetent and “t[aking] advantage of the circumstance” to falsify the
                psychiatric report to coerce and intimidate him into entering a plea bargain. 235

        Mr. Snider alleges the Attorney General’s Office took these actions despite knowing of

his mental illness and the effects of solitary confinement on persons with mental illness.

        Under Pennsylvania law, “[t]he Office of Attorney General shall be an independent

department and shall be headed by the Attorney General. The Attorney General shall exercise

such powers and perform such duties as are hereinafter set forth.” 236 The duties include

providing legal advice in civil matters to the Governor or the head of any Commonwealth

Agency and representing the Commonwealth and all Commonwealth agencies and certain

departments in any civil action brought by or against the Commonwealth or its agencies; and

other civil matters. 237

        In criminal matters, the Attorney General “shall have the power to prosecute in any

county criminal court:

         (1) Criminal charges against State officials or employees affecting the performance of
             their public duties or the maintenance of the public trust and criminal charges against
             persons attempting to influence such State officials or employees or benefit from
             such influence or attempt to influence.

         (2) Criminal charges involving corrupt organizations . . . .

         (3) Upon the request of a district attorney who lacks the resources to conduct an
             adequate investigation or the prosecution of the criminal case or matter or who
             represents that there is the potential for an actual or apparent conflict of interest on
             the part of the district attorney or his office.

         (4) The Attorney General may petition the court having jurisdiction over any criminal
             proceeding to permit the Attorney General to supersede the district attorney in order
             to prosecute a criminal action or to institute criminal proceedings. . . .

         (5) When the president judge in the district having jurisdiction of any criminal
             proceeding has reason to believe that the case is a proper one for the intervention of
             the Commonwealth, he shall request the Attorney General to represent the

                                                 49
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 50 of 125




            Commonwealth in the proceeding and to investigate charges and prosecute the
            defendant. . . .

        (6) Criminal charges investigated by and referred to him by a Commonwealth agency
            arising out of enforcement provisions of the statute charging the agency with a duty
            to enforce its provision.

        (7) Indictments returned by an investigating grand jury obtained by the Attorney
            General.

        (8) Criminal charges arising out of activities of the State Medicaid Fraud Control Unit .
            . . . 238


        Mr. Snider does not allege a “service, program, or activity” of the Attorney General,

instead challenging its prosecution of his criminal case. The Office of Attorney General does not

provide a “service, program, or activity” to provide appropriate housing in prison or to facilitate

Mr. Snider’s defense in his criminal matter. Its function is to prosecute criminally matters

enumerated by the Pennsylvania General Assembly. Geness II instructs we must identify the

“services, programs, or activities” of the public entity “at the foundation of . . . [a] Title II claim .

. . [as] a necessary first step to determining whether his claim is cognizable.” 239 The “service,

program, or activity” must be one the Office of Attorney General “actually provides.”240

Mr. Snider fails to do so. His claim against the Attorney General fails the first prong of the

Georgia test. The Office of Attorney General is immune from Mr. Snider’s Title II claims. 241

                        4.      We dismiss Mr. Snider’s Title II claims against Torrance State
                                Hospital.

        Mr. Snider did not respond to Torrance State Hospital’s motion to dismiss and we can

treat its arguments as uncontested. The Hospital argues Mr. Snider fails to allege the disability

from which he suffers and the programs in which he is being denied participation, contending

these elements “are all mysteries here.” 242 We disagree, at least as to Mr. Snider’s disabilities; he

alleges he is disabled by his mental illnesses including schizophrenia and bipolar disorder and

                                                   50
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 51 of 125




disabled by a hearing impairment. 243 He plausibly alleges he is a qualified individual with a

disability. We have no basis to find he does not allege a disability.

        But Mr. Snider fails to allege the first element of a Title II claim under the Georgia test:

the service, program, or activity at Torrance from which his participation is excluded or

otherwise subject to discrimination by reason of his disability. We must focus on the context in

the long saga: Mr. Snider alleges treatment at Torrance for three months where he stabilized.

Torrance deemed him “competent” and discharged him. 244 Mr. Snider alleges his defense

counsel in his state criminal action asked staff at Torrance “to address how solitary placement

was affecting his mental health and competency,” but the hospital “did not do so, and did not

comment on this in their report.” 245 Mr. Snider fails to identify how this alleged failure to

address an issue in a medical report denied him participation in a service, program, or activity or

otherwise subjected him to discrimination because of his disability. He fails to allege how the

alleged failure constitutes retaliation under Title II.

        We dismiss Mr. Snider’s Title II and retaliation claims against Torrance State Hospital.

                        5.      We dismiss Mr. Snider’s Title II claims against Clinton County
                                Defendants.

       Clinton County Defendants the Clinton County Correctional Facility, Warden Motter,

Deputy Warden Bechdel, and Corrections Officers, Nolte, Shearer, Richard, Walker, and Hughes

move to dismiss the Title II claims as (a) barred by the statute of limitations; (b) barred by the

doctrine of claim splitting; and (3) not stating a claim because there is no individual liability

under Title II. Mr. Snider did not respond to the Clinton County Defendants’ motion and we can

treat their arguments as uncontested.

       We earlier determined there is no individual liability under Title II and dismissed claims

against Warden Motter, Deputy Warden Bechdel, and Corrections Officers, Nolte, Shearer,

                                                   51
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 52 of 125




Richard, Walker, and Hughes. We turn to the Title II claim against the Clinton County

Correctional Facility. Mr. Snider alleges confinement at the Correctional Facility from

December 2, 2012 through May 7, 2013. Neither Title II nor Section 504 of the Rehabilitation

Act contain statutes of limitations. Our Court of Appeals borrows Pennsylvania’s two-year

statute of limitations for personal injury claims. 246 Mr. Snider’s Title II and Rehabilitation Act

claims against the Clinton County Correctional Facility must have been brought by May 7, 2015.

Mr. Snider’s original complaint, filed May 7, 2015, did not name the Clinton County

Defendants. Mr. Snider did not name the Clinton County Defendants until his December 21,

2018 second amended complaint. His Title II and Rehabilitation Act claims against the Clinton

County Defendants are dismissed as time barred unless they relate back.

        Under Rule 15(c)(1), and amended complaint “relates back” to the date of the original

pleading when: “(A) the law that provides the applicable statute of limitations allows relation

back; (B) the amendment asserts a claim or defense that arose out of the conduct, transaction, or

occurrence set out—or attempted to be set out—in the original pleading; or (C) the amendment

changes the party or the naming of the party against whom a claim is asserted, if Rule

15(c)(1)(B) is satisfied and if, within the period provided by Rule 4(m) for serving the summons

and complaint, the party to be brought in by amendment: (i) received such notice of the action

that it will not be prejudiced in defending on the merits; and (ii) knew or should have known that

the action would have been brought against it, but for a mistake concerning the proper party's

identity.” 247

        Rule 15(c)(1)(A) does not apply. We turn to Rule 15(c)(1)(B) and (C) to analyze whether

Mr. Snider’s claims against the Clinton County Correctional Facility “arose out of the conduct,

transaction, or occurrence” set out in his original complaint. “[R]elations back depends on the



                                                52
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 53 of 125




existence of a common ‘core of operative facts’ uniting the original and newly asserted

claims.” 248 “A common core of operative facts exists if ‘the opposing party has had fair notice of

the general fact situation and legal theory upon which the amending party proceeds.’” 249 “[N]ew

claims will relate back if they ‘restate the original claim with greater particularity or amplify the

factual circumstances surrounding the pertinent conduct, transaction or occurrence in the

preceding complaint.’” 250 But, if a new claim “‘asserts a new ground for relief supported by facts

that differ in both time and type from those the original pleading set forth[,]’ the claim will not

relate back.” 251

        Mr. Snider originally sued the Commonwealth, Department of Corrections, SCI-Coal

Township, SCI-Graterford, Torrance State Hospital, Union County, SCI-Camp Hill, and SCI-

Greene, and various prison officials, employees, and medical professionals. He did not name as a

defendant Clinton County Correctional Facility, where he where he was housed as a pre-trial

detainee from December 6, 2012 to May 7, 2013. While he alleges Union County housed him at

the Clinton County Correctional Facility and alleges generally he “ha[d] similar experiences” at

Clinton County Correctional Facility as he experienced in Department of Corrections prisons, 252

his claims against the Correctional Facility do not arise from a “common core of operative facts.”

Clinton County Correctional Facility would not have had “fair notice” of the “general fact

situation and legal theory” Mr. Snider now advances against it. Mr. Snider’s claims against

Clinton County Correctional Facility assert new grounds for relief for events occurring at a

different time period than those asserted in the original complaint.

        Mr. Snider’s claims against the Correctional Facility do not “relate back” under

Rule 15(c)(1)(B) and because he does not meet the requirements of Rule 15(c)(1)(B), he fails to

meet the requirements of Rule 15(c)(1)(C).



                                                 53
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 54 of 125




       Mr. Snider’s Title II claims against the Correctional Facility are barred by the statute of

limitations from the face of the second amended Complaint.

                       6.      We dismiss Mr. Snider’s Title II claims against Union County.

       Union County moves to dismiss Mr. Snider’s Title II claims because (a) they are barred

by res judicata; (b) they are barred by the statute of limitations; (c) Union County is an improper

party; and (d) Mr. Snider fails to allege facts to support a Disabilities Act claim. 253

       Although unclear from his second amended Complaint, Mr. Snider’s response to Union

County’s motion to dismiss asserts Union County confined him at the Union County Prison from

approximately August 1, 2010 to September 9, 2010. 254 Whatever Title II claims arose from this

time period are time-barred.

       While only confined at the Union County Prison for a month in 2010, Mr. Snider claims

Union County or the Union County Prison Board incarcerated him until August 21, 2014 through

contractual arrangements with Snyder County Prison, Clinton County Correctional Facility, the

Department of Corrections, and Torrance State Hospital to house him in their facilities. 255 In his

opposition to Union County’s motion to dismiss, Mr. Snider clarifies Union County failed to

“take steps to ensure” he received consistent and proper mental health care and remained housed

in an environment to support his mental health while incarcerated in the other facilities. 256 He

cites pages fifteen to twenty-five of his second amended complaint, but there are no allegations

there regarding Union County.

       His opposition states “Union County discriminated against me by reason of my

disability”; “excluded me from numerous programs and activities by reason of my disability”;

“made my participation unusually difficult by reason of my mental health disability”’ and “did

this directly and through contractual arrangements with” other state and county prisons. 257 These



                                                  54
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 55 of 125




facts are not pleaded in his second amended complaint. Mr. Snider instead refers us to other

filings outside his pleading. He refers to contractual agreements between Union County and the

Commonwealth and Department of Corrections he cited in Snider v. Motter, No. 13-1226.

        Mr. Snider argues his claims are not barred by the statute of limitations because Union

County is somehow involved in his transfers from prison to prison; the County is liable for the

acts of its agents; and the County is not relieved of its obligations under Title II simply because

in the state actors transferred or housed him in other facilities. He asks we equitably toll the

limitations period because of his mental health disability and treatment at Torrance State

Hospital. 258

       Mr. Snider appears to argue Union County’s contractual relationships with Snyder

County, Clinton County, and the Department of Corrections created a principal-agent

relationship imposing Title II liability on Union County. Under Pennsylvania law, “[w]hile it is

unnecessary to plead all the various details of an alleged agency relationship, a complainant must

allege, as a minimum, facts which: (1) identify the agent by name or appropriate description; and

(2) set forth the agent's authority, and how the tortious acts of the agent either fall within the

scope of that authority, or, if unauthorized, were ratified by the principal.” 259 Mr. Snider does not

allege facts supporting a principal-agent relationship between Union County and other counties

and the state. On the face of Mr. Snider’s second amended complaint, Mr. Snider’s Title II

claims are barred by the statute of limitations.

       Even if not barred by the statute of limitations, Mr. Snider’s claims against Union County

are barred by res judicata.      In his original complaint in Snider v. Motter, No. 13-1226,

Mr. Snider sued Warden Shaffer, among others, but not Union County. He did not raise a

Disabilities Act claim. The court dismissed his claims against Warden Shaffer with prejudice. 260



                                                   55
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 56 of 125




       Mr. Snider, with the benefit of counsel, filed a second amended complaint in Motter on

December 19, 2015. 261 He claimed several persons violated his Title II rights but did not name

Union County. The parties ultimately stipulated to the dismissal of the Motter action upon the

parties’ settlement, which the court granted and dismissed the case. Mr. Snider later appealed the

dismissal, arguing he did not consent to settlement. The appeal is still pending in our Court of

Appeals.

       Union County argues res judicata, or claim preclusion, applies and we must dismiss the

Disabilities Act claims against it. Res judicata applies when “there has been (1) a final judgment

on the merits in a prior suit involving (2) the same claim and (3) the same parties or their

privies.” 262 The “pendency of an appeal does not affect the potential for res judicata flowing

from an otherwise-valid judgment.” 263

       The first element is met because there is a final judgment on the merits in Motter. 264 The

court dismissed with prejudice claims against Warden Shaffer. Mr. Snider’s counseled second

amended complaint did not name either Warden Shaffer or Union County. The parties ultimately

settled the case and stipulated to its dismissal, which the court entered dismissing the case. Under

the second element, “[t]he doctrine of res judicata bars not only claims that were brought in a

previous action, but also claims that could have been brought.” 265 Mr. Snider initially alleged

Warden Shaffer of the Union County Prison violated Mr. Snider’s civil rights under section

1983. He did not, but could have, 266 brought a Title II claim against Union County based on the

same facts and events as alleged against Warden Shaffer, which the court dismissed with

prejudice in accordance with the parties’ stipulation in No. 13-1226. 267 Later changing his mind

or disagreeing with his attorney and now contending she filed the second amended complaint

without his consent does not change the fact he could have, but did not, bring a Title II claim



                                                56
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 57 of 125




against Union County. The third element requires the same parties or their privies. Union County

and Warden Shaffer are “privies” because Warden Shaffer is an agent of the Union County

Prison under Union County control. Mr. Snider’s Title II claims against Union County barred by

res judicata.

       Even if his Title II claims against Union County are not barred by the statute of

limitations or res judicata, he fails to state a claim. There are no allegations of the programs,

services, or activities of Union County from which he was precluded or allegations of how Union

County subjected him to discrimination by reason of his disability. We dismiss the Title II claims

against Union County.

       Mr. Snider’s Title II claims against the Union County Prison Board are similarly barred

by the two-year statute of limitations. We dismiss claims against the Union County Prison Board

for the reasons we dismissed claims against Union County. 268

                      7.      We dismiss Mr. Snider’s Title II claims against Snyder
                              County.

       Snyder County moves to dismiss the Title II claim arguing it is an improper party, barred

by the statute of limitations, and barred by res judicata. Snyder County is a Seventh Class

County and, consistent with Pennsylvania statute, adopted a Prison Board structure to operate the

County’s prison. 269 Snyder County argues the Snyder County Prison Board is the statutory entity

responsible for operating the prison and is solely liable for the prison. Under Pennsylvania

statute, a prison “board and the officers appointed by it shall provide for the safekeeping,

discipline and employment of inmates and the government and management of the correctional

institution.”270 To the extent Mr. Snider alleges Snyder County denied him “services, activities,

or programs” or otherwise discriminated against him by reason of his disability, we deny his




                                               57
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 58 of 125




claim. The County does not operate the prison; its Prison Board operates the prison. Mr. Snider

did not sue the Prison Board. He did not respond to Snyder County’s motion to dismiss.

       Even if Snyder County is the proper party, any claim against it is barred by the two-year

statute of limitations. The Commonwealth incarcerated Mr. Snider at the Snyder County Prison

from September 9, 2010 to December 6, 2012. Mr. Snider did not file this case until May 7,

2015. His claims are barred by the statute of limitations. We need not reach the County’s res

judicata argument. We dismiss Mr. Snider’s Title II claims against Snyder County.

                      8.      We dismiss Mr. Snider’s Title II claims based on an alleged
                              hearing impairment against SCI-Greene officers Jones and
                              Adamson.

       Mr. Snider alleges he is also disabled by a hearing impairment at least to as to two

officers. 271 He alleges unidentified SCI-Greene “solitary staff frequently denied him” showers,

recreation, meals, and “groups,” because of his mental illness or “due to his hearing

impairment.” 272 He alleges unidentified “prison officials” including non-party Corrections

Health Care Administrator Kyle Guth refused to administer a hearing test or make any

accommodations for his hearing. 273 He alleges on June 23, 2016, SCI-Greene Corrections

Officers Jones and Adamson denied him a shower “due to his hearing impairment.” 274 Even

assuming this bare bones allegation states a claim under Title II, there is no individual liability

for Officers Jones and Adamson.

                      9.      We dismiss Mr. Snider’s Title II retaliation claims.

       Mr. Snider claims all Commonwealth and Department of Corrections employees,

including the Medical Defendants, and specifically SCI-Camp Hill Corrections Officers

McKeehan, Nichtman, Byrne, and Killeen, Lieutenant Kuzar, and Sergeant Cleaver retaliated

against him under the Disabilities Act, 42 U.S.C. § 12203.275 Section 12203(a) prohibits



                                                58
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 59 of 125




discrimination against “any individual because such individual has opposed any act or practice

made unlawful by this chapter or because such individual made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under this chapter.” 276 To

state a claim for retaliation under section 12203(a), Mr. Snider must allege “(1) he engaged in

protected activity, (2) he suffered an adverse action after or contemporaneous with the protected

activity, and (3) a causal connection between the protected activity and the adverse action.” 277

       Section 12203(b) prohibits the “coerc[ion], intimidate[ion], threat[s], or interfer[ence]

with any individual in the exercise or enjoyment of, or on account of his or her having exercised

or enjoyed, or on account of his or her having aided or encouraged any other individual in the

exercise or enjoyment of, any right granted or protected by this chapter. 278 To state a claim for

retaliation under section 12203(b)—the broader “coercion, intimidation, threats, and

interference” section—Mr. Snider must allege “when the defendant ‘coerced,’ ‘threatened,’

‘intimidated,’ or ‘interfered,’ the plaintiff was exercising or enjoying a right protected by the

ADA.” 279 Mr. Snider does not allege which subsection he bases his retaliation claim.

       Mr. Snider alleges generally Secretary Wetzel maintains, or is indifferent to, a policy and

practice of retaliation against inmates who attempt court access or utilize the grievance

procedure. 280 He alleges various prison officials in various state prisons and county jails

retaliated against him by threatening him, destroying his religious items, falsifying his medical

records, and somehow interfering with his state criminal prosecution. But Mr. Snider fails to

allege the act or practice he opposed; fails to identify his protected activity; the adverse action he

suffered after or contemporaneous with the protected activity; and a causal connection between

the protected activity and adverse action. He fails to plead a retaliation claim under section

12203(a). He likewise fails to plead a claim under section 12203(b) because he does not allege



                                                 59
        Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 60 of 125




which defendant(s) coerced, threatened, intimidated, or interfered with his exercise or enjoyment

of a right protected by Title II. 281

                                               IV.

        We will proceed on section 1983 claims under the First, Eighth, and
                            Fourteenth Amendments.

        We now consider Mr. Snider’s claims against Commonwealth and Department of

Corrections employees in their individual capacities.

        Congress provides a cause of action in section 1983 against “every person who, under

color of state [law], . . . subjects, or causes to be subjected, . . . [another] person . . . to the

deprivation of any” federally protected right. 282 “Section 1983 claims are subject to

Pennsylvania's two-year statute of limitations.” 283 Mr. Snider brings his claims under section

1983 alleging these individuals violated his civil rights including the free exercise of religion,

freedom from excessive force, freedom from cruel and unusual punishment and freedom to

grieve and complain about state actors without retaliation.

        He sues:

    •   Department of Corrections Secretary Wetzel;

    •   Chief Grievance Officer for the Department of Corrections Dorina Varner;

    •   SCI-Coal Township officials and employees: Superintendent Mooney, Grievance
        Coordinator Kelley, Deputy Superintendent of Centralized Services Luscavage, Deputy
        Superintendent of Facilities Miller, Law Librarian Stracco, Psychological Services
        Specialists Fallon and Jeremiah, Corrections Officer Longendorfer, and Sergeant Romig.

    •   SCI-Camp Hill officials and employees: Superintendent Harry, Grievance Coordinator
        Alvord, Corrections Officers McKeehan, Nichtman, Crawford, Morton, Byrne, and
        Killeen, Sergeants Rivera and Cleaver, Lieutenant Kuzar, and Major Horner;

    •   SCI-Greene officials and employees: Superintendent Gilmore, Grievance Coordinator
        Shawley, Psychological Services Specialists Valko, Waine, Shrieve, Burt, and Falcione,



                                                60
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 61 of 125




       Hearing Examiner Kerns-Barr, Unit Manager Cowan, Corrections Officer King, Collins,
       Sanders, Adamson, Jones, Lieutenant Stickle, and Law Librarian Gardner;

   •   Prison Official Dan Caro, staff assistant to Secretary Wetzel until August 2015, then
       Major of Unit Management at SCI-Greene, and later Deputy Superintendent of SCI-
       Somerset in March 2018;

   •   Department of Corrections attorney Rand;

   •   Medical Defendants; 284 and

   •   Four John Does.

Mr. Snider may proceed on defined civil rights claims:

   (1) Eighth Amendment excessive force claim against Corrections Officers McKeehan and
       Nichtman;

   (2) First Amendment right to exercise his religion claim against Officers McKeehan,
       Nichtman, and Sergeant Romig;

   (3) First Amendment retaliation claim against Deputy Superintendent Miller, Deputy
       Superintendent Luscavage, Superintendent Mooney. Corrections Officers Crawford,
       Killeen, Byrne, Longendorfer, Sanders, Lieutenant Kuzar, Sergeant Cleaver, Sergeant
       Rivera, and Psychological Services Specialists Shrieve, Valko, Falcione, Burt, and
       Waine, and Grievance Hearing Officer Kerns-Barr;

   (4) Eighth and Fourteenth Amendment cruel and unusual punishment claims against
       Secretary Wetzel, Superintendent Mooney, Deputy Superintendent Luscavage, Deputy
       Superintendent Miller, and John Doe One; and

   (5) civil rights claims against supervisors Secretary Wetzel, Superintendents Harry, Gilmore,
       and Mooney, Chief Grievance Coordinator Varner, Grievance Coordinators Shawley,
       Alvord, and Kelly, and Major Caro specifically alleged to have personal knowledge of
       the alleged violations of his constitutional rights.




                                              61
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 62 of 125




       A.      Mr. Snider may proceed on Eighth Amendment excessive force claims
               against Corrections Officers McKeehan and Nichtman.

       Mr. Snider arrived at SCI-Camp Hill in August 2014. He alleges SCI-Camp Hill

Corrections Officers McKeehan and Nichtman used excessive force, obstructed his religious

practices, and retaliated against him for his attempted court access. 285 Defendants failed to

address these claims in their motion to dismiss.

       Mr. Snider claims excessive force in violation of the Eighth Amendment against

Corrections Officers McKeehan and Nichtman. Our Court of Appeals identified “the pivotal

inquiry in reviewing an inmate’s § 1983 claim for excessive force is ‘whether force was applied

in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause

harm.’” 286 “In conducting this analysis of the officer’s intent, we consider five factors: ‘(1) the

need for the application of force; (2) the relationship between the need and the amount of force

that was used; (3) the extent of the injury inflicted; (4) the extent of the threat to the safety of

staff and inmates, as reasonably perceived by responsible officials on the basis of facts known to

them; and (5) any efforts made to temper the severity of the forceful response.’” 287

       Mr. Snider alleges he filed a grievance at SCI-Camp Hill regarding Corrections Officers

McKeehan and Nichtman’s threat they would destroy his legal files and religious items or he

could “mail them home.” After filing a grievance, Mr. Snider alleges Officers McKeehan and

Nichtman became “enraged”; yelled at him; grabbed his arm causing bruising; pushed him into a

cell; and after telling Officer McKeehan he had not received his psychiatric medication for the

day, Officer McKeehan grabbed him by the shirt collar and throat and tried to strangle him while

slamming his head and body into a concrete wall causing injury to his back and neck. 288

       Applying Smith, Mr. Snider states a claim Officers McKeehan and Nichtman used

excessive force after Mr. Snider asked to file a grievance. Based on these allegations, asking to

                                                   62
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 63 of 125




file a grievance does not justify the need for application of force, satisfying the first and second

factors. Mr. Snider alleges the Officers attempted to strangle him and slammed his head and

body against a concrete wall causing injuries to his back and neck, satisfying the third element.

The facts as alleged do not suggest Mr. Snider’s request to file a grievance created a “threat to

the safety of staff and inmates, as reasonably perceived by responsible officials on the basis of

facts known to them,” satisfying the fourth element. And we infer from the force used,

particularly the allegation of attempted strangling and slamming Mr. Snider’s head and body into

a concrete wall, the Officers did not attempt to “temper the severity of the forceful response,”

satisfying the fifth Smith factor. Mr. Snider’s Eighth Amendment excessive force claims against

Corrections Officers McKeehan and Nichtman may proceed into discovery.

       B.      Mr. Snider may proceed on his First Amendment right to exercise his
               religion claim against Officers McKeehan, Nichtman, and Sergeant Romig.

       Mr. Snider is Hindu. He alleges he worships by reading Hindu scriptures, meditating on a

special mat, and repeating prayers on special beads held inside a special prayer bag. 289

       Mr. Snider alleges Corrections Officers McKeehan and Nichtman broke, damaged, or

stole his religious items, including ripping apart four Hindu scriptures and tearing out fifty to

sixty page sections, digging a pencil through twenty pages of a yoga book, and breaking his only

remaining set of Hindu prayer beads. 290

       Mr. Snider alleges Sergeant Romig at SCI-Coal Township “forced him to get rid of his

Hindu religious items” and threatened retaliation for court access. 291 He alleges “unknown

individuals” at SCI-Coal Township tore apart one of his remaining Hindu books after submitting

grievances about solitary confinement. 292

       To determine whether Mr. Snider states a First Amendment claim for violation of his

right to exercise his religion, we must “as a threshold matter,” evaluate “whether the prisoner has

                                                63
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 64 of 125




alleged a belief that is ‘both sincerely held and religious in nature.’” 293 If he does, we must then

apply the Supreme Court’s four-factor test in Turner v. Safley, 294 “to determine whether the

curtailment at issue is ‘reasonably related to penological interests.’” 295 Under Turner, (1) “there

must be a ‘valid, rational connection’ between the prison regulation and the legitimate

governmental interest put forward to justify it”; (2) “whether there are alternative means of

exercising the right that remain open to prison inmates”; (3) “the impact accommodation of the

asserted constitutional right will have on guards and other inmates, and on the allocation of

prison resources generally”; and (4) whether there is “an alternative that fully accommodates the

prisoner's rights at de minimis cost to valid penological interests.” 296

        Drawing all reasonable inferences from Mr. Snider’s allegations, he alleges a sincerely

held belief in the Hindu religion. Applying the Turner factors, and as alleged, there is no valid,

rational connection between the alleged conduct and a legitimate Department of Corrections

interest pleaded by Mr. Snider; having destroyed his religious items, there are no alternatives to

Mr. Snider’s religious practice; there is no impact to the prison or its corrections officers to allow

Mr. Snider his religious items; and there is no alternative to fully accommodate Mr. Snider’s

rights at a de minimis cost to valid penological interests. Mr. Snider alleges destruction and loss

of his religious items used in his religious worship by Corrections Officers McKeehan and

Nichtman and Sergeant Romig prevented him from exercising his religious practice.

        C.      Mr. Snider may proceed on his First Amendment retaliation claim against
                individual prison officials and employees as defined.

        Mr. Snider alleges retaliation against prison officials and Commonwealth or Department

of Corrections employees for filing grievances and attempting to participate in his state criminal

action and federal civil litigation.




                                                  64
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 65 of 125




       To state a First Amendment retaliation claim, Mr. Snider must allege “(1) constitutionally

protected conduct, (2) an adverse action by prison officials sufficient to deter a person of

ordinary firmness from exercising his constitutional rights, and (3) a causal link between the

exercise of his constitutional rights and the adverse action taken against him.” 297

       Mr. Snider alleges retaliation began in December 2012, as a pretrial detainee, when he

began to complain to Warden Cooper about abuse at the Snyder County Prison. 298 Mr. Snider

alleges transfer to the Clinton County Correctional Facility and then transfer to SCI-Coal

Township on May 7, 2013. 299 He alleges he filed his first federal civil action, Snider v. Motter,

No. 13-1226 on May 3, 2013.

       Upon arriving at SCI-Coal Township, prison officials placed Mr. Snider in solitary

confinement. Sergeant Romig threatened, “If you give us any problems there will be retaliation

plain and simple,” 300 Mr. Snider does not allege the constitutionally protected conduct, adverse

action, or any causal link between the protected conduct and adverse action. We dismiss any

retaliation claim against Sergeant Romig.

       After complaining in writing to Deputy Superintendent Miller, Deputy Superintendent

Luscavage, Superintendent Mooney, and Secretary Wetzel about conditions in solitary

confinement and how those conditions exacerbated his mental illness, these officials repeatedly

threatened and punished him and obstructed his grievance appeal rights. 301 Mr. Snider does not

identify the threats or punishments visited upon him. He does, however, allege after filing

grievances, Superintendent Mooney, Deputy Superintendent Miller, and Deputy Superintendent

Luscavage punished him by obstructing his “meaningful access” to his defense counsel in his

state criminal prosecution, including turning away his defense counsel from prison visits. 302




                                                 65
        Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 66 of 125




        While housed as SCI-Camp Hill, Mr. Snider alleges he filed several grievances and

appealed disciplinary sanctions. 303 After being housed in solitary confinement, prison officials

transferred Mr. Snider to another cell block where Corrections Officers threatened him for filing

grievances and denied him psychiatric medication, food, recreation, pens, paper, cleaning,

supplies, a working toilet, and access to a phone as a result of filing grievances. 304 He alleges:

    •    Officer Crawford confiscated his legal and religious items “because [Mr. Snider] like[d]
         to write grievances” and forced him to carry heaving record boxes for a long distance
         between cell blocks; 305

    •    Lieutenant Kuzar threatened, “You are complaining about staff . . . This a**h*** doesn’t
         get his meds this morning”; 306

    •    Sergeant Cleaver threatened, “You keep complaining about staff and how we keep
         things here. We like the way things are. You came to prison. If you can break the rules,
         so can I. If you complain about staff, I don’t have to let you shower, get meds, eat or go
         to yard. . . . If you keep telling, we are going to hurt you”; 307

    •    Corrections Officer Killeen threatened, “If you keep complaining and writing grievances
         I am going to put you on the ground, hard. When people tell, that’s when bad things
         happen”; 308

    •    Corrections Officer Byrne threatened, “You are going to [another cell block] . . but when
         you get there, officers are going to put their hands on you”; 309

    •    Sergeant Rivera threatened, “You like to write grievances? We are going to kick your
         a** the entire time you are in the PA DOC . . . You are going to learn real soon. 310

        Mr. Snider alleges while at SCI-Coal, Defendant Corrections Officer Longendorfer or his

supervisors left Mr. Snider in a cell for thirty-one hours with no working toilet, unknown

individuals flooded the cell, and tore apart one of his remaining religious books after submitting

grievances about solitary confinement and loss of his religious items.. 311

        Mr. Snider alleges while at SCI-Greene in October 2014, Psychology Services Specialists

Shrieve, Valko, Falcione, Burt, and Waine harassed him in mental health sessions, threatened

him, and allegedly falsified his medical records after he attempted to use the grievance procedure


                                                  66
        Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 67 of 125




at SCI-Greene and pursue his claims against the Department of Corrections in his federal

action. 312

        After filing this action on May 7, 2015, Mr. Snider alleges SCI-Greene Grievance

Hearing Officer Kerns-Barr refused to allow him to call witnesses at a misconduct hearing an

sentenced him to solitary. 313 He alleges Corrections Officer Sanders “repeatedly harassed him

about his litigation,” which so overwhelmed Mr. Snider, he began banging his head on the

wall. 314

        We apply the three-part test for First Amendment retaliation. Mr. Snider must first allege

constitutionally protected conduct. He alleges filing grievances and lawsuits, both

constitutionally protected activity. 315

        The second element requires an adverse action by prison officials sufficient to deter a

person of ordinary firmness from exercising his constitutional rights. 316 Our Court of Appeals, in

Allah, “concluded that reduced access to phone calls, reduced access to the commissary, reduced

access to recreation, confinement in his cell for all but five hours per week, denial of access to

rehabilitative programs and, significantly, inadequate access to legal research materials and

assistance, could significantly deter a person from exercising his first amendment rights.” 317

        Mr. Snider alleges threats of physical harm, denial of psychiatric medication, food,

recreation, pens, paper, cleaning, supplies, a working toilet, and access to a phone, denial of

witnesses at a misconduct hearing, and destruction of a religious book. Accepting Mr. Snider’s

allegations of adverse action as true, as we must at this stage, they are sufficient to deter a person

of ordinary firmness from exercising his rights.

        The third element requires a causal connection. Mr. Snider must “allege that the protected

activity was a substantial motivating factor in the state actor’s decision to take the adverse



                                                   67
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 68 of 125




action.” 318 Here, Mr. Snider attributes adverse action to specific comments threatening harm

with the filing of grievances.

       We allow Mr. Snider’s First Amendment claims against Deputy Superintendent Miller,

Deputy Superintendent Luscavage, Superintendent Mooney. Corrections Officers Crawford,

Killeen, Byrne, Longendorfer, Sanders, Lieutenant Kuzar, Sergeant Cleaver, Sergeant Rivera,

and Psychology Services Specialists Shrieve, Valko, Falcione, Burt, and Waine, and Grievance

Hearing Officer Kerns-Barr to proceed into discovery.

       D.      Mr. Snider may proceed on his Eighth and Fourteenth Amendment cruel
               and unusual punishment claims against Secretary Wetzel, Superintendent
               Mooney, Deputy Superintendent Luscavage, Deputy Superintendent Miller,
               Superintendents Harry and Gilmore, Chief Grievance Coordinator Varner,
               Grievance Coordinators Shawley, Alvord, and Kelley, and Major Caro
               alleged to have personal knowledge of the violations of constitutional rights.

       Mr. Snider challenges prison conditions as a pretrial detainee beginning in December

2012 at the Snyder County Prison, the Clinton County Correctional Facility, and SCI-Coal

Township. He challenges prison conditions post-conviction at SCI-Coal Township, SCI-Camp

Hill, SCI-Greene, and SCI-Waymart.

       Mr. Snider seeks to hold Secretary Wetzel, Superintendents Harry, Gilmore, and

Mooney, Deputy Superintendent Luscavage, Deputy Superintendent Miller, Chief Grievance

Coordinators Varner, Shawley, Alvord, and Kelley, and Major Caro liable for Eighth

Amendment cruel and unusual punishment. Mr. Snider alleges these supervising state actors

knew from Mr. Snider’s many letters, grievances, conversations, and court filings of the

violations of his First, Fourth, Fifth, Sixth, and Eighth Amendment rights. He specifically

alleges these actors had knowledge of inhumane conditions in solitary confinement, deliberate

indifference to his serious medical needs, retaliation for exercising his rights, and deprivation of

meaningful access to his defense counsel. 319

                                                68
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 69 of 125




       A challenge to conditions of confinement by a pretrial detainee arises under the Fifth

Amendment. 320 “In evaluating the constitutionality of conditions or restrictions of pretrial

detention that implicated only the protection against deprivation of liberty without due process of

law, we think the proper inquiry is whether those conditions amount to punishment of the

detainee.” 321 “Under the Due Process clause, ‘a detainee may not be punished prior to an

adjudication of guilt.’” 322 “To determine whether challenged conditions of confinement amount

to punishment,” we are directed by our Court of Appeals to determine “whether a condition of

confinement is reasonably related to a legitimate governmental objective; if it is not, we may

infer ‘that the purpose of the governmental action is punishment that may not be constitutionally

inflicted upon detainees qua detainees.’” 323

       The Eighth Amendment, prohibiting “cruel and unusual punishments,” applies to

condition of confinement challenges post-conviction. “A claim of inhumane prison conditions

may rise to the level of an Eighth Amendment violation where the prison official ‘deprived the

prisoner of the minimal civilized measure of life’s necessities’ and ‘acted with deliberate

indifference in doing so, thereby exposing the inmate to a substantial risk of serious damage to

[his] future health.’” 324 “Conditions . . . alone or in combination[ ] may deprive inmates of the

minimal civilized measure of life’s necessities.” 325

       To determine whether prison officials violated the Eighth Amendment, we are directed to

apply a two-prong test: “(1) the deprivation must be ‘objectively, sufficiently serious; a prison

official’s act or omission must result in the denial of the minimal civilized measure of life’s

necessities’; and (2) the prison official must have been ‘deliberate[ly] indifferen[t] to inmate

health or safety.’” 326 “An official is deliberately indifferent if he ‘knows of and disregards an

excessive risk to inmate health or safety.’” 327 “Whether conditions constitute ‘cruel and unusual



                                                 69
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 70 of 125




punishment’ is measured against ‘the evolving standards of decency that mark the progress of a

maturing society.’” 328

       Mr. Snider cannot base liability on        a theory of respondeat superior liability.329

Defendants “must have personal involvement in the alleged wrongs to be liable and cannot be

held responsible for a constitutional violation which he or she neither participated in nor

approved.’” 330 “Personal involvement can be shown through allegations of personal direction or

of actual knowledge and acquiescence.” 331 Allegations of personal involvement require

“particular ‘allegations of personal direction or of actual knowledge and acquiescence.’” 332

      The objective prong: Mr. Snider’s allegations of conditions in solitary confinement.

       Mr. Snider alleges housing in solitary confinement for a total of two years both as a

pretrial detainee and post-conviction. He alleges a transfer as a pretrial detainee in May 2013 to

SCI-Coal Township where he remained for fifteen months except for a two-week period at SCI-

Graterford and three months of treatment at Torrance State Hospital. He alleges attempted

suicide for which he received treatment at Torrance State Hospital. He alleges solitary

confinement exacerbated his mental illnesses.

       Mr. Snider describes “horrific and oppressive” conditions on the solitary unit beginning

on May 7, 2013 when first transferred to SCI-Coal Township. He describes inmates banging on

doors and sinks and yelling twenty-four hours a day, making sleep impossible; guards keeping

him and other inmates in cells twenty-three hours a day and only occasionally releasing them for

one hour of recreation; guards allowing only one fifteen minute phone call per week; noise and

proximity to other inmates making it impossible to communicate with mental health staff; and

prison officials punishing him and other inmates for complaining either verbally or through the




                                                70
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 71 of 125




grievance procedure, making the grievance process impossible and causing him and other

inmates to resort to hunger strikes. 333

        In June 2013, Mr. Snider attempted suicide and the Department of Corrections sent him

to Torrance State Hospital for treatment. When Mr. Snider returned to SCI-Coal Township from

treatment at Torrance State Hospital in October 2013, prison officials returned him to solitary

confinement. We can reasonably infer prison officials knew of his attempted suicide because

officials sent him to Torrance State Hospital for treatment and Mr. Snider plausibly pleads

deliberate indifference by prison officials who knew of and disregarded an excessive risk to

Mr. Snider’s health or safety.

        Our Court of Appeals “acknowledge[s] the robust body of legal and scientific authority

recognizing the devastating mental health consequences caused by long-term isolation in solitary

confinement.” 334 Solitary confinement “can cause severe and traumatic psychological damage,

including anxiety, panic, paranoia, depression, post-traumatic stress disorder, psychosis, and

even a disintegration of the basic sense of self identity” and cause physical harm including “high

rates of suicide and self-mutilation amongst inmates who have been subjected to solitary

confinement.” 335

 The subjective prong: Mr. Snider’s allegations of prison officials’ deliberate indifference to
                                   his health and safety.

        Mr. Snider alleges he filed grievances, wrote letters and personally spoke to Secretary

Wetzel, Superintendents Mooney, Harry, and Gilmore, Deputy Superintendent Luscavage, and

Deputy Superintendent Miller, Chief Grievance Coordinator Varner, and Grievance Coordinators

Shawley, Alvord, and Kelly, and Major Caro about conditions in solitary confinement and these

how conditions exacerbated his mental illness. He also reported abuse and indifference to his

mental health treatment, and he requested release from solitary confinement. 336

                                               71
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 72 of 125




       Mr. Snider alleges the conditions at SCI-Camp Hill “have been so bad, for so long, and

complained of by so many inmates that is would be impossible” for Secretary Wetzel and

Superintendent Harry to “not know of those conditions and tradition of abuse.” 337

       Defendants argue Mr. Snider fails to state a civil rights claim against Chief Grievance

Officer Varner, SCI-Coal Township Superintendent Mooney, Grievance Coordinator Kelley,

SCI-Camp     Hill   Superintendent    Harry,    Grievance    Coordinator    Alvord,   SCI-Greene

Superintendent Gilmore and Grievance Coordinator Shawley because their “only involvement

was processing grievances,” Mr. Snider fails to allege their personal involvement, and there is no

constitutionally protected right to a specific grievance procedure for inmates. The

Commonwealth Defendants argue we must dismiss with prejudice Mr. Snider’s claims against

these individuals “or anyone else” with regard to “processing his grievances.” 338

       We do not read Mr. Snider’s claims against these individuals to be based on the grievance

process. We read his claims as pleading these individuals had knowledge of abuse against Mr.

Snider—including the use of solitary confinement, abuse by mental health staff, inhumane

conditions of solitary confinement, retaliation, and deficient mental health treatment—and did

nothing to cure it. Mr. Snider alleges their actual knowledge through his written and verbal

communications complaining of conditions of solitary confinement.

       Our Court of Appeals’ recent affirmance of the dismissal of a section 1983 Eighth

Amendment claim against Secretary Wetzel and two other prison officials offers an instructive

contrast. 339 The court found deficient the incarcerated person’s allegations Secretary Wetzel

knew his mental health needs through a copy of documents reflecting his guilty but mentally ill

verdict and his request for certain mental health services. The incarcerated person alleged two

other prison officials reviewed and denied grievances challenging the Department of



                                                72
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 73 of 125




Corrections’ refusal to provide the highest level of mental health services. Our Court of Appeals

found the allegation “does not demonstrate the personal direction or actual knowledge required

under Rode, and [inmate’s] allegations of [Secretary] Wetzel's involvement are insufficient” as

well as allegations of two prison officials whose “only involvement alleged . . . is their review

and denial of [inmate’s] grievance.” 340

       Mr. Snider alleges slightly more than those found insufficient in Dooley. Mr. Snider

alleges he wrote letters and had in-person conversations with these identified state actors

complaining about conditions in solitary confinement, abuse, and depriving him of mental health

treatment. We cannot judge whether this is true at this preliminary stage. Although very close,

we are mindful of our “‘obligation to liberally construe a pro se litigant’s pleadings,’ . . .

particularly where the pro se litigant is imprisoned.” 341

       Based on Mr. Snider’s allegations of conditions in solitary confinement and the effect on

his known and pleaded mental illness, he sufficiently alleges (1) an objectively, sufficiently

serious denial of the minimal civilized measure of life’s necessities and (2) prison officials

Secretary Wetzel, Superintendents Harry, Gilmore, and Mooney, Deputy Superintendents

Luscavage and Miller, Chief Grievance Coordinator Varner, Grievance Coordinators Shawley,

Alvord, and Kelley, and Major Caro were deliberately indifferent to his health and safety. We

will allow these claims to proceed into discovery.

                                                 V.

              We dismiss Mr. Snider’s remaining section 1983 claims.

       We dismiss Mr. Snider’s remaining section 1983 claims against the remaining

Defendants. Mr. Snider did not respond to the motions to dismiss of Snyder County, Snyder




                                                  73
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 74 of 125




County Prison Warden Cooper, Clinton County Defendants, and Torrance State Hospital and we

may treat these arguments as uncontested.

        A.      We dismiss Mr. Snider’s civil rights claims against the Commonwealth,
                Department of Corrections, Office of Attorney General, Torrance State
                Hospital, Unified Judicial System, and Clinton County Correctional Facility.

        The Commonwealth, Department of Corrections, state prisons SCI-Somerset and SCI-

Waymart, Torrance State Hospital, Office of Attorney General, the Unified Judicial System, and

Clinton County Correctional Facility are not “persons” who may be sued under section 1983.

Neither the Commonwealth nor its agencies and employees acting in their official capacities, the

Department of Corrections, state prisons, and Torrance State Hospital are “persons” subject to a

section 1983 action. 342 The Office of Attorney General is not a “person” subject to section

1983. 343 The Unified Judicial System is part of “Commonwealth government” and is not a

“person” subject to section 1983. 344 The Clinton County Correctional Facility is a county jail and

SCI-Somerset and SCI-Waymart are state prisons and are not “person[s]” under section 1983. 345

        We dismiss civil rights claims against the Commonwealth, the Department of

Corrections, state prisons SCI-Somerset and SCI-Waymart, Torrance State Hospital, the Unified

Judicial System, Clinton County Correctional Facility, and the Office of Attorney General, and

prison officials acting in their official capacities.

        B.      We dismiss Mr. Snider’s civil rights claims                  against   individual
                Commonwealth officials in their official capacity.

        Mr. Snider sues the Commonwealth and Department of Corrections officials in their

official and individual capacities. We dismiss the official capacity claims with prejudice. The

Eleventh Amendment bars suits against a state and its agencies in federal court seeking money

damages. 346 “Because the Commonwealth of Pennsylvania's Department of Corrections is a part

of the executive department of the Commonwealth, . . . it shares in the Commonwealth's

                                                   74
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 75 of 125




Eleventh Amendment immunity.” 347 Suits against a state official in his or her official capacity

are really suits against the state itself and barred by the Eleventh Amendment. 348

       C.      We dismiss Mr. Snider’s Monell claims against Union County, the Union
               County Prison Board, and Snyder County.

       Union County and Snyder County are “persons” for purposes of a section 1983 claim

where their policies or customs cause constitutional injury. 349 But a county cannot be liable for

the unconstitutional acts of its employees or agents on a theory of respondeat superior.350

Instead, Mr. Snider must identify a municipal policy or custom of Union County and Snyder

County resulting in his alleged constitutional violations. 351 Mr. Snider fails to allege a policy or

custom of either Union County or Snyder County causing alleged his constitutional violations.

We dismiss Monell claims against Union County and Snyder County.

       As for the Union County Prison Board, “[t]here is a split of authority within the district

courts in this Circuit as to whether or not a prison board is a separate corporate entity from a

county such that it does not have the capacity to be sued as a ‘person’ under Section 1983.”352

The Union County Prison Board does not argue it is not a “person” under section 1983. Instead,

it argues it cannot be held liable under a theory of respondeat superior, and Mr. Snider failed to

allege a custom or policy of the Union County Prison Board causing his alleged constitutional

deprivations. Even assuming the Union County Prison Board is an entity separate from Union

County and a “person” under section 1983, Mr. Snider failed to allege a Prison Board custom or

policy. We dismiss a Monell claim against the Union County Prison Board.

       D.      We dismiss Mr. Snider’s request for injunctive relief as moot.

       State officials in their official capacity, when sued for injunctive relief, are “persons”

under section 1983 because “official-capacity actions for prospective relief are not treated as




                                                 75
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 76 of 125




actions against the State.” 353 Mr. Snider seeks injunctive relief to “address the ongoing

retaliation, obstruction, defamation, exclusion, and failure to accommodate.” 354

       Injunctive relief is moot. Mr. Snider is currently housed at SCI-Houtzdale, a state prison

not currently the subject of any lawsuits by Mr. Snider.

       E.      We dismiss access-to-court claims.

       Mr. Snider alleges generally the Commonwealth, Department of Corrections, and its

employees denied him court access. As analyzed above, the Commonwealth, Department of

Corrections, state prisons, and the Office of Attorney General are not “persons” under section

1983. To the extent Mr. Snider claims certain individuals deprived him of court access, he must

allege their personal involvement. Again, “[p]ersonal involvement can be shown through

allegations of personal direction or of actual knowledge and acquiescence.” 355 Allegations of

personal involvement requires “particular ‘allegations of personal direction or of actual

knowledge and acquiescence.’” 356

       We identified the following allegations of personal involvement prison officials:

       •    At SCI-Coal Township: Deputy Superintendent Miller, Deputy Superintendent
            Luscavage, Superintendent Mooney, and “other staff” obstructed Mr. Snider’s
            meaningful access to his attorneys in the state criminal action including denying his
            attorneys the ability to visit him 357 and Law Librarian Eric Stracco, Deputy
            Superintendent Miller, Deputy Superintendent Luscavage, and Superintendent
            Mooney refused to provide him “meaningful court access” and removed all civil
            litigation materials from the unit law library including the instructions for computer
            research and allowed only one, three hour visit to the law library per month. 358

       •    At SCI-Camp Hill: Mr. Snider alleges he told Sergeant Cleaver, Lieutenant Kuzar,
            and non-parties he needed to speak with his attorney because the deadline for filing a
            direct appeal from his conviction ran on September 8, 2013 and asked to make a
            phone call to counsel. Mr. Snider alleges these state actors denied his requests and
            non-party Corrections Classification Programs Manager Scott Moore told him he
            could make a call when he moved from the solitary confinement unit. 359 He does not
            allege he tried to make a phone call after moving from solitary confinement.




                                                76
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 77 of 125




        •   At SCI-Greene: Mr. Snider asked for legal assistance from Law Librarian Jay
            Gardener and Deb Rand, an attorney for the Department of Corrections and “other
            staff” but they denied assistance and threatened him. Mr. Snider asked for legal
            assistance from Secretary Wetzel and Dan Caro, formerly Secretary Wetzel’s staff
            assistance until August 2015, but they denied him legal assistance. 360


        Two Supreme Court decisions inform our access-to-court analysis: Bounds v. Smith361

and Lewis v. Casey. 362 In Bounds, the Supreme Court held “the fundamental constitutional right

of access to the courts requires prison authorities to assist inmates in the preparation and filing of

meaningful legal papers by providing prisoners with adequate law libraries or adequate

assistance from persons trained in the law.” 363

        The Court in Lewis made clear the right recognized in Bounds is the right of “access to

the courts” and not “an abstract, freestanding right to a law library or legal assistance.”364

“[P]rison law libraries and legal assistance programs are not ends in themselves, but only the

means for ensuring ‘a reasonably adequate opportunity to present claimed violations of

fundamental constitutional rights to the courts.’” 365 “[B]ounds does not guarantee inmates the

wherewithal to transform themselves into litigating engines capable of filing everything from

shareholder derivative actions to slip-and-fall claims. The tools it requires to be provided are

those that the inmates need in order to attack their sentences, directly or collaterally, and in order

to challenge the conditions of their confinement. Impairment of any other litigating capacity is

simply one of the incidental (and perfectly constitutional) consequences of conviction and

incarceration.” 366

        The Supreme Court identified two general categories of denial-of-access claims. The first

is “forward-looking” alleging “systemic official action frustrates a plaintiff . . . in preparing and

filing suits at the present time. 367 The second is “backward–looking” claims “not in aid of a class

of suits yet to be litigated, but of specific cases that cannot now be tried (or tried with all material

                                                   77
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 78 of 125




evidence), no matter what official action may be in the future. . . . These cases do not look

forward to a class of future litigation, but backward to a time when specific litigation ended

poorly, or could not have commenced, or could have produced a remedy subsequently

unobtainable. The ultimate object of these sorts of access claims, then, is not the judgment in a

further lawsuit, but simply the judgment in the access claim itself, in providing relief obtainable

in no other suit in the future.” 368

        “Where prisoners assert that defendants’ actions have inhibited their opportunity to

present a past legal claim, they must show (1) that they suffered an ‘actual injury’—that they lost

a chance to pursue a ‘nonfrivolous’ or ‘arguable’ underlying claim; and (2) that they have no

other ‘remedy that may be awarded as recompense’ for the lost claim other than in the present
                          369
denial of access suit.”         To state a claim for denial of access to the courts, a plaintiff “must

allege his efforts to pursue a legal claim were hindered and he suffered an actual injury.” 370

        Mr. Snider alleges various prison officials’ conduct denied him access to his state

criminal action and his federal litigation. Mr. Snider does not plead actual injury. He does not

plead a lost chance to pursue a nonfrivolous or arguable underlying claim and no other “remedy

that may be awarded as recompense” for the lost claim other than in the present denial-of-access

claim. Mr. Snider is represented by counsel in his post-conviction relief appeal now proceeding

through the Pennsylvania appellate courts. 371 Mr. Snider currently maintains two cases pending

before Pennsylvania’s Commonwealth Court in Snider v. Union County, No. 717 CD 2020 and

Snider v. Pennsylvania Department of Corrections, 470 MD 2020 and cases in the United States

District Court for the Western District of Pennsylvania in Snider v. Wittig, No. 18-703 and

Snider v. Gilmore, No. 18-735. Mr. Snider currently maintains seven appeals in our Court of




                                                   78
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 79 of 125




Appeals from various rulings in this case, Snider I, another matter Snider v. Corbett, No. 13-

1226, 372 and his cases in the Western District of Pennsylvania.

       Failing to plead actual injury, we dismiss Mr. Snider’s First Amendment access-to-court

claims. Mr. Snider does not and cannot plead actual injury caused by lost access to court. His

post-conviction petition and his Snider I case are proceeding. We dismiss his access-to-court

claims. He has access. He is a prolific litigant in several courts. He just wants a higher level of

legal assistance while incarcerated. The Constitution does not require the state to provide

Mr. Snider with the lawyer of his choice in a civil case. The state actors have afforded

Mr. Snider ample access. We dismiss access-to-court claims against the individual

Commonwealth Defendants including Law Librarians Stracco and Gardner, Department of

Corrections Attorney Rand, and Corrections Classification Programs Manager Moore.

       F.       We dismiss Eighth Amendment claims against Medical Defendants.

       Mr. Snider includes Medical Defendants Nurse Practitioners Kaskie and Herrold,

Dr. Polmueller, Dr. Martinez, and Dr. Pillai as employees of the Commonwealth or Department

of Corrections. He alleges the Medical Defendants created “an ongoing hostile environment of

cruel and unusual conditions, deliberate indifference to serious medical need, retaliation and

meaningful access to defense counsel” in violation of the First, Sixth, Eighth, and Fourteenth

Amendments, the Disabilities Act’s retaliation provision, and a state law claim for intention

infliction of emotional distress. We analyze the claims as an Eighth Amendment deliberate

indifference to serious medical need claim.

       With regard to the Medical Defendants, Mr. Snider alleges:

            •   After his June 6, 2013 attempted suicide, Nurse Practitioner Kaskie,
                Dr. Polmueller, and Dr. Martinez “refused to view” Mr. Snider’s pre-incarceration
                mental health record; ignored the records and diagnoses of non-party Dr. Calvert,
                psychiatrist from Clinton County Correction Facility; created “false

                                                79
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 80 of 125




               documentation” in Mr. Snider’s mental health records by falsely documenting
               Mr. Snider “was faking mental illness and being manipulative” and is a
               malingerer; intentionally omitted actual mental illness symptoms in his mental
               health records; and, documented a false diagnosis of personality disorder. 373

           •   While at SCI-Graterford’s mental health unit for a two-week period in June 2013,
               Dr. Martinez “claimed” Mr. Snider was malingering and stopped one of his
               medications causing him painful headaches and hallucinations. 374

           •   Sometime between August 8, 2014 and August 21, 2014, Nurse Practitioner
               Herrold at SCI-Coal Township refused to treat him, refused to increase his
               medication, and refused to provide “continuity of care” upon his transfer to SCI-
               Camp Hill. 375

           •   After arrival at SCI-Greene in October 2014, Dr. Pillai harassed him and
               threatened him in “mental health sessions,” including threatening retaliation for
               “writing the court and for helping others.” 376

       Medical Defendants move to dismiss the claims against them arguing the second

amended complaint (a) fails to comply with Rule 8; (b) fails to comply with Rule 20; (c) is

barred by the statute of limitations as to Dr. Martinez, Dr. Pillai, and Nurse Practitioner Herrold;

and (d) fails to state a claim under Rule 12(b)(6).

                We dismiss untimely claims against Dr. Martinez, Dr. Pillai, and
                                 Nurse Practitioner Herrold.

       Pennsylvania’s two-year statute of limitations applies to Mr. Snider’s section 1983

action. 377 “The limitations period begins to run ‘when the plaintiff knew or should have known

of the injury upon which its action is based.’” 378 Mr. Snider filed his original complaint on

May 7, 2015. 379 He named Dr. Polmueller and Nurse Practitioner Kaskie as defendants alleging

they “made false documentation” about his mental health to make it appear as if he faked his

mental illness and as if he assaulted other inmates; 380 because of noise in SCI-Coal Township,

Dr. Polmueller could not hear Mr. Snider when visiting him in his cell, confusing Dr. Polmueller

and causing him to raise the dosage of a medication which made Mr. Snider more depressed; 381

and Dr. Polmueller threatened Mr. Snider “if he kept faking mental illness that he would spend a

                                                 80
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 81 of 125




long time in a very uncomfortable situation.” 382 Mr. Snider did not make any allegations

regarding Dr. Martinez, Nurse Practitioner Herrold, or Dr. Pillai.

       On December 18, 2015, the court entered an order allowing Mr. Snider to file an

amended complaint if he chose to do so by January 30, 2016. 383 Mr. Snider failed to do so, but

sought at least two extensions of time to amend his original complaint. The court granted his

extensions, allowing him one, final opportunity to amend his complaint by July 1, 2016.384 After

objecting to the court’s order, Mr. Snider filed an amended complaint dated July 1, 2016 but not

filed on the court’s docket until September 30, 2016. 385 Mr. Snider’s amended complaint did not

name the Medical Defendants. 386

       On December 21, 2018, Mr. Snider filed his second amended complaint naming the

Medical Defendants. 387      He realleged claims against Nurse Practitioner Kaskie and

Dr. Polmueller, and raised, for the first time, claims against Dr. Pillai, Dr. Martinez, and Nurse

Practitioner Herrold.

       The alleged claims against Dr. Martinez arose in June 2013, the claims against Nurse

Practitioner Herrold arose between August 8 and August 21, 2014, and the claims against

Dr. Pillai arose in October 2014. Mr. Snider did not raise these claims until December 2018

making them barred by the statute of limitations.

       Mr. Snider responds his claims are timely because he tried to allege claims against

Dr. Martinez, Dr. Pillai, and Nurse Practitioner Herrold in his amended complaint, but he was

too sick to organize his pleadings; he asserts any defendant named in any legal document filed in

this court are on notice of claims against them; and his claims “relate back” to the original

pleading. He alternatively argues equitable tolling.




                                                81
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 82 of 125




       As analyzed above, an amended complaint “relates back” to the date of the original

pleading under Rule 15(c) when: “(A) the law that provides the applicable statute of limitations

allows relation back; (B) the amendment asserts a claim or defense that arose out of the conduct,

transaction, or occurrence set out—or attempted to be set out—in the original pleading; or

(C) the amendment changes the party or the naming of the party against whom a claim is

asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period provided by Rule 4(m) for

serving the summons and complaint, the party to be brought in by amendment: (i) received such

notice of the action that it will not be prejudiced in defending on the merits; and (ii) knew or

should have known that the action would have been brought against it, but for a mistake

concerning the proper party's identity.” 388

       Rule 15(c)(1)(A) does not apply, and Mr. Snider does not meet the standard of Rule

15(c)(1)(B). His claims against Dr. Martinez arose out of events in June 2013 at SCI-Graterford,

claims against Nurse Practitioner Herrold arose in August 2014 at SCI-Coal Township, and

claims against Dr. Pillai arose in 2014 at SCI-Greene. They do not arise out of the same

“conduct, transaction, or occurrence” as the alleged conduct of Dr. Polmueller and Nurse

Practitioner Kaskie in June 2013 at SCI-Coal Township. 389

       We deny Mr. Snider’s request for equitable tolling. Mental illness is not a basis for

equitable tolling under Pennsylvania law. 390 Under federal law, “mental incompetence is not per

se a reason to toll the statute of limitations in federal actions.” 391 However, our Court of Appeals

permits equitable tolling for mental disability where “plaintiff's mental incompetence motivated,

to some degree, the injury that he sought to remedy.” 392 Given Mr. Snider’s abilities to litigate

through multiple cases in two federal district courts and no finding of his mental incompetence,




                                                 82
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 83 of 125




there is no basis to equitably toll the limitations period. We dismiss claims against Dr. Martinez,

Dr. Pillai, and Nurse Practitioner Herrold.

    Mr. Snider fails to state a claim against Nurse Practitioner Kaskie and Dr. Polmueller.

        “The Eighth Amendment, through its prohibition on cruel and unusual punishment,

prohibits the imposition of ‘unnecessary and wanton infliction of pain contrary to contemporary

standards of decency.’” 393 Prison officials violate the Eighth Amendment “when they act

deliberately indifferent to a prisoner’s serious medical needs by ‘intentionally denying or

delaying access to medical care or interfering with the treatment once prescribed.’” 394 “A prison

official is deliberately indifferent if he or she knows that a prisoner faces a substantial risk of

serious harm and fails to take reasonable steps to avoid the harm.” 395 “[P]rison authorities are

‘accorded considerable latitude in the diagnosis and treatment of prisoners,’ . . . and

‘disagreement as to the proper medical treatment’ does not give rise to a constitutional

violation.” 396

        To state an Eighth Amendment claim based on medical needs, “a plaintiff must make

(1) a subjective showing that ‘the defendants were deliberately indifferent to [his] medical needs’

and (2) an objective showing that ‘those needs were serious.’” 397 Mr. Snider alleges he has

serious mental illnesses. Because mental illness “may constitute a serious medical

need,” 398Mr. Snider meets the objective standard.

        Having met the objective prong of an Eighth Amendment claim, we examine whether

Mr. Snider alleges deliberate indifference. This is a subjective inquiry. “Deliberate indifference”

may be shown “where, for example, ‘prison authorities deny reasonable requests for medical

treatment . . . and such denial exposes the inmate to undue suffering.’” 399 “Alternatively,

‘deliberate indifference’ is shown ‘where knowledge of the need for medical care [is



                                                83
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 84 of 125




accompanied by the] . . . intentional refusal to provide that care’ or where ‘prison authorities

prevent an inmate from receiving recommended treatment for serious medical needs or deny

access to [a] physician capable of evaluating the need for such treatment.’” 400

       Our Court of Appeals makes a distinction “between cases where the complaint alleges a

complete denial of medical care and those alleging inadequate medical treatment.” 401 “Because

‘mere disagreement as to the proper medical treatment’ does not ‘support a claim of an eighth

amendment violation,’. . . when medical care is provided, we presume that the treatment of a

prisoner is proper absent evidence that it violates professional standards of care.” 402

       Mr. Snider alleges after his June 6, 2013 attempted suicide, Nurse Practitioner Kaskie and

Dr. Polmueller “refused to view” his pre-incarceration mental health record; ignored the records

and diagnoses of non-party Dr. Calvert, a psychiatrist from Clinton County Correction Facility;

created “false documentation” in Mr. Snider’s mental health records by falsely documenting

Mr. Snider “was faking mental illness and being manipulative” and is a malingerer; intentionally

omitted actual mental illness symptoms in his mental health records; and, documented a false

diagnosis of a personality disorder.

       Mr. Snider does not allege denied medical care. We generously infer his allegations of

ignored medical records as possibly inadequate medical treatment. But he does not allege

inadequate medical treatment. He alleges “false documentation,” including notations he is

“faking mental illness and being manipulative” and is a malingerer, omissions from his medical

record of what he believes are his “actual mental illness symptoms,” and a “false” diagnosis of a

personality disorder. He does not allege denial or delay of treatment or an otherwise deliberate

indifference to his serious medical needs. We dismiss Eighth Amendment deliberate indifference

claims against Nurse Practitioner Kaskie and Dr. Polmueller.



                                                 84
        Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 85 of 125




        To the extent Mr. Snider alleges claims against the Medical Defendants for violations of

his First, Sixth, and Fourteenth Amendment rights, they are dismissed. There are no allegations

supporting such claims against the Medical Defendants.

        G.      We dismiss remaining section 1983 claims against individual defendants.

        Mr. Snider’s second amended complaint makes numerous allegations against a variety of

Department of Corrections’ employees challenging their role in denying his civil rights while he

was housed in various facilities. He alleges:

    •    After his June 6, 2013 attempted suicide, Psychological Services Specialist Fallon and
         Jeremiah refused to view his mental health records from prior to incarceration, ignored
         other doctor’s records from Clinton County Correctional Facility diagnosing Snider with
         depression, post-traumatic stress disorder, and schizophrenia, created false
         documentation, intentionally omitted actual mental illness symptoms they observed from
         his mental health records, and documented he faked mental illness and is
         manipulative. 403

    •    On June 23, 2016, Corrections Officers Jones and Adamson denied him a shower due to
         his hearing impairment. Mr. Snider does not allege how his hearing impairment relates
         to the denial of a shower. Mr. Snider, overwhelmed and manic because of his mental
         health symptoms, requested from Corrections Officers Jones and Adamson to speak with
         Psychological Services Specialist Burt because of his (Mr. Snider’s) history of self-
         harm. Corrections Officers Jones and Adamson refused to do so and Corrections Officer
         Jones laughed and yelled at him “in front of the entire block.” Mr. Snider began banging
         his head on the wall until he began to bleed to which Corrections Officer Jones laughed
         and Corrections Officers Jones and Adamson and John Doe Three failed to notify
         medical staff or mental health staff. 404 Mr. Snider alleges this is a violation of his Eighth
         and Fourteenth Amendment rights.

    •    SCI-Greene “solitary staff” denial him meals, recreation, showers, and “group” because
         of his mental illness. 405

    •    Unnamed mailroom staff at SCI-Waymart tore his incoming mail, obstructed incoming
         mail, and tore apart a Hindu prayer card. 406

        Claims against unpleaded and unidentified “staff” do not meet the required pleading of

personal involvement. For individual liability, a prison official must have personal involvement

in the alleged wrongs to be liable and cannot be held responsible for a constitutional violation


                                                  85
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 86 of 125




which he or she neither participated in nor approved.’” 407 “Personal involvement can be shown

through allegations of personal direction or of actual knowledge and acquiescence.” 408

Allegations of personal involvement requires “particular ‘allegations of personal direction or of

actual knowledge and acquiescence.’” 409 Mr. Snider fails to meet this standard.

       We dismiss all other claim against all Defendants not explicitly recognized in this

memorandum. Rule 8 requires Mr. Snider’s complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief” “in order to give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.” 410 We cannot guess at Mr. Snider’s

allegations.

       H.      We dismiss the Sixth Amendment claims.

       Mr. Snider alleges prison officials and employees violated his Sixth Amendment

rights. 411 The Sixth Amendment provides: “In all criminal prosecutions, the accused shall enjoy

the right to a speedy and public trial, by an impartial jury of the State and district wherein the

crime shall have been committed, which district shall have been previously ascertained by law,

and to be informed of the nature and cause of the accusation; to be confronted with the witnesses

against him; to have compulsory process for obtaining witnesses in his favor, and to have the

Assistance of Counsel for his defense.” 412

       Mr. Snider alleges the Commonwealth Defendants obstructed his access to counsel in his

underlying criminal action. For example, he alleges housing in solitary confinement “obstructed

his ability to work with defense counsel, engage in the plea negotiation process, and participate

in” the Union County Court of Common Pleas’ judicial process. 413 But Mr. Snider had counsel

in his state criminal action and still does. We dismiss his Sixth Amendment claim.




                                                86
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 87 of 125




       I.      We dismiss the civil rights claims against Warden Shaffer.

       Union County Prison Warden Shaffer moves to dismiss the section 1983 claims against

him because (1) he cannot be held liable on a theory of respondeat superior, and the second

amended complaint fails to plead Warden Shaffer’s personal involvement; (2) the claims are

barred by res judicata or claim preclusion; and (3) the claims are barred by the statute of

limitations.

       As we discussed in our analysis of the Title II claims against Warden Shaffer and Union

County, Mr. Snider brought the same claims against Warden Shaffer in Snider v. Motter, No. 13-

1226. In that action, Mr. Snider alleged Warden Shaffer approved transfers from the Union

County Prison (where he spent only one month in 2010) to Snyder County Prison and the Clinton

County Correctional Facility.414 Mr. Snider challenged conditions of confinement at both the

Snyder County Prison and Clinton County Correctional Facility in violation of his Fifth

Amendment due process rights and sought to hold Warden Shaffer liable under section 1983.

The court dismissed claims against Warden Shaffer for failure to allege facts from which Warden

Shaffer’s personal involvement in the transfers to Snyder County Prison and Clinton County

Correctional Facility and the alleged harms experienced there can reasonably be inferred. 415

       Mr. Snider, with the benefit of counsel, filed a second amended complaint on

December 19, 2015. 416 The second amended complaint brought section 1983 claims against

correctional and medical staff at the Clinton County Correctional Facility for a deprivation of

Mr. Snider’s Eighth and Fourteenth Amendments and under Title II during pretrial detention.

The second amended complaint does not name Warden Shaffer as a defendant. The parties

ultimately stipulated to the dismissal of the Motter action upon the parties’ settlement which the




                                                87
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 88 of 125




court granted, dismissing the case. Mr. Snider later appealed the dismissal, arguing he did not

consent to settlement. The appeal is still pending in our Court of Appeals.

        Warden Shaffer argues res judicata, or claim preclusion, applies and we must dismiss the

constitutional claims against him. Res judicata applies when “there has been (1) a final judgment

on the merits in a prior suit involving (2) the same claim and (3) the same parties or their

privies.” 417 The “pendency of an appeal does not affect the potential for res judicata flowing

from an otherwise-valid judgment.” 418

        For the reasons applied in our analysis of the Title II claims against Union County, Mr.

Snider’s claims against Warden Shaffer are barred by res judicata. The first element is met

because there is a final judgment on the merits in Motter. 419 The second and third elements are

met because Mr. Snider asserts the same claim against Warden Shaffer he asserted in Motter.

The court dismissed with prejudice claims against Warden Shaffer and later dismissed the entire

action upon the parties’ settlement. Mr. Snider disagrees with the court’s decision dismissing

Warden Shaffer, argues the dismissal is not on the merits, and challenges his counsel’s actions in

drafting the second amended complaint, asserting she amended his complaint without his consent

and without discovery. Mr. Snider is now challenging the court’s dismissal of Warden Shaffer in

our Court of Appeals. But this does not mean Mr. Snider can reassert here his dismissed claims

in Motter simply because he disagrees with the court’s earlier decision and his attorney. “The

purpose of res judicata is to ‘relieve parties of the cost and vexation of multiple lawsuits,

conserve judicial resources, and, by preventing inconsistent decisions, encourage reliance on

adjudication.’” 420

        Even if not barred by res judicata, the claims against Warden Shaffer are barred by the

two-year statute of limitations. Mr. Snider left Union County Prison in 2010. He did not bring his



                                                88
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 89 of 125




claims against Warden Shaffer until 2015. In opposition to Warden Shaffer’s motion to dismiss,

Mr. Snider argues the Snyder County Prison, Clinton County Correctional Facility, and

Department of Corrections are the agent of Warden Shaffer and Union County. There are no

facts to support such an allegation and it cannot be reasonably inferred two other county prisons

and Pennsylvania’s Department of Corrections are the agents of Warden Shaffer. We dismiss the

claims against Warden Shaffer as time barred.

       Even if claims against Warden Shaffer are not barred by res judicata and the statute of

limitations, Mr. Snider fails to state a claim against Warden Shaffer. As analyzed above, Mr.

Snider cannot hold Warden Shaffer liable on a theory of respondeat superior and must allege the

Warden’s personal involvement either through “particular allegations” of personal direction or of

actual knowledge and acquiescence. 421 Mr. Snider fails to do so.

       J.      We dismiss the civil rights claims against Warden Cooper.

       Snyder County Prison Warden Cooper moves to dismiss the claims against him arguing

(a) the claims are barred by the statute of limitations; (b) there is no respondeat superior liability;

(c) the claims are barred by res judicata; and (d) Mr. Snider fails to state a claim against him.

Mr. Snider’s claims against Warden Cooper are, on the face of his second amended complaint,

barred by the statute of limitations. We dismiss claims against him and need not reach the

remaining arguments.

       By Mr. Snider’s pleading, he remained incarcerated at Snyder County Prison from

September 9, 2010 to December 6, 2012. 422 He alleges in early December 2012, Mr. Snider

complained to Warden Cooper about abuses exacerbating his symptoms of mental health illness

and requested psychiatric medications. 423 He does not allege Warden Cooper denied him

medication. In response to his complaints, Warden Cooper allegedly threatened he would “make



                                                  89
        Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 90 of 125




the abuse worse”; “bring . . . a [State Trooper] to harass you”; and “will make your case more

difficult” if Mr. Snider continued to complain and “ask for grievances.” 424

         On December 6, 2012, Mr. Snider asked Warden Cooper for a grievance form and to

speak with State Police about abuse in the prison affecting his mental health. 425 Mr. Snider

alleges within hours of his December 6, 2012 request, Warden Cooper, among others, transferred

Mr. Snider to the Clinton County Correctional Facility. 426 He alleged Warden Cooper falsely

told Clinton County Correctional Facility staff Mr. Snider assaulted a female officer at the

Snyder County Prison and this false information remains in his Department of Corrections’

“file.” 427

         We assume these allegations attempt to assert, as a pretrial detainee, a Fifth Amendment

claim. As analyzed above, “In evaluating the constitutionality of conditions or restrictions of

pretrial detention that implicated only the protection against deprivation of liberty without due

process of law, we think the proper inquiry is whether those conditions amount to punishment of

the detainee.” 428 There are no facts allowing us to reasonably infer a Fifth Amendment claim

against Warden Cooper, but even if Mr. Snider stated a claim, it is barred by the two-year statute

of limitations. Whatever claims Mr. Snider had against Deputy Warden Shaffer, the statute of

limitations ran in December 2014. He did not bring his original complaint until May 7, 2015.

The claims are time barred and we will dismiss them.

         K.     We dismiss Mr. Snider’s civil rights claims against Clinton County
                Defendants Warden Motter, Deputy Warden Bechdel, and Corrections
                Officers Nolte, Shearer, Richard, Walker, and Hughes.

         Clinton County Defendants Warden Motter, Deputy Warden Bechdel, and Corrections

Officers Nolte, Shearer, Richard, Walker, and Hughes move to dismiss the section 1983 claims

against them because (a) they are barred by the statute of limitations; (b) joinder of the Clinton



                                                90
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 91 of 125




County Defendants fails to comply with Rule 20; (c) claims are barred by “claim splitting,” a

subset of res judicata; and (d) Mr. Snider fails to state a claim under Rule 12(b)(6). We already

dismissed section 1983 claims against the Clinton County Correctional Facility because it is not

a “person” under section 1983.

        Mr. Snider alleges incarceration at the Clinton County Correctional Facility from

December 6, 2012 to May 7, 2013. He alleges unpleaded “CCCF staff” harassed him with the

intention of exacerbating the symptoms of his mental health, obstructed access to psychiatric

treatment and medications, and Corrections Officers Nolte, Shearer, Hughes, Walker, and

Richards “wrote false documentation and numerous disciplinary sanctions” based on Mr.

Snider’s resulting behavior. 429 He alleges these Corrections Officer stole his pens, obstructed his

ability to purchase paper, pens, and envelopes from the commissary. He alleges Warden Motter

and Deputy Warden Bechdel put the Corrections Officers’ “false documentation” in a report to

the Department of Corrections. 430 He disputes a report signed by Warden Motter. 431 He alleges

Deputy Warden Bechdel gave him the wrong information on how to file a Disabilities Act

claim. 432

         The alleged conduct purportedly giving rise to civil rights violations occurred between

December 6, 2012 to May 7, 2013. The statute of limitations ran on these claims on May 7,

2015. Mr. Snider filed his original complaint on May 7, 2015, but he did not name Warden

Motter, Deputy Warden Bechdel, and Corrections Officers Nolte, Shearer, Richard, Walker, and

Hughes. 433 He did not name the individual Clinton County Defendants in his September 30, 2016

amended complaint. 434 He did not name the individual Clinton County Defendants until his

second amended complaint filed on December 21, 2018. The claims asserted against the

individual Clinton County Defendants do not arise out of the same conduct or occurrence as



                                                91
        Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 92 of 125




alleged in the original pleading and do not “relate back” under Rule 15(c). The claims against the

individual Clinton County Defendants are time barred.

        We note Mr. Snider brought the same claims against Warden Motter, Deputy Warden

Bechdel, and Corrections Officers Nolte, Shearer, Richard, Walker, and Hughes in Motter, No.

13-1226. As discussed, the parties settled the case, stipulated to the dismissal of all claims, and

the court dismissed the action. Indeed, Mr. Snider concedes in his pleading “[t]he content of this

abuse [at Clinton County Correctional Facility] has been litigated in Snider v. Motter, No. 13-

1226, resulting in settlement. However, the sequence of retaliatory transfer out of discrimination,

from [Snyder County Prison] to [Clinton County Correctional Facility] and from [Clinton

County Correctional Facility] to the [Pennsylvania Department of Corrections] has not been

litigated.” 435

        To the extent Mr. Snider attempts to relitigate claims against Warden Motter, Deputy

Warden Bechdel, and Corrections Officers Nolte, Shearer, Richard, Walker, and Hughes, his

claims are barred by res judicata. As he concedes, those claims have already been litigated and

dismissed. To the extent he tries to avoid the dismissal of his claims in Motter by arguing he did

not litigate the “sequence of retaliatory transfer” among prisons, it is also barred by res judicata

which, as analyzed above, bars claims brought in a previous action, but also claims that could

have been brought.

        We dismiss Mr. Snider’s claims against Warden Motter, Deputy Warden Bechdel, and

Corrections Officers Nolte, Shearer, Richard, Walker, and Hughes as barred by the statute of

limitations and res judicata. We need not reach Defendants’ Rule 20 and Rule 12(b)(6)

arguments.




                                                92
       Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 93 of 125




                                                  VI.

   We allow Mr. Snider’s intentional infliction of emotional distress state law
      claim against Corrections Officers McKeehan and Nichtman only.
        Mr. Snider purports to state a claim for intentional infliction of emotional distress against

“employees” of the Commonwealth and Department of Corrections. 436 We allow his claim to go

forward against Corrections Officers McKeehan and Nichtman only.

        Mr. Snider must plead four elements to state a claim for intentional infliction of

emotional distress under Pennsylvania law: “(1) the conduct must be extreme and outrageous;

(2) the conduct must be intentional or reckless; (3) it must cause emotional distress; and (4) the

distress must be severe.” 437 “Outrageous or extreme conduct” is defined by Pennsylvania courts

as conduct that is “so outrageous in character, so extreme in degree, as to go beyond all possible

bounds of decency, and to be regarded as atrocious, and utterly intolerable in civilized society.” 438

        The Commonwealth employee Defendants argue they are immune from Mr. Snider’s tort

claims, even intentional torts. Mr. Snider responds actions by Commonwealth Defendants “were

not within the scope of their employment and . . . cannot be seen to be intended to benefit their

employer.” 439 He also argues he should be allowed to plead additional claims of negligent

infliction of emotional distress or we should construe his claim for intentional infliction of

emotional distress as one for negligent infliction of emotional distress.

        Under the Pennsylvania Constitution,440 the Commonwealth and its employees acting

within the scope of their duties are immune from suit for money damages unless the cause of

action falls within one of ten enumerated exceptions 441 not applicable here or the individual's

conduct falls outside the scope of the employee's employment. 442 The Commonwealth has not

waived this immunity for intentional torts. 443



                                                  93
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 94 of 125




       Mr. Snider’s state law claim is barred by sovereign immunity unless Corrections Officers

McKeehan and Nichtman acted outside the scope of their employment. Under Pennsylvania law,

“an assault committed by an employee upon another for personal reasons or in an outrageous

manner is not actuated by an intent to perform the business of the employer and, as such, is not

within the scope of [his or her] employment.” 444

       Mr. Snider argues sovereign immunity should not apply because the beatings by

Corrections Officers McKeehan and Nichtman could not have been within the scope of their

employment. Pennsylvania adopted Section 228 of the Restatement (Second) of Agency’s

definition of conduct “within the scope of employment.” 445 “According to the Restatement,

‘conduct is within the scope of employment if, but only if: (a) it is the kind [the employee] is

employed to perform; (b) it occurs substantially within the authorized time and space limits [and]

(c) it is actuated, at least in part, by a purpose to serve the master . . . ’” 446 In the context of

officers’ use of force, “[t]he relevant question in determining whether an officer acted outside the

scope of his employment is whether the force used by the officer was ‘of the kind that may

reasonably be expected of a police officer under similar circumstances.’” 447 “Since an employee

is generally authorized to use only ‘reasonable’ measures to achieve a result desired by his or her

employer, an ‘outrageous’ act may lie beyond the scope of his or her employment even where it

constitutes ‘a means of accomplishing an authorized result.’” 448

       Mr. Snider pleads Corrections Officers McKeehan and Nichtman attempted to strangle

him and slammed his head and body against a concrete wall. At the motion to dismiss stage, this

allegation is sufficient to bring the Officers’ conduct outside the scope of their employment and

we decline to dismiss the intentional infliction of emotional distress claim against the

Corrections Officers on the basis of sovereign immunity at this juncture.



                                                 94
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 95 of 125




                                               VII.

                                          Conclusion.
       Experienced medical and criminal justice thought leaders have been warning society for

years of the criminal justice system’s need to properly manage mentally ill incarcerated persons

mindful of the effects of isolation and lack of treatment for the mentally ill. Society often puts

the mental illness of its incarcerated persons to the side and avoids thoughtful analysis. But Joel

Snider’s case, like the claims of Messrs. Porter and Geness recently before our Court of Appeals

and scheduled to be before juries in the first half of 2021, highlights these concerns. We are

obligated by our oath to study his claims regardless of how much the challenged state actors

would prefer a more organized presentation. Mr. Snider is unable to pay for an attorney and no

judge has been recently able to persuade a lawyer to voluntarily represent Mr. Snider to date.

Lacking or refusing to accept legal direction results in Mr. Snider repetitively filing lawsuits and

asserting theories largely unmoored to the Law. The state actors then move to dismiss arguing

they cannot or will not understand his allegations as either unwieldly or confusing. But when you

study his plead facts, Mr. Snider states a claim against the Commonwealth, through its

Department of Corrections, for discrimination under the Disabilities Act under our governing

Circuit precedent. Among his hundreds of allegations, and assuming his allegations to be true at

this stage, he also states claims against some but not all the named individual state actors for

violating his civil rights knowing of his mental illness and for intentional infliction of emotional

distress. We must dismiss several claims as lacking a basis after three attempts at pleading. It is

now time to move into discovery on these claims.




                                                95
          Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 96 of 125




1
 The Court granted Mr. Snider leave to proceed without paying the filing fees. ECF Doc. No.
36. Congress, through 28 U.S.C. § 1915(e)(2)(B), requires we screen his allegations for merit
before proceeding. Mr. Snider sues nine groups of alleged state actors: (1) Commonwealth
Defendants, as defined below; (2) Unified Judicial System; (3) Torrance State Hospital; (4)
Medical Defendants, as defined below; (5) Union County and Union County Prison Warden
Shaffer; (6) Union County Prison Board; (7) Snyder County Prison Warden Cooper; (8) Snyder
County; and (9) Clinton County Defendants, as defined below.

Commonwealth Defendants, defined as the Commonwealth, Department of Corrections, Office
of Attorney General, SCI-Somerset, SCI-Waymart, Secretary of Corrections John Wetzel, and
forty prison officials and employees of the Department of Corrections, filed a motion to dismiss
(ECF Doc. Nos. 379, 380). The Unified Judicial System filed a separate motion to dismiss (ECF
Doc. Nos. 316, 317). Mr. Snider responded to both motions in one combined response (ECF
Doc. Nos. 468, 470, 472).

Union County and Warden Shaffer filed a motion to dismiss (ECF Doc. Nos. 382, 383) and
Union County Prison Board filed its own motion to dismiss (ECF Doc. Nos. 375, 376) to which
Mr. Snider filed a combined response (ECF Doc. No. 458).

Medical Defendants, defined as Nurse Practitioners Karen Kaskie and Jennifer Herrold, Dr.
Polmueller, Dr. Martinez, and Dr. Pillai, filed a motion to dismiss (ECF Doc. Nos. 358, 359) to
which Mr. Snider filed a response (ECF Doc. No. 487).

Torrance State Hospital (ECF Doc. Nos. 444, 445); Snyder County Prison Warden Cooper (ECF
Doc. Nos. 370, 371); Snyder County (ECF Doc. Nos. 384, 385); and Clinton County Defendants,
defined as Clinton County Correctional Facility, Warden Jacqueline Motter, Deputy Warden
Wayne Bechdel, and Corrections Officers Ronald Nolte, Michael Shearer, Joshua Richard, Tyler
Walker, and Darby Hughes, (ECF Doc. Nos. 329, 330) each filed motions to dismiss. Mr. Snider
did not respond to their motions.
2
  We may but do not rest on Local Rule 7.6 requiring parties opposing a motion “file a brief in
opposition within fourteen (14) days after service of the movant’s brief . . . . Any party who fails
to comply with this rule shall be deemed not to oppose such motion.” M.D. Pa. R. 7.6.
3
 Discovery may also allow Mr. Snider to identify and plead viable claims against John Does
One through Four.
4
    Commonwealth v. Snider, CP-60-CR-340-2010 (Union Cty. Ct. C.P. Nov. 9, 2016).
5
    Id.
6
    ECF Doc. No. 237 ¶ 6.
7
  Id. ¶¶ 107, 169. Mr. Snider later challenged his competency to accept a plea of guilty but
mentally ill and sought to pursue a mental health defense of not guilty by reason of insanity in
his post-conviction filings. Id. ¶¶ 170, 271-273.

                                                96
           Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 97 of 125




8
    Commonwealth v. Snider, CP-60-CR-340-2010 (Union Cty. Ct. C.P. Nov. 9, 2016).
9
  Snider v. Motter, No. 13-1226, 2016 WL 4154927, at *1 (M.D. Pa. June 2, 2016), report and
recommendation adopted, No. 13-1226, WL 4140728 (M.D. Pa. Aug. 4, 2016). Mr. Snider
initially sued former Governor Tom Corbett and other state actors, with the action captioned
Snider v. Corbett. Id. After Mr. Snider dismissed Governor Corbett, the Clerk of Court
recaptioned the matter as Snider v. Motter. Id.
10
     Snider v. Motter, No. 13-1226, (M.D. Pa. Aug. 4, 2016), ECF Doc. Nos. 211, 222.
11
     Snider v. Motter, No. 13-1226, (M.D. Pa. Aug. 4, 2016), ECF Doc. No. 222.
12
     Snider v. Motter, No. 13-1226, (M.D. Pa. Aug. 4, 2016), ECF Doc. No. 310.
13
     Snider v. Motter, No. 13-1226, (M.D. Pa. Aug. 4, 2016), ECF Doc. No. 314.
14
  Mr. Snider gave his complaint to prison officials for mailing on May 7, 2015. The Clerk’s
Office filed the complaint on May 15, 2015. Under “the federal “‘prisoner mailbox rule,’” a
document is deemed filed on the date it is given to prison officials for mailing.” Pabon v.
Mahanoy, 654 F.3d 385, 391, n. 8 (3d Cir. 2011) (citing Burns v. Morton, 134 F.3d 109, 113 (3d
Cir. 1998)).
15
   ECF Doc. No. 432. We granted Mr. Snider’s motion to withdraw his class claims and
dismissed all class claims on June 18, 2020. Id.
16
     Id. at 2.
17
  42 Pa. Stat. And Cons. Stat. Ann. § 9541, et seq. (West amended 1988); Commonwealth v.
Snider, CP-60-CR-340-2010 (Union Cty. Ct. C.P. Nov. 9, 2016).
18
     Commonwealth v. Snider, CP-60-CR-340-2010 (Union Cty. Ct. C.P. Nov. 9, 2016).
19
  Commonwealth v. Snider, No. 2013 MDA 2016, 2017 WL 5938815, at *1 (Pa. Super. Ct. Nov.
21, 2017).
20
     Id. at *2.
21
     Commonwealth v. Snider, CP-60-CR-340-2010 (Union Cty. Ct. C.P. Nov. 9, 2016).
22
     Id.
23
  Commonwealth v. Snider, No. 1161 MDA 2019, 2020 WL 6375386 (Pa. Super. Ct. Oct. 30,
2020).




                                                97
         Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 98 of 125




24
   Mr. Snider initially sued Officer McKeehan and other individuals as well as SCI-Coal, SCI-
Camp Hill, and the United States District Court for the Middle District of Pennsylvania. Snider v.
McKeehan, No. 18-801 (M.D. Pa. Dec. 2, 2020), ECF Doc. No. 1. In our October 22, 2018 Order
granting Mr. Snider’s motion for leave to proceed in forma pauperis, denying his motion to
appoint counsel, and granting his motion for leave to file a supplemental complaint, we
dismissed with prejudice his claims against SCI-Coal, SCI-Camp Hill, and the United States
District Court for the Middle District of Pennsylvania. Id. ECF Doc. No. 15. Mr. Snider admitted
he initially raised claims against Defendant Officer McKeehan and others in another action
pending before Judge Brann at No. 13-1226 and in this action. Id. We found his complaint
malicious to the extent Mr. Snider raised claims he raised in earlier lawsuits. Id., ECF Doc. No.
15 ¶ 4, n. 2. We dismissed Mr. Snider’s complaint and “supplemental complaint” (Id., ECF Doc.
Nos. 1, 16) but allowed him to file an amended complaint. Id. Mr. Snider filed his amended
complaint and did not name Officer McKeehan, other prison staff, SCI-Coal, and SCI-Camp
Hill. The caption of the case, however, remained Snider v. McKeehan, et al. until we dismissed
all but a few claims against two psychological services staff Alvarez and Stevens on November
2, 2020. Snider v. Alvarez, No. 18-801, 2020 WL 6395499, at *1 (M.D. Pa. Nov. 2, 2020). We
transferred this case to the Western District of Pennsylvania as all parties and the alleged conduct
are situated in the Western District. Snider v. Alvarez, No. 18-801, ECF Doc. No. 144.
25
     Id. (citing ECF Doc. No. 28 at 1).
26
     Id. (citing ECF Doc. No. 28 ¶ 318).
27
     Id. (citing ECF Doc. No. 28 ¶ 319.
28
     Id. (citing ECF Doc. No. 28 ¶¶ 320–321).
29
     Id. (citing ECF Doc. Nos. 134, 135).
30
     Snider v. United States, No. 18-1789, 2018 WL 4760840, at *4 (M.D. Pa. Oct. 2, 2018).
31
     Id. at *6.
32
     Id., app. denied, Snider v. United States, No. 19-1079 (3d Cir. Jan. 10, 2019).
33
  In his opposition to the Commonwealth’s and Unified Judicial System’s motions to dismiss,
Mr. Snider refers to assertions made in his “Brief in Support of Holding a Mental Health
Evaluation and Hearing Regarding Appointment of Guardian Ad Litem.” ECF Doc. No. 277.
This is not the operative pleading. We do not consider Mr. Snider’s assertions in ECF Doc. No.
277. A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint under Rule
8(a). Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-57 (2007).
34
     ECF Doc. No. 237 ¶¶ 81, 96.
35
     Id. ¶¶ 82, 83, 92.

                                                   98
           Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 99 of 125




36
     Id. ¶ 85.
37
     Id. ¶ 91.
38
     Id. ¶¶ 93-95.
39
     Id. ¶¶ 6, 7.
40
     Id. ¶ 6.
41
     Id. ¶ 7.
42
     Id. ¶ 8.
43
     Id. ¶¶ 6, 105.
44
     Id.
45
     Id.
46
     Id. ¶ 106.
47
     Id. ¶ 107.
48
     Id. ¶ 108.
49
     Id. ¶¶ 109, 113.
50
     Id. ¶ 110.
51
     Id. ¶ 111.
52
     Id. ¶ 112.
53
     Id. ¶ 114.
54
     Id. ¶¶ 116, 117, 121.
55
     Id. ¶¶ 123, 124, 129.
56
     Id. ¶¶ 281–283.
57
     Id. ¶ 126.
58
     Id. ¶ 127.

                                          99
         Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 100 of 125




59
     Id. ¶ 129.
60
     Id. ¶ 130.
61
     Id. ¶¶ 120, 122.
62
     Id. ¶ 114 n. 14.
63
     Id. ¶¶ 131, 137, 145.
64
     Id. ¶¶ 6 n .3, 137 n. 19.
65
     Id. ¶¶ 132–134, 226.
66
     Id. ¶ 138.
67
     Id. ¶¶ 135, 136, 225.
68
     Id. ¶¶ 139–142, 231.
69
     Id. ¶ 143.
70
     Id. ¶ 227.
71
     Id. ¶ 146.
72
     Id. ¶ 284.
73
     Id. ¶ 150.
74
     Id. ¶¶ 151, 228.
75
  Id. ¶ 153. Mr. Snider clarifies the Sergeant Rivera who befriended him at SCI-Graterford is not
the same person as Defendant Sergeant Rivera at SCI-Camp Hill. Id. at n. 24.
76
     Id. ¶ 154.
77
     Id. ¶ 155.
78
     Id. ¶¶ 6 n. 4, 156.
79
     Id. ¶ 156.
80
     Id. ¶¶ 157–158.



                                              100
           Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 101 of 125




81
     Id. ¶ 159.
82
     Id. at n. 26.
83
     Id. ¶ 160.
84
     Id. ¶¶ 161–162.
85
     Id. ¶ 163.
86
     Id. ¶ 164.
87
  Id. ¶ 166 n. 24. There are two paragraphs numbered 166. This footnote references the first of
the two.
88
     Commonwealth v. Snider, CP-60-CR-340-2010 (Union Cty. Ct. C.P. Nov. 9, 2016).
89
     Id.
90
   ECF Doc. No. 237 ¶ 166. There are two paragraphs numbered 166. This footnote references
the first of the two.
91
     Id. ¶ 168.
92
     Id. ¶¶ 169–170.
93
     Commonwealth v. Snider, CP-60-CR-340-2010 (Union Cty. Ct. C.P. Nov. 9, 2016).
94
     ECF Doc. No. 237 ¶ 171.
95
     Id. ¶¶ 172–173.
96
     Id. ¶ 179.
97
     Id. ¶¶ 174–177.
98
     Id. ¶ 180.
99
     Id. ¶ 181.
100
      Id. ¶ 232.
101
      Id. ¶¶ 182–183.
102
      Id. ¶¶ 184–185.

                                             101
         Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 102 of 125




103
      Id. ¶ 186.
104
      Id. ¶¶ 188–189.
105
      Id. ¶¶ 191–199.
106
      Id. ¶¶ 201–203.
107
      Id. ¶ 204.
108
      Id. ¶ 205.
109
      Id. ¶ 206.
110
      Id. ¶¶ 207–208.
111
      Id. ¶ 209.
112
      Id. ¶ 211.
113
      Id. ¶¶ 211–212.
114
      Id. ¶¶ 213–215.
115
      Id. ¶¶ 217–219.
116
      Id. ¶ 223.
117
      Id. ¶ 233.
118
   Id. ¶ 223. There are two paragraphs numbered 223. This footnote refers to the second of the
two footnotes.
119
    It appears Mr. Snider is suing Dr. Wittig in Snider v. Wittig now pending before Judge
Bissoon and Magistrate Judge Lenihan in the Western District of Pennsylvania. Snider v. Wittig,
et al., No. 18-703 (W.D. Pa.).
120
      ECF Doc. No. 237 ¶ 234.
121
      Id. ¶ 235.
122
      Id. ¶ 236.
123
      Id. ¶ 285.



                                             102
         Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 103 of 125




124
      Id. ¶ 237.
125
      Id. ¶ 239.
126
      Id. ¶ 240.
127
      Id. ¶ 241.
128
      Id. ¶ 243.
129
      Id. ¶¶ 244–245.
130
   Id. ¶ 246. It appears Mr. Snider is suing Superintendent Gilmore and others in Snider v.
Gilmore now pending before Judge Bissoon and Magistrate Judge Lenihan in the Western
District of Pennsylvania. Snider v. Gilmore, et al., No. 18-735 (W.D. Pa.).
131
      ECF Doc. No. 237 ¶¶ 247–248.
132
      Id. ¶¶ 250–256.
133
      Id. ¶¶ 257–258.
134
      Id. ¶ 259.
135
      Id. ¶¶ 260–261.
136
      Id. ¶ 262.
137
      ECF Doc. No. 468 at 1.
138
      29 U.S.C. § 794 (Oct. 1, 2016).
139
   ECF Doc. No. 237 ¶¶ 289–300. There are two claims numbered ten. We identify them here as
ten and eleven. The claim numbered “eleven” in the second amended complaint is against the
Federal Defendants which, as we earlier noted, are dismissed from the case.
140
    A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint against the
pleading requirements of Rule 8(a). Rule 8(a)(2) requires a complaint must contain “a short and
plain statement of the claim showing that the pleader is entitled to relief” “in order to give the
defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Twombly, 550
U.S. at 555. A complaint must contain “sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (quoting
Twombly, 550 U.S. at 570). To survive a motion to dismiss under Rule 12(b)(6), a plaintiff must
allege facts “rais[ing] a right to relief above the speculative level . . .” and the complaint “must
indicate that a defendant’s liability is more than a ‘sheer possibility.’” Siwulec v. J.M. Adjustment

                                                103
        Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 104 of 125




Servs., LLC, 465 F. App’x 200, 202 (3d Cir. 2012) (quoting Victaulic Co. v. Tieman, 499 F.3d
227, 234 (3d Cir. 2007); Iqbal, 556 U.S. at 678) (internal citations omitted). Our Court of
Appeals requires us to apply a three-step analysis under a 12(b)(6) motion: we (1) “must ‘tak[e]
note of the elements [the] plaintiff must plead to state a claim;’” (2) “should identify allegations
that, ‘because they are no more than conclusions, are not entitled to the assumption of truth;’”
and, (3) “[w]hen there are well-pleaded factual allegations, [the] court should assume their
veracity and then determine whether they plausibly give rise to an entitlement for relief.”
Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at
675, 679). “Despite Iqbal’s heightened pleading requirements, the district court must be more
flexible in its interpretation of pro se pleadings.” Boyer v. Mohring, 994 F. Supp. 2d 649, 654
(E.D. Pa. 2014). (“[W]hen presented with a pro se litigant, we ‘have a special obligation to
construe his complaint liberally.’” Higgs v. Attorney Gen. of the United States, 655 F.3d 333,
339 (3d Cir. 2011), as amended (September 19, 2011) (quoting United States v. Miller, 197 F.3d
644, 648 (3d Cir. 1999))).

Commonwealth Defendants, Medical Defendants, and Torrance State Hospital move to dismiss
the second amended complaint under Federal Rule of Civil Procedure 20. ECF Doc. Nos. 359,
379, 444. Under Rule 20, defendants may be joined in one action if “(A) any right to relief is
asserted against them jointly, severally, or in the alternative with respect to or arising out of the
same transaction, occurrence, or series of transactions or occurrences; and (B) any question of
law or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).
Defendants argue Mr. Snider’s claims arise out of different transactions or occurrences. Mr.
Snider alleges abuses from 2012 through 2016 as both a pretrial detainee and post-conviction at
multiple facilities. We have “broad discretion in applying Rule 20 to reduce inconvenience,
delay, and added expense to the parties and to the court, and to promote judicial economy.”
Lester v. Rosato, No. 14–1046, 2014 WL 3421072, at *2 (M.D. Pa. July 11, 2014). We recognize
our broad discretion “is not a license to join unrelated claims and defendants in one lawsuit.” Id.
(citing Pruden v. SCI Camp Hill, 252 F. App’x 436 (3d Cir. 2007); George v. Smith, 507 F.3d
605 (7th Cir. 2007)). But our findings today address issues arising out of Mr. Snider’s mental
illness disability and placement in solitary confinement by the Commonwealth. While we may
sever claims at a later time, Mr. Snider is the master of his pleading. We will address these
claims as there may be a related series of occurrences and discovery will afford a clearer picture
of whether triable claims should be severed.
141
  28 U.S.C. § 1915(e)(2)(B)(i)–(iii). (Apr. 26, 1996). Judge Schwab granted Mr. Snider’s
Motion to proceed in forma pauperis on September 18, 2015. ECF Doc. No. 36.
142
   Elansari v. Univ. of Pennsylvania, 779 F. App’x 1006, 1008 (3d Cir. 2019) (citing Allah v.
Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).
143
   Disability Rights New Jersey, Inc. v. Comm’, N.J. Dep’t of Hum. Servs., 796 F.3d 293, 301
(3d Cir. 2015) (citing Tennessee v. Lane, 541 U.S. 509, 517 (2004)).
144
      42 U.S.C. § 12132.



                                                104
        Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 105 of 125




145
   See Pa. Dep't of Corr. v. Yeskey, 524 U.S. 206, 210 (1998). Similarly, the Rehabilitation Act
provides, inter alia, “[n]o otherwise qualified individual with a disability in the United States, as
defined in section 705(20) of this title, shall, solely by reason of her or his disability, be excluded
from the participation in, be denied the benefits of, or be subjected to discrimination under any
program or activity receiving Federal financial assistance or under any program or activity
conducted by any Executive agency or by the United States Postal Service. . . ..” 29 U.S.C. §
794(a). Mr. Snider alleges the Department of Corrections, Torrance State Hospital, and the
Pennsylvania Attorney General’s Office receive federal funding. ECF Doc. No. 237 ¶¶ 11–13.
146
   “The term ‘qualified individual with a disability’ means an individual with a disability who,
with or without reasonable modifications to rules, policies, or practices, the removal of
architectural, communication, or transportation barriers, or the provision of auxiliary aids and
services, meets the essential eligibility requirements for the receipt of services or the
participation in programs or activities provided by a public entity.” 42 U.S.C. § 12131(2)
(emphasis added).
147
  Furgess v. Pa. Dep’t of Corr., 933 F.3d at 285, 289 (3d Cir. 2019) (citing Chambers ex rel.
Chambers v. Sch. Dist. of Phila., 587 F.3d 176, 189 n.19 (3d Cir. 2009)).
148
      Waters v. Amtrak, 456 F.Supp.3d 666, 671 n. 43 (E.D. Pa. 2020).
149
      Harris v. Mills, 572 F.3d 66, 73 (2d Cir. 2009).
150
   Muhammad v. Ct. Comm. Pl. of Allegheny Cty., Pa. 483 F. App’x. 759, 763 (3d Cir. 2012)
(quoting 28 C.F.R. § 35.130(b)(7) (Oct. 11, 2016)) (citations omitted).
151
   Furgess, 933 F.3d at 289 (citing S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d
248, 263 (3d Cir. 2013)); Geness v. Administrative Office of Pennsylvania Courts, 974 F.3d at
263, 274, n.11 (3d Cir. 2020) (“Geness II”).
152
      Geness II, 974 F.3d at 292 (citing S.H. ex rel. Durrell, 729 F.3d at 265).
153
      Spector v. Norwegian Cruise Line Ltd., 545 U.S. 119, 128 (2005).
154
      42 U.S.C. § 12182(a).
155
    Certain “private entities,” defined as “any entity other than a public entity . . .” are
considered “public accommodations . . . if the operations of such entities affect commerce”: “(A)
an inn, hotel, motel, or other place of lodging, except for an establishment located within a
building that contains not more than five rooms for rent or hire and that is actually occupied by
the proprietor of such establishment as the residence of such proprietor; (B) a restaurant, bar, or
other establishment serving food or drink; (C) a motion picture house, theater, concert hall,
stadium, or other place of exhibition or entertainment; (D) an auditorium, convention center,
lecture hall, or other place of public gathering; (E) a bakery, grocery store, clothing store,
hardware store, shopping center, or other sales or rental establishment; (F) a laundromat, dry-

                                                  105
        Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 106 of 125




cleaner, bank, barber shop, beauty shop, travel service, shoe repair service, funeral parlor, gas
station, office of an accountant or lawyer, pharmacy, insurance office, professional office of a
health care provider, hospital, or other service establishment; (G) a terminal, depot, or other
station used for specified public transportation; (H) a museum, library, gallery, or other place of
public display or collection; (I) a park, zoo, amusement park, or other place of recreation; (J) a
nursery, elementary, secondary, undergraduate, or postgraduate private school, or other place of
education; (K) a day care center, senior citizen center, homeless shelter, food bank, adoption
agency, or other social service center establishment; and (L) a gymnasium, health spa, bowling
alley, golf course, or other place of exercise or recreation.” 42 U.S.C. §§ 12181(6), (7) (emphasis
added).
156
    See e.g. Johnson v. Tritt, No. 18-203, 2020 WL 1911538, at *11, n. 9 (M.D. Pa. Apr. 20,
2020) (on summary judgment, considering plaintiff’s claims against prison officials, Secretary
Wetzel, and the Department of Corrections as arising under Title II only because nothing in the
record suggested two state correctional facilities and the Department of Corrections can be
considered service establishments); Harris v. Lanigan, No. 11-1321, 2012 WL 983749, * 4
(D.N.J. Mar. 22, 2012) (dismissing under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A plaintiff’s Title
III Disabilities Act claim against New Jersey correctional facility, finding the Disabilities Act
claim fell under Title II only).
157
    In response to the Commonwealth Defendants’ and Unified Judicial Systems’ motions to
dismiss, Mr. Snider argued his Disabilities Act claims under Title II only (with no mention of
Title III), meets the standard of Rule 12(b)(6). See ECF Doc. No. 468 at 24.
158
      Section 12203 prohibits:

          (a) Retaliation

          No person shall discriminate against any individual because such individual has opposed
          any act or practice made unlawful by this chapter or because such individual made a
          charge, testified, assisted, or participated in any manner in an investigation, proceeding,
          or hearing under this chapter.

          (b) Interference, coercion, or intimidation

          It shall be unlawful to coerce, intimidate, threaten, or interfere with any individual in the
          exercise or enjoyment of, or on account of his or her having exercised or enjoyed, or on
          account of his or her having aided or encouraged any other individual in the exercise or
          enjoyment of, any right granted or protected by this chapter.

42 U.S.C. § 12203 (1990).
159
   Talley v. Clark, No. 18-5315, 2019 WL 3573524, at *3 (E.D. Pa., Aug. 5, 2019) (citing
Fogleman v. Mercy Hosp. Inc., 283 F.3d 561, 567-68 (3d Cir. 2002)). The elements of an
Disabilities Act retaliation claim are developed in the context of employment discrimination

                                                  106
         Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 107 of 125




under Title I. Mr. Snider’s claims arise under Title II, the state and local government services
provision of the Disabilities Act. Neither party argues a different set of elements apply.
160
   Fogleman, 283 F.3d at 570 (quoting Mondzelewski v. Pathmark Stores, Inc. 162 F.3d 778,
789 (3d Cir.1998)).
161
   Wishnefsky v. Salameh, No. 15-148, 2016 WL 11480717, at *6 (W.D. Pa., Nov. 18, 2016),
report and recommendation adopted by, No. 15-148J, 2016 WL 7324080 (W.D. Pa. Dec. 16,
2016) (citing Romero v. Allstate Ins. Co., 3 F. Supp. 3d 313, 335 (E.D. Pa. 2014)).
162
   Romero, 3 F. Supp. 3d at 335 (quoting Wray v. Nat'l R.R. Passenger Corp., 10 F.Supp.2d
1036, 1040 (E.D. Wis. 1998)).
163
   Id., (quoting Breimhorst v. Educ. Testing Serv., No. 99–3387, 2000 WL 34510621, at *7
(N.D. Cal. Mar. 27, 2000)).
164
      974 F.3d 431 (3d Cir. 2020).
165
      902 F.3d 344 (3d Cir. 2018) (“Geness”).
166
      974 F.3d 263 (3d Cir. 2020) (“Geness II”).
167
      Porter, 974 F.3d at 437.
168
      Id. at 442–43 (collecting cases).
169
      Id. at 441.
170
      Id. at 442 (quoting Williams v. Sec’y Pa. Dep’t of Corr., 848 F.3d 549 (3d Cir. 2017)).
171
    Id. (emphasis in original). While not yet addressed by our Court of Appeals, we are also
aware of commentary in Georgetown’s Journal on Poverty Law and Policy last Winter
addressing whether, and to what extent, we could apply the Supreme Court’s 1999 decision in
Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581 (1999), to challenges by mentally ill prisoners to
solitary confinement. Sarah Takshi, Note, Behind Bars and in the Hole: Applying Olmstead to
Incarcerated Individuals with Mental Illness, 27 Geo. J. on Poverty L. & Pol’y 319 (Winter
2020). The Note highlights prisons as “de facto mental health providers” and the frequent
segregation of inmates with mental health issues. Id. at 323–27. “[S]olitary confinement is
frequently used to isolate inmates with mental illness who prison officials are not equipped to
handle,” citing, as an example, “a 2013 investigation of the Pennsylvania Department of
Corrections concluded unequivocally that the state ‘unnecessarily and inappropriately places
prisoners in solitary confinement because they have [serious mental illness/intellectual
disabilities]’ and that the state ‘uses isolation to control prisoners with mental illness.’” Id. at 326
(emphasis in original). The Note posits “[i]ndividuals with mental health needs are
disproportionately confined to restricted housing compared to their non-mentally ill

                                                   107
            Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 108 of 125




counterparts,” citing a 2017 Department of Justice investigation “reveal[ing] the extent of the
disparate treatment” between inmates with mental health needs and non-mentally ill inmates. Id.
at 326–27. The investigation found: “inmates with mental disorders were confined to solitary
confinement for longer periods of time--an average of 896 consecutive days--than their non
mentally-ill counterparts” and “in some states as many as a third or even half of the people in
solitary confinement are severely mentally ill or cognitively disabled.” Id.

The Note attributes problems may arise because “inmates with mental illness have difficulty
conforming to prison rules and are sent to solitary confinement for disciplinary or administrative
reasons” and “some inmates may develop mental illness as a result of frequent or prolonged
isolation in solitary confinement” but “[i]n either case, the fact remains that inmates with serious
mental illness do not receive the treatment they require, instead they are segregated to solitary
confinement because of their mental illness.” Id. at 327. Prolonged periods of isolation “have the
effect of deteriorating inmates’ psychological conditions” including exposure to “mechanized
cameras and doors instead of in person contact, 24/7 fluorescent lights instead of natural sun, and
caged recreational areas instead of time outdoors” leading to “inability to socialize or participate
in prison programming, such as educational and job training opportunities.” Id. at 327–28. “For
inmates with existing mental illness, solitary confinement exacerbates symptoms; for inmates
without existing mental illness, solitary confinement could trigger psychological conditions.” Id.
Citing a 2014 American Journal of Public Health article, “solitary confinement may as well be a
death sentence due to the high rates of suicide.” Id. at 328.
172
      Porter, 974 F.3d at 442.
173
      Id.
174
      Id. at 445.
175
      Id. at 446.
176
      Geness, 902 F.3d at 362.
177
      Id. (quoting Olmstead, 527 U.S. at 600).
178
      Id. at 362.
179
      Id.
180
      Id. at 363.
181
      546 U.S. 151 (2006).
182
      Geness II, 974 F.3d at 270.




                                                 108
         Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 109 of 125




183
    Id. (citing Georgia, 546 U.S. 151, 154). In Georgia, a paraplegic inmate in the state prison
system filed a complaint in federal court challenging the conditions of his confinement under
Title II. Georgia, 546 U.S. at 151.
184
      Id. at 159.
185
      Id.; Geness II, 974 F.3d at 274.
186
      Id. at 274–75.
187
      Id. at 275.
188
      Id. at 276.
189
      Id. at 278.
190
      Id. at 277 (citing Furgess, 933 F.3d at 289) (emphasis added).
191
       Geness v. Commw. of Pa., No. 16-876, 2020 WL 4350239 (W.D.Pa. July 29, 2020).
192
      Geness, No. 16-876, 2020 WL 7027495 (W.D. Pa. Nov. 30, 2020).
193
    Mr. Snider alleges in March 2013 the Disability Rights Network filed an action against
Secretary Wetzel challenging the Department of Corrections’ abuse of mentally ill inmates by
housing them in solitary confinement because of their disability. He alleges the Department of
Justice investigated the Department of Corrections’ use of solitary confinement. ECF Doc. No.
237 ¶¶ 97–104.
194
    U.S. Dep't of Justice, Investigation of the Pennsylvania Department of Corrections' Use of
Solitary Confinement on Prisoners with Serious Mental Illness and/or Intellectual
Disabilities (Feb.24,2014), https://www.justice.gov/sites/default/files/crt/legacy/2014/02/25/pdoc
_finding_2-24-14.pdf.

The Department of Justice’s findings are consistent with medical and sociological analysis for
the last ten years. For example:

American Public Health Association: November 5, 2013. Solitary Confinement as a Public
Health Issue:
   • “Patients whose medical or mental health conditions contraindicate placement in
       segregation should be categorically excluded from solitary confinement, as should
       juveniles. Correctional authorities should implement policies that eliminate solitary
       confinement for security purposes unless no other less restrictive option is available to
       manage a current, serious, and ongoing threat to the safety of others. Punitive segregation
       should be eliminated. Isolation for clinical or therapeutic purposes should be allowed
       only upon the order of a health care professional and for the shortest duration and under
       the least restrictive conditions possible.” Am. Pub. Health Ass’n, Solitary Confinement as

                                                 109
      Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 110 of 125




       a Public Health Issue (Nov. 5, 2013), https://apha.org/policies-and-advocacy/public-
       health-policy-statements/policy-database/2014/07/14/13/30/solitary-confinement-as-a-
       public-health-issue

American Psychiatric Association, December 2012. Position Statement on Segregation of
Prisoners with Mental Illness:
    • “Prolonged segregation of adult inmates with serious mental illness, with rare exceptions,
       should be avoided due to the potential for harm to such inmates. If an inmate with serious
       mental illness is placed in segregation, out-of-cell structured therapeutic activities (i.e.,
       mental health/psychiatric treatment) in appropriate programming space and adequate
       unstructured out-of-cell time should be permitted. Correctional mental health authorities
       should work closely with administrative custody staff to maximize access to clinically
       indicated programming and recreation for these individuals.” Am. Psychiatry Ass’n,
       Position Statement on Segregation of Prisoners with Mental Illness (2012),
       https://www.psychiatry.org/file%20library/about-apa/organization-documents-
       policies/policies/position-2012-prisoners-segregation.pdf

American College of Correctional Physicians, 2013. Restricted Housing of Mentally Ill Inmates
Position Statement:
   • “Prolonged segregation of inmates with serious mental illness, with rare exceptions,
       violates basic tenets of mental health treatment’
   • Serious mental illness includes “incarcerated persons with one of the conditions listed
       below shall not be admitted to the to a segregation unit for a prolonged period of time
       (i.e. for more than 4 weeks).”
   • “Documented diagnosis or evidence of any of the following Diagnostic and Statistical
       Manual IV Axis 1 conditions in existence currently or within the preceding three months:
       Schizophrenia (all sub-types); Delusional Disorder; Schizophreniform Disorder;
       schizoaffective Disorder; Brief Psychotic Disorder Substance-Induced Psychotic
       Disorder (excluding intoxication and withdrawal); Psychotic Disorder Not Otherwise
       Specified; Major Depressive Disorders; Bipolar Disorder I and II.” Am Coll. of Corr.
       Physicians, Restricted Housing of Mentally Ill Inmates, (last visited on Dec. 7, 2020)
       http://accpmed.org/restricted_housing_of_mentally.php

The Journal of the American Academy of Psychiatry and the Law:
   • “The adverse effects of solitary confinement are especially significant for persons with
       serious mental illness, commonly defined as a major mental disorder (e.g., schizophrenia,
       bipolar disorder, major depressive disorder) that is usually characterized by psychotic
       symptoms and/or significant functional impairments. The stress, lack of meaningful
       social contact, and unstructured days can exacerbate symptoms of illness or provoke
       recurrence.”
   • “Persons with mental illness are often impaired in their ability to handle the stresses of
       incarceration and to conform to a highly regimented routine. They may exhibit bizarre,
       annoying, or dangerous behavior and have higher rates of disciplinary infractions than
       other prisoners. Prison officials generally respond to them as they do to other prisoners
       who break the rules. When lesser sanctions do not curb the behavior, they isolate the

                                                110
        Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 111 of 125




          prisoners in the segregation units, despite the likely negative mental health impact. Once
          in segregation, continued misconduct, often connected to mental illness, can keep the
          inmates there indefinitely.” Jeffrey L. Metzner, et al., Solitary Confinement and Mental
          Illness in U.S. Prisons: A Challenge for Medical Ethics, 38 J. Am. Acad. of Psychiatry
          and the L. 104, 108 (Mar. 2010).
195
   ECF Doc. No. 237 ¶ 274. Mr. Snider claims Law Librarian Stracco, Deputy Superintendent of
Facilities Miller, Deputy Superintendent of Centralized Services Luscavage, and Superintendent
Mooney at SCI-Coal Township “refused” to provide him with meaningful court access and
removed all civil litigation materials from the “RHU law library” including research instructions
and limited his time in the law library. Id. ¶ 284.

Mr. Snider alleges his mental health disability limits his ability to learn how to perform legal
research and produce legal documents and to use Westlaw legal research. He alleges because of
his disability, he “could not find information on how to plead an ADA claim” and, when he
asked Clinton County Correctional Facility Deputy Superintendent Bechdel for information on
how the Disabilities Act applied to prisoners and prisons, Deputy Superintendent Bechdel only
provided him with architectural requirements. This claimed deprivation allegedly denied Mr.
Snider “meaningful court access” because he could not “properly plead” his Disabilities Act
claim against the Clinton County Correctional Facility. Id. ¶¶ 278–283.

He alleges SCI–Greene Law Librarian Gardner, Department of Corrections Attorney Rand,
“other staff,” Secretary Wetzel, and Major Caro denied him legal assistance causing the
dismissal of his legal filings as “being incorrectly written or as not following federal or court
rules.” Id. ¶¶ 285–287.
196
      Emerson v. Thiel Coll., 296 F.3d 184, 189–190 (3d Cir. 2002).
197
      ECF Doc. No. 237 ¶ 1.
198
   Furgess, 933 F.3d at 288 (citing McDonald v. Com. of Pa., Dep’t of Pub. Welfare Polk Ctr.,
62 F.3d 92, 95 (3d Cir. 1995)).

The Rehabilitation Act prohibits qualified individuals with a disability being “excluded from the
participation in, be denied the benefits of, or be subjected to discrimination under any program or
activity receiving Federal financial assistance . . .” “solely by reason of his or her disability.” 29
U.S.C. § 794. Mr. Snider alleges the Department of Corrections, Torrance State Hospital, and the
Pennsylvania Attorney General’s Office receive federal funding. ECF Doc. No. 237 ¶¶ 11–13.
199
      ECF Doc. No. 380.
200
      ECF Doc. No. 237 ¶ 274 (emphasis added).
201
      ECF Doc. No. 468 at 11.



                                                 111
            Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 112 of 125




202
      Id. at 11–12.
203
      Id. at 24–25.
204
      ECF Doc. No. 237 ¶ 183.
205
      Id. (citing Department of Correction Policy No. 13.8.1).
206
      ECF Doc. No. 468 at 24–25; Geness II, 974 F.3d at 274.
207
    Mr. Snider alleges disability from mental health illnesses including schizophrenia, bipolar
disorder, and post-traumatic stress disorder. Schizophrenia, bipolar disorder, and post-traumatic
stress disorder “substantially limit brain function” for purpose of the definition of disability
under the Disabilities Act. 29 C.F.R. § 1630.2(j)(3)(iii).
208
      42 Pa. Cons. Stat. Ann. § 9727(b)(1).
209
      Department of Corrections Policy No. 13.8.1, § III.
210
      Department of Corrections Policy No. 13.8.1, Procedures Manual, § 2.K,
211
      Id.
212
    35 C.F.R. § 35.152(b). See also Geness, 902 F.3d at 361–62 (applying 35 C.F.R. § 35.152(b)
as services the Commonwealth must provide but denied Mr. Geness).
213
      Id.
214
      Geness, 902 F.3d at 362.
215
      ECF Doc. No. 237 ¶ 274.
216
      Geness, 902 F.3d at 363-64.
217
      See e.g. Geness, 902 F.3d at 262.
218
      42 Pa. Cons. Stat. Ann.§ 301.
219
      In re Bruno, 101 A.3d 635, 662–63 (Pa. 2014) (citing PA. CONST. art. V, § 1.A).
220
      426 F.3d 233 (3d Cir. 2005).
221
      531 U.S. 356 (2001).
222
      Benn, 426 F.3d at 238–39, 241.


                                                 112
         Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 113 of 125




223
      Benn, 426 F.3d at 239, n. 3 (quoting 42 U.S.C. § 12132).
224
      541 U.S. 509 (2004).
225
      Benn, 426 F.3d at 239, n.3.
226
      ECF Doc. No. 237 ¶ 155.
227
      Id. ¶ 156.
228
      Id. ¶ 164.
229
      Id. ¶ 165.
230
   Id. ¶ 166. Mr. Snider alleges “[t]his can be construed to mean ‘as long as Mr. Snider is not
having severe mental health issues or having behaviors caused by his mental illness.” Id. at n.24.
231
      ECF Doc. No. 237 ¶¶ 183, 224.
232
      Geness II, 974 F.3d at 274 (quoting Geness, 902 F.3d at 361–62).
233
      Geness, No. 16-876, 2020 WL 7027495 (W.D.Pa. Nov. 30, 2020).
234
      Id. ¶ 268.
235
      Id. ¶¶ 266–273.
236
      71 Pa. Stat. and Cons. Stat. Ann. § 732-201 (West Oct. 1, 2012).
237
      Id. § 732-204.
238
      Id. § 732-205.
239
      Geness II, 974 F.3d at 275.
240
      Id. at 277.
241
      See id. at 278.
242
      ECF Doc. No. 445 at 8.
243
      ECF Doc. No. 237 ¶¶ 81, 96.
244
      Id. ¶¶ 156, 159.



                                                 113
            Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 114 of 125




245
      Id. ¶¶ 157–158.
246
      Disabled in Action of Pa. v. Se. Pa. Transp. Auth., 539 F.3d 199, 208 (3d Cir. 2008).
247
      Fed. R. Civ. P. 15(c).
248
      Mayle v. Felix, 545 U.S. 644, 659 (2005).
249
   Tenon v. Dreibelbis, 190 F.Supp.3d 412, 416 (M.D. Pa. 2016) (quoting Bensel v. Allied Pilots
Ass'n, 387 F.3d 298, 310 (3d Cir. 2004)).
250
      Id.
251
      Id. (quoting Mayle, 545 U.S. at 650).
252
      ECF Doc. No. 1 ¶¶ 6, 65.
253
   Warden Shaffer moves to dismiss the Title II claims against him. As analyzed, there is no
individual liability under Title II. We dismiss Title II claims against Warden Shaffer.
254
      ECF Doc. No. 458 at 8, n. 5.
255
      ECF Doc. No. 237 ¶ 6.
256
      ECF Doc. No. 458 at 9.
257
      Id. at 9–10.
258
      Id. at 17.
259
   US Coal Corporation v. Dinning, 222 A.3d 431, 441 (Pa. Super. Ct. 2019) (citing Ettinger v.
Triangle-Pac. Corp., 799 A.2d 95, 109 (Pa. Super. Ct. 2002), appeal denied, 815 A.2d 1042 (Pa.
2003)).
260
    Snider v. Motter, No. 13-1226 (M.D. Pa. Aug. 4, 2016), ECF Doc. No. 72. Mr. Snider
disagreed with the court’s order dismissing Warden Shaffer and appealed from the order, among
others, including the eventual dismissal of the case on the parties’ stipulation upon settlement.
261
      Snider v. Motter, No. 13-1226 (M.D. Pa. Aug. 4, 2016), ECF Doc. No. 222.
262
   Ross v. Meyer, 741 F. App’x 56, 60 (3d Cir. 2018) (quoting United States v. 5 Unlabeled
Boxes, 572 F.3d 169, 173 (3d Cir. 2009)).
263
      Id. (citing 5 Unlabeled Boxes, 572 F.3d at 175; Restatement (Second) of Judgments § 13(f)).



                                                  114
         Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 115 of 125




264
   “Judicially approved settlement agreements are considered final judgments on the merits for
the purposes of claim preclusion.” Toscano v. Conn. General Life Ins. Co., 288 F. App’x 36, 38
(3d Cir. 2008).
265
   Davis v. Wells Fargo, 824 F.3d 333, 342 (3d Cir. 2016) (quoting In re Mullarkey, 536 F.3d
215, 225 (3d Cir. 2008)).
266
    He appears to recognize this by arguing in his opposition he did not receive evidence of
Union County’s “direct involvement” in sanctioning his transfers to various state and county
prisons as a pretrial detainee until February 2019. But his original Motter complaint filed in May
2013, he alleged Warden Shaffer of the Union County Prison approved prison transfers. He
claims arise out of the same events.
267
   Snider v. Motter, No. 13-1226 (M.D. Pa. Aug. 4, 2016), ECF Doc. No. 72. Mr. Snider filed an
amended Notice of Appeal in which he challenges, among other orders, the court’s order
dismissing Warden Shaffer with prejudice. Snider v. Motter, No. 13-1226 (M.D. Pa. Aug. 4,
2016), ECF Doc. No. 378.
268
      Union County Prison Board does not argue res judicata and we do not apply it.
269
      ECF Doc. No. 385 at 6–7.
270
      61 Pa. Cons. Stat. Ann. § 1731(a)(3) (West Oct. 13, 2009).
271
      ECF Doc. No. 237 ¶ 96.
272
      Id. ¶ 247.
273
      Id. ¶ 248.
274
      Id. ¶ 249.
275
      Id. ¶¶ 292, 293, 294.
276
      42 U.S.C. § 12203(a).
277
   Talley, 2019 WL 3573524, at *3 (citing Fogleman v. Mercy Hosp. Inc., 283 F.3d 561, 567-68
(3d Cir. 2002)). The elements of a Disabilities Act retaliation claim are developed in the context
of employment discrimination under Title I. Mr. Snider’s claims arise under Title II, the state and
local government services provision of the Disabilities Act. Neither party argues a different set
of elements apply.
278
      42 U.S.C. § 12203(b).




                                                 115
            Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 116 of 125




279
   Wishnefsky v. Salameh, No. 15-148, 2016 WL 11480717, at *6 (W.D. Pa., Nov. 18, 2016),
report and recommendation adopted by, No. 15-148J, 2016 WL 7324080 (W.D. Pa. Dec. 16,
2016) (citing Romero, 3 F. Supp. 3d at 335).
280
      ECF Doc. No. 237 ¶ 263.
281
    Because Mr. Snider fails to sufficiently plead Disabilities Act retaliation, we need not resolve
the unsettled legal issue of whether individual liability may be imposed for retaliation in exercise
of rights under Title II.
282
      42 U.S.C. § 1983.
283
   Bressi v. Brennen, 823 F. App’x 116, 118 (3d Cir. 2020) (citing Bougher v. Univ. of Pitt., 882
F.2d 74, 78-79 (3d Cir. 1989)).
284
      Medical Defendants filed a separate motion to dismiss. We later address their motion.
285
      ECF Doc. No. 237 ¶ 293.
286
   Ricks v. Shover, 891 F.3d 468, 480 (3d Cir. 2018) (quoting Smith v. Mensinger, 293 F.3d 641,
649 (3d Cir. 2002)).
287
      Id.
288
      ECF Doc. No. 237 ¶¶ 190–199.
289
      Id. ¶ 187.
290
      Id. ¶¶ 205, 223.
291
      Id. ¶ 225.
292
      Id. ¶ 227.
293
   Heleva v. Kramer, 214 F. App’x 244, 246 (3d Cir. 2007) (quoting DeHart v. Horn, 227 F.3d
47, 51 (3d Cir. 2000)).
294
      482 U.S. 78 (1987).
295
   Heleva, 214 F. App’x at 246 (quoting DeHart, 227 F.3d at 51). In a footnote, our Court of
Appeals noted “[a]lthough the Turner test was articulated in the context of challenges to prison
regulations, as opposed to challenges to individual conduct, the analysis in the later context is the
same.” Id. at 246 n.1 (citing Ford v. McGinnis, 352 F.3d 582, 595 n.15 (2d Cir. 2003)).
296
      Turner, 482 U.S. at 89–91.

                                                 116
            Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 117 of 125




297
   Jackson v. Carter, 813 F. App’x 820, 825 (3d Cir. 2020) (quoting Mitchell v. Horn, 318 F.3d
523, 530 (3d Cir. 2003)).
298
      ECF Doc. No. 237 ¶ 105.
299
      Id. ¶ 109, 113.
300
      Id. ¶ 135.
301
    Id. ¶¶ 139–142, 231. Mr. Snider alleges “other staff” at SCI-Coal Township threatened him,
but does not identify them. We dismiss claims against “other staff” as we do not know who they
are or their alleged personal involvement in the alleged retaliation.
302
      Id. ¶¶ 142–143,
303
      Id. ¶¶ 207, 210.
304
      Id. ¶ 208.
305
      Id. ¶¶ 217–218.
306
      Id. ¶ 209.
307
      Id.
308
      Id.
309
      Id. ¶ 214.
310
      Id.
311
      Id. ¶ 227.
312
      Id. ¶¶ 233-235.
313
      Id. ¶ 237–241.
314
      Id. ¶ 243.
315
  Robinson v. Taylor, 204 F. App’x 155, 157 (3d Cir. 2006) (citing Mitchell, 318 F.3d at 530;
Davis v. Goord, 320 F.3d 346, 352–53 (2d Cir.2003)).
316
   Allah v. Seiverling, 229 F.3d 220, 225 (3d Cir.2000) (quoting Suppan v. Dadonna, 203 F.3d
235 (3d Cir.2000)).



                                             117
            Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 118 of 125




317
      Cash v. Wetzel, 8 F.Supp.3d 644, 660 (E.D. Pa. 2014) (citing Allah, 229 F.3d at 225).
318
      Id. at 660–61 (citing Mt. Healthy City Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).
319
   ECF Doc. No. 237 ¶¶ 263–265. We address Mr. Snider’s First Amendment claims in other
sections of this memorandum, allowing certain claims to move forward. We dismiss his Sixth
Amendment claims below.
320
   Bistrian v. Levi, 912 F.3d 79, 91 n.19 (3d Cir. 2018) (“The Fifth Amendment protects pretrial
detainees, while the Eighth Amendment protects post-trial convicts”) (citing Kost v.
Kozakiewicz, 1 F.3d 176, 188 (3d. Cir. 1993)).
321
   E. D. v. Sharkey, 928 F.3d 299, 307 (3d Cir. 2019) (quoting Bell v. Wolfish, 441 U.S. 520,
535 (1979)).
322
      Id.
323
      Id. (quoting Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008)).
324
   Palakovic v. Wetzel, 854 F.3d 209, 225 (3d Cir. 2017) (quoting Parkell v. Danberg, 833 F.3d
313, 335 (3d Cir. 2016)).
325
  Mammana v. Fed. Bureau of Prisons, 934 F.3d 368, 373 (3d Cir. 2019) (quoting Rhodes v.
Chapman, 452 U.S. 337, 347 (1981)).
326
      Porter, 974 F.3d at 441 (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)).
327
      Id. (quoting Farmer, 511 U.S. at 837).
328
      Id. (quoting Estelle v. Gamble, 429 U.S. 97, 102 (1976)).
329
   Santiago v. Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010) (citing Iqbal, 556 U.S. at
676).
330
   Saisi v. Murray, 822 F. App’x 47, 48 (3d Cir. 2020) (quoting Baraka v. McGreevey, 481 F.3d
187, 210 (3d Cir. 2007)).
331
      Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).
332
      Dooley v. Wetzel, 957 F.3d 366, 374 (3d Cir. 2020) (quoting Rode, 845 F.2d at 1207).
333
      ECF Doc. No. 237 ¶ 138.
334
      Palakovic, 854 F.3d at 225–26; Porter, 974 F.3d at 442–43.



                                                 118
            Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 119 of 125




335
      Palakovic, 854 F.3d at 225–26 (citing Williams, 848 F.3d at 549).
336
      ECF Doc. No. 237 ¶¶ 138–139, 263–265.
337
      Id. ¶ 203.
338
      ECF Doc. No. 380 at 11-12.
339
      Dooley, 957 F.3d at 374 (quoting Rode, 845 F.2d at 1207).
340
      Id.
341
  Id. (quoting Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011) and Mala v. Crown Bay
Marina, Inc., 704 F.3d 239, 244–45 (3d Cir. 2013)).
342
   Will v. Mich. Dept. of State Police, 491 U.S. 58, 60 (1989) (neither the state nor an official of
the state acting in his or her official capacity is a “person” within the meaning of section 1983);
Foye v. Wexford Health Sources Inc., 675 F. App’x 210, 215 (3d Cir. 2017) (state prison and
Department of Corrections not “persons” subject to suit under section 1983).
343
      Wattie-Bey v. Att’y Gen. Office, 424 F. App'x 95, 97-98 (3d Cir. 2011).
344
      Callahan v. City of Phila., 207 F.3d 668, 673 (3d Cir. 2000).
345
   Latham v. Clinton Cty. Corr. Facility, No. 14–1174, 2014 WL 4546779, at *2 (M.D. Pa. Sept.
12, 2014).
346
    See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 99-100 (1984); see also A. W.
v. Jersey City Pub. Schs., 341 F.3d 234, 238 (3d Cir. 2003).
347
      Lavia v. Pa., Dept. of Corr., 224 F.3d 190, 195 (3d Cir. 2000) (citing 71 Pa. Stat. § 61).
348
      Will, 491 U.S. at 71.
349
      Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658, 659 (1978).
350
   Berg v. Cty. of Allegheny, 219 F.3d 261, 275 (3d Cir. 2000) (citing Monell, 436 U.S. at 691);
Vargo ex rel. Vargo v. Plum Borough, 376 F. App’x 212, 215 (3d Cir. 2010) (citing Collins v.
City of Harker Heights, 503 U.S. 115, 122 (1992)).
351
      Williams v. Toomey, 808 F. App’x 66, 69 (3d Cir. 2020) (citing Monell, 436 U.S. at 690–92).
352
    Stanford v. Walton, 16-1584, 2019 WL 5068666, at *8 (W.D. Pa. Oct. 9, 2019) (quoting
Langella v. Cty. of McKean, No. 09-311E, 2010 WL 3824222, at *4 (W.D. Pa. Sept. 23, 2010)
(collecting cases).

                                                  119
         Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 120 of 125




353
  Will, 491 U.S. at 71 n.10 (citing Kentucky v. Graham, 473 U.S., at 167, n. 14 (1985); Ex parte
Young, 209 U.S. 123, 159–160 (1908)).
354
      ECF Doc. 237 § VII(c).
355
      Rode, 845 F.2d at 1207.
356
      Dooley, 957 F.3d at 374 (quoting Rode, 845 F.2d at 1207).
357
      ECF Doc. No. 237 ¶ 143.
358
      Id. ¶ 284.
359
    Id. ¶¶ 211–212. “Inmates enjoy a First Amendment right to reasonable telephone access” but
they do not have a “right to unlimited telephone use and reasonable restrictions on telephone
privileges do not violate their First Amendment rights. Aruanno v. Main, No. 07–3867, 2010 WL
251590, at *9 (D.N.J. Jan. 15, 2010) (collecting cases). An inmate’s “right to telephone access is
‘subject to rational limitations in the face of legitimate security interests of the penal
institution.’” Almahdi v. Ashcroft, 310 F. App’x 519, 522 (3d Cir. 2009) (quoting Strandberg v.
City of Helena, 791 F.2d 744, 747 (9th Cir.1986)). To determine whether Mr. Snider states a
claim for the deprivation of his First Amendment right, we must consider: “(1) whether [he] has
alleged facts giving rise to an inference that no legitimate penological interest was served
by...[d]efendants’ actions, (2) whether he has sufficiently alleged that . . . [d]efendants’ actions
caused him an ‘actual injury,’ and (3) whether he had alternative avenues through which he
could communicate with his attorneys and the courts’ . . ..” Nelson v. Quigley, No. 15-4670,
2016 WL 2959284, at *1 (E.D. Pa. May 23, 2016) (quoting Aruanno, 2010 WL 251590 at * 10).
Mr. Snider fails to allege facts to sufficiently support of these factors. We dismiss his First
Amendment claim to the extent it is based on limitations of telephone use.
360
      ECF Doc. No. 237 ¶ 285.
361
      430 U.S. 817 (1977).
362
      518 U.S. 343 (1996).
363
      Lewis, 518 U.S. at 346.
364
      Id. at 351 (emphasis in original).
365
      Id. (quoting Bounds, 430 U.S. at 825).
366
   Id. at 355. See also Monroe v. Beard, 536 F.3d 198, 205–06 (3d Cir. 2008) (citing Lewis, 518
U.S. at 354–55) (“prisoners may only proceed on access-to-courts claims in two types of cases,
challenges (direct or collateral) to their sentences and conditions of confinement”).



                                                120
         Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 121 of 125




367
   Christopher v. Harbury, 536 U.S. 403, 412–13 (2002). See also Milas v. Wetzel, No. 19-313,
2020 WL 3840345, at *2, n.2 (W.D. Pa. July 7, 2020) (describing “forward-looking” and
“backward-looking” claims).
368
   Christopher, 536 U.S. at 414 (citations omitted) (footnotes omitted); Milas, 2020 WL
3840345, at *2, n. 2.
369
      Monroe, 536 F.3d at 205 (quoting Christopher, 536 U.S. at 415).
370
      Prater v. Wetzel, F. App’x 177, 178 (3d Cir. 2015) (citing Lewis, 518 U.S. at 351).
371
      Commonwealth v. Snider, 1161 MDA 2019 (Pa. Super. Ct.).
372
  Snider v. Corbett settled with assistance from Mr. Snider’s court-appointed volunteer counsel.
Mr. Snider then challenged the settlement and is now on appeal in our Court of Appeals.
373
      ECF Doc. No. 237 ¶¶ 150–154, 228.
374
      Id. ¶ 154.
375
      Id. ¶ 181.
376
      Id. ¶¶ 234, 237.
377
   Mote v. Murtin, 816 F. App’x 635, 636 (3d Cir. 2020) (citing Kach v. Hose, 589 F.3d 626,
634 (3d Cir. 2009)).
378
      Id. (quoting Sameric Corp. of Del. v. City of Phila., 142 F.3d 582, 599 (3d Cir. 1998)).
379
      ECF Doc. No. 1.
380
      Id. ¶ 39.
381
      Id. ¶ 41.
382
      Id. ¶ 44.
383
      ECF Doc. No. 91.
384
      ECF Doc. No. 139.
385
      ECF Doc. No. 170.
386
      ECF Doc. No. 171.



                                                  121
            Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 122 of 125




387
      ECF Doc. No. 237.
388
      Fed. R. Civ. P. 15(c).
389
    Wadis v. Norristown State Hosp., 617 F. App’x 133, 136 (3d Cir. 2015) (pro se prisoner’s
allegations of new abuses not arising out of the originally claimed incident of abuse at state
hospital did not relate back).
390
   Mote, 816 F. App’x at 636 (citing Seto v. Willits, 638 A.2d 258, 262 (Pa. Super. Ct. 1994)
(noting that Pennsylvania law does not allow for the tolling of a statute of limitations due to
mental incapacity).
391
   Lake v. Arnold, 232 F.3d 360, 371 (3d Cir. 2000). In Lake, our Court of Appeals allowed
equitable tolling for the claims of a mentally retarded girl whose guardians sterilized her without
her knowing consent. When plaintiff discovered her sterilization procedure sixteen years later,
well beyond the statute of limitations, our Court of Appeals permitted the district court to
determine whether equitable tolling applied.
392
      Id.
393
  Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (quoting Helling v.
McKinney, 509 U.S. 25, 32 (1993)).
394
      Id. (quoting Estelle v. Gamble, 429 U.S. 97, 104–95 (1976)).
395
      Ryle v. Fuh, 820 F. App’x 121, 123 (3d Cir. 2020) (quoting Farmer, 511 U.S. at 837).
396
   Id. (quoting Durmer v. O'Carroll, 991 F.2d 64, 67 (3d Cir. 1993); Spruill v. Gillis, 372 F.3d
218, 235 (3d Cir. 2004)).
397
   Pearson, 850 F.3d at 534 (quoting Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)); Ryle,
820 F. App’x at 123 (citing Estelle, 429 U.S. at 104).
398
   Goodrich v. Clinton Cty. Prison, 214 F. App’x 105, 110 (3d Cir. 2007) (citing Inmates of the
Allegheny Cty. Jail v. Pierce, 612 F.2d 754, 763 (3d Cir.1979)).
399
      Id. at 111 (quoting Lanzaro, 834 F.2d at 346 (quotation and citation omitted)).
400
      Id. (quoting Lanzaro at 346–47 (quotations and citations omitted)).
401
   Pearson, 850 F.3d at 535 (quoting United States ex. rel. Walker v. Fayette Cty., 599 F.2d 573,
575 n.2 (3d Cir. 1979)).
402
   Id. (internal citation omitted and citing Brown v. Borough of Chambersburg, 903 F.2d 274,
278 (3d Cir. 1990)).

                                                  122
         Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 123 of 125




403
      ECF Doc. No. 237 ¶ 151.
404
      Id. ¶¶ 250–256.
405
      Id. ¶ 247.
406
      Id. ¶ 261.
407
   Saisi v. Murray, 822 F. App’x 47, 48 (3d Cir. 2020) (quoting Baraka v. McGreevey, 481 F.3d
187, 210 (3d Cir. 2007)).
408
      Rode, 845 F.2d at 1207.
409
      Dooley, 957 F.3d at 374 (quoting Rode, 845 F.2d at 1207).
410
      Twombly, 550 U.S. at 555.
411
      ECF Doc. No. 237 ¶¶ 292, 294.
412
      U.S. CONST. art. VI.
413
      ECF Doc. No. 237 ¶ 163.
414
      Motter, No. 13-1226, ECF Doc. No. 1 ¶¶ 21, 215–216, 232, 233–253, 283.
415
      Id. ECF Doc. Nos. 65, 72.
416
      Id. at ECF Doc. No. 222.
417
   Ross v. Meyer, 741 F. App’x 56, 60 (3d Cir. 2018) (quoting 5 Unlabeled Boxes, 572 F.3d at
173).
418
      Id. (citing 5 Unlabeled Boxes, 572 F.3d at 175; Restatement (Second) of Judgments § 13(f)).
419
   “Judicially approved settlement agreements are considered final judgments on the merits for
the purposes of claim preclusion.” Toscano v. Conn. Gen. Life Ins. Co., 288 F. App’x 36, 38 (3d
Cir. 2008).
420
   Davis v. Wells Fargo, 824 F.3d 333, 341–42 (3d Cir. 2016) (quoting Marmon Coal Co. v.
Dir., Office of Workers' Comp. Programs, 726 F.3d 387, 394 (3d Cir. 2013)).
421
      Dooley, 957 F.3d at 374 (quoting Rode, 845 F.2d at 1207).
422
      ECF Doc. No. 237 ¶ 6 n. 1.



                                                123
            Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 124 of 125




423
      Id.
424
      Id. ¶ 106.
425
      Id. ¶ 108.
426
      Id. ¶¶ 109, 113.
427
      Id. ¶¶ 110-111.
428
      Sharkey, 928 F.3d at 307 (quoting Wolfish, 441 U.S. at 535).
429
      ECF Doc. No. 237 ¶¶ 114-116.
430
      Id. ¶¶ 121–124.
431
      Id. ¶ 128.
432
      Id. ¶¶ 281–283.
433
      ECF Doc. No. 1.
434
      ECF Doc. No. 171.
435
      ECF Doc. No. 237 ¶ 114 n.14.
436
    Mr. Snider defines these as individuals’ names in paragraph 15–64 of this second amended
complaint. See id. ¶ 292. He brings a separate claim for intentional infliction of emotional
distress against Corrections Officers Jones and Adamson and Psychological Services Specialist
Burt. He alleges Corrections Officers Jones and Adamson denied him a shower because of his
hearing impairment, refused to call Psychological Services Specialist Burt when Mr. Snider
asked to speak with him, and laughed and yelled at him in front of the “entire block” and, when
Mr. Snider began banging his head against the wall, refused to notify medical staff. This does not
rise to “outrageous or extreme conduct” as defined by Pennsylvania law. We similarly dismiss
Mr. Snider’s claim for intentional infliction of emotional distress against Lieutenant Kuzar,
Sergeant Cleaver, and Corrections Officers Byrne and Killeen for their alleged obstruction of his
ability to file a direct appeal in his criminal case. This does not rise to “outrageous or extreme
conduct” under Pennsylvania law.
437
  Miller v. Comcast, 724 F. App’x 181, 182 (3d Cir. 2018) (quoting Bruffett v. Warner
Commc'ns, Inc., 692 F.2d 910, 914 (3d Cir. 1982)).
438
      Swisher v. Pitz, 868 A.2d 1228, 1230 (Pa. Super. Ct. 2005) (citation omitted).
439
      ECF Doc. No. 468 at 3.

                                                 124
        Case 4:15-cv-00951-MAK Document 496 Filed 12/08/20 Page 125 of 125




440
      1 Pa. Stat. and Cons. Stat. Ann. § 2310 (West 1978).
441
      42 Pa. Stat. and Cons. Stat. Ann. § 8522(b).
442
      Johnson v. Townsend, 314 F. App’x 436, 439 (3d Cir. 2008).
443
  Wongus v. Corr. Emer. Resp. Team, 389 F.Supp.3d 294, 302 (E.D. Pa. 2019) (citing
Muhammad v. DeBalso, No. 19-666, 2019 WL 2501467, at *3 (M.D. Pa. June 17, 2019)).
444
  DeGroat v. Cavallaro, No. 16-1186, 2017 WL 2152376, at *5 (M.D. Pa. May 17, 2017)
(quoting Costa v. Roxborough Mem'l Hosp., 708 A.2d 490, 493 (Pa. Super. Ct. 1998)).
445
      Johnson, 314 F. App’x at 439–40 (citing Brumfield v. Sanders, 232 F.3d 376 (3d Cir. 2000)).
446
      Id. (quoting Brumfield, 232 F.3d at 380); RESTATEMENT (SECOND) OF AGENCY § 228.
447
    DeGroat, 2017 WL 2152376 at * 5 (quoting Meadows v. Se. Pa. Transp. Auth., No. 16-2074,
2017 WL 412806, at *3 (E.D. Pa. Jan. 31, 2017)) (analyzing scope of employment to police
officer); Robus v. Pa. Dep’t of Corr., No. 04-2175, 2006 WL 2060615, * 8 (E.D. Pa. July 20,
2006) (analyzing scope of employment to prison official).
448
      Id. (quoting Zion v. Nassan, 283 F.R.D. 247, 267 (W.D. Pa. 2012)).




                                                 125
